EXHIBIT 10.1

 



EXECUTION VERSION

 

 

EIGHTH AMENDED AND RESTATED CREDIT AGREEMENT

dated as of

March 26, 2018

among

CHARLES RIVER LABORATORIES INTERNATIONAL, INC.,

 


The Subsidiary Borrowers Party Hereto,


 

The Lenders Party Hereto,

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent



__________________________________

 

BanK of America, N.A.,



CITIZENS BANK, N.A.,



TD BANK, N.A.



and



WELLS FARGO BANK, NATIONAL ASSOCIATION



as Co-Syndication Agents,

 

DNB BANK ASA, NEW YORK BRANCH,



U.S. BANK NATIONAL ASSOCIATION, 

The Bank of Tokyo-Mitsubishi UFJ, Ltd.



and



Citibank, N.A.



as Co-Documentation Agents



 

J.P. MORGAN SECURITIES LLC,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, 

CITIZENS BANK, N.A.,



TD Securities (USA) LLC



and



WELLS FARGO SECURITIES, LLC
as Joint Lead Arrangers and Joint Bookrunners

 

 

 

 

TABLE OF CONTENTS 

 

ARTICLE I Definitions 1     SECTION 1.01. Defined Terms 1 SECTION 1.02.
Classification of Loans and Borrowings 35 SECTION 1.03. Terms Generally 35
SECTION 1.04. Accounting Terms; GAAP 35 SECTION 1.05. Limited Condition
Acquisitions 36 SECTION 1.06. Interest Rates. 36 SECTION 1.07. Additional
Currencies 36       ARTICLE II The Credits 37     SECTION 2.01. Term Commitments
37 SECTION 2.02. Procedure for Term Loan Borrowings 37 SECTION 2.03. Repayment
of Term Loans 38 SECTION 2.04. Revolving Commitments 38 SECTION 2.05. Revolving
Loans and Borrowings 39 SECTION 2.06. Requests for Revolving Borrowings 40
SECTION 2.07. Swingline Loans 41 SECTION 2.08. Letters of Credit 42 SECTION
2.09. Letters of Credit Issued for Account of Subsidiaries. 47 SECTION 2.10.
Funding of Borrowings 47 SECTION 2.11. Interest Elections 48 SECTION 2.12.
Termination and Reduction of Commitments 49 SECTION 2.13. Repayment of Revolving
Loans; Evidence of Debt 50 SECTION 2.14. Optional Prepayments 50 SECTION 2.15.
Mandatory Prepayments 51 SECTION 2.16. Fees 51 SECTION 2.17. Interest 53 SECTION
2.18. Market Disruption; Inability to Determine Interest Rate; Illegality 53
SECTION 2.19. Increased Costs 55 SECTION 2.20. Break Funding Payments 56 SECTION
2.21. Taxes 57 SECTION 2.22. Payments Generally; Pro Rata Treatment; Sharing of
Set-offs 61 SECTION 2.23. Mitigation Obligations; Replacement of Lenders 63
SECTION 2.24. Prepayments Required Due to Currency Fluctuation 64 SECTION 2.25.
Incremental Facilities 64 SECTION 2.26. Defaulting Lenders 67 SECTION 2.27.
Existing Loans and Commitments 69       ARTICLE III Representations and
Warranties 70     SECTION 3.01. Organization; Powers 70 SECTION 3.02.
Authorization; Enforceability 70 SECTION 3.03. Governmental Approvals; No
Conflicts 70

i 



SECTION 3.04. Financial Condition; No Material Adverse Change 70 SECTION 3.05.
Properties 71 SECTION 3.06. Litigation and Environmental Matters 71 SECTION
3.07. Compliance with Laws and Agreements 72 SECTION 3.08. Investment Company
Status 72 SECTION 3.09. Taxes 72 SECTION 3.10. ERISA 72 SECTION 3.11. Disclosure
73 SECTION 3.12. Security Documents 73 SECTION 3.13. Federal Reserve Regulations
73 SECTION 3.14. Solvency 73       ARTICLE IV Conditions 74     SECTION 4.01.
Eighth Amendment and Restatement Effective Date 74 SECTION 4.02. Each Credit
Event 76       ARTICLE V Affirmative Covenants 77     SECTION 5.01. Financial
Statements and Other Information 77 SECTION 5.02. Notices of Material Events 79
SECTION 5.03. Existence; Conduct of Business 79 SECTION 5.04. Payment of
Obligations 79 SECTION 5.05. Maintenance of Properties; Insurance 79 SECTION
5.06. Books and Records; Inspection Rights 80 SECTION 5.07. Compliance 80
SECTION 5.08. Use of Proceeds and Letters of Credit 80 SECTION 5.09. Additional
Material Subsidiaries; Additional Collateral 81 SECTION 5.10. Cash Management 82
SECTION 5.11. Environmental Laws 82 SECTION 5.12. Maintenance of Ratings 82
SECTION 5.13. Further Assurances 82       ARTICLE VI Negative Covenants 83    
SECTION 6.01. Indebtedness 83 SECTION 6.02. Liens 84 SECTION 6.03. Fundamental
Changes 84 SECTION 6.04. Investments, Loans, Advances, Guarantees and
Acquisitions 85 SECTION 6.05. Hedging Agreements 86 SECTION 6.06. Disposition of
Assets 87 SECTION 6.07. Transactions with Affiliates 87 SECTION 6.08.
Restrictive Agreements 88 SECTION 6.09. Amendment of Material Documents 88
SECTION 6.10. Interest Coverage Ratio 88 SECTION 6.11. Leverage Ratio 89      
ARTICLE VII Events of Default 89

ii 



ARTICLE VIII The Administrative Agent 92     SECTION 8.01. Authorization and
Action 92 SECTION 8.02. Certain ERISA Matters 94       ARTICLE IX Parent
Borrower Guarantee 96     ARTICLE X Miscellaneous 99     SECTION 10.01. Notices
99 SECTION 10.02. Waivers; Amendments 101 SECTION 10.03. Expenses; Indemnity;
Damage Waiver 102 SECTION 10.04. Successors and Assigns 104 SECTION 10.05.
Survival 108 SECTION 10.06. Counterparts; Integration; Effectiveness 108 SECTION
10.07. Severability 109 SECTION 10.08. Right of Setoff 109 SECTION 10.09.
Governing Law; Jurisdiction; Consent to Service of Process; Judgment Currency
109 SECTION 10.10. WAIVER OF JURY TRIAL 110 SECTION 10.11. Headings 110 SECTION
10.12. Confidentiality 110 SECTION 10.13. Interest Rate Limitation 111 SECTION
10.14. Joint Creditors 112 SECTION 10.15. Collateral Release 112 SECTION 10.16.
USA Patriot Act 112 SECTION 10.17. No Advisory or Fiduciary Responsibility. 112
SECTION 10.18. Elimination of Anti-Social Forces 113 SECTION 10.19.
Acknowledgement and Consent to Bail-In of EEA Financial Institutions 115      

SCHEDULES:

 



Schedule 2.01 — Term Commitments 

Schedule 2.04 — Revolving Commitments



Schedule 2.08(a) — Letter of Credit Commitments 

Schedule 2.08(b) — Existing Letters of Credit



Schedule 3.01 — Subsidiaries 

Schedule 3.10 — Funding Deficiency



Schedule 6.01 — Existing Indebtedness 

Schedule 6.08 — Existing Restrictions

 

EXHIBITS:

Exhibit A — Form of Assignment and Assumption

Exhibit B-1 — Form of Opinion of Special New York Counsel

Exhibit B-2 — Form of Opinion of General Counsel for the Consolidated Entities



Exhibit B-3 — Form of Opinion of Special Dutch Counsel

 

iii 



Exhibit B-4 — Form of Opinion of Special Luxembourg Counsel 

Exhibit B-5 — Form of Opinion of Special Japanese Counsel



Exhibit B-6 — Form of Opinion of Special UK Counsel 

Exhibit B-7 — Form of Opinion of Special Delaware Counsel



Exhibit C — Form of Guarantee Agreement 

Exhibit D — Form of Pledge Agreement



Exhibit E — Form of Security Agreement 

Exhibit F — Form of Incremental Facility Activation Notice



Exhibit G — Form of Exemption Certificate 

Exhibit H — Form of Eighth Amendment and Restatement Acknowledgement and
Confirmation Agreement

 

iv 



EIGHTH AMENDED AND RESTATED CREDIT AGREEMENT, dated as of March 26, 2018, among
CHARLES RIVER LABORATORIES INTERNATIONAL, INC., the Subsidiary Borrowers party
hereto, the Lenders party hereto and JPMORGAN CHASE BANK, N.A., as
Administrative Agent.

 

WHEREAS, the Parent Borrower, the Subsidiary Borrowers, the Existing Lenders and
the Administrative Agent are parties to the Existing Credit Agreement;

 

WHEREAS, the Parent Borrower intends to acquire (the “Acquisition”) ACP Mountain
Holdings, Inc. and its subsidiaries pursuant to an Agreement and Plan of Merger
(together with all exhibits, schedules and disclosure letters thereto, the
“Acquisition Agreement”) dated as of February 12, 2018 among the Borrower,
Forest Acquisition Corporation, a Delaware corporation, ACP Mountain Holdings,
Inc. and Avista Capital Partner GP, LP (in its capacity as the “Stockholders’
Representative”); and

 

WHEREAS, the Lenders consent to the amendment and restatement of the Existing
Credit Agreement upon the terms and subject to the conditions set forth herein.

 

NOW, THEREFORE, the parties hereto agree as follows:

 

ARTICLE I

Definitions

 

SECTION 1.01.        Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:

 

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, is bearing interest at a rate
determined by reference to the Alternate Base Rate.

 

“Acquisition” has the meaning assigned to such term in the preliminary
statements hereto.

 

“Acquisition Agreement” has the meaning assigned to such term in the preliminary
statements hereto.

 

“Act” has the meaning assigned to such term in Section 10.16.

 

“Additional Acquisition” means any transaction, or any series of related
transactions, consummated on or after the Eighth Amendment and Restatement
Effective Date, by which the Parent Borrower or any of its Subsidiaries (i)
acquires any going business or all or substantially all of the assets of any
firm, corporation or limited liability company, or division thereof, whether
through purchase of assets, merger or otherwise or (ii) directly or indirectly
acquires (in one transaction or as the most recent transaction in a series of
transactions) at least a majority (in number of votes) of the Capital Stock of a
Person.

 

 



“Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate; provided that with respect to any
Eurocurrency Borrowing denominated in Sterling, euro or Yen, the Adjusted LIBO
Rate shall mean the LIBO Rate.

 

“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder (the “U.S. Administrative
Agent”); provided that for purposes of Borrowings denominated in euro or
Sterling, the Administrative Agent shall be J.P. Morgan Europe Limited and for
purposes of Borrowings denominated in Yen, the Administrative Agent shall be
JPMorgan Chase Bank, N.A., Tokyo Branch.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Agent Parties” has the meaning assigned to such term in Section 10.01.

 

“Agreement” means this Eighth Amended and Restated Credit Agreement, dated as of
March 26, 2018, among the Parent Borrower, the Subsidiary Borrowers, the Lenders
and the Administrative Agent, as amended, supplemented, restated or otherwise
modified from time to time.

 

“Aggregate Exposure” means, with respect to any Lender at any time, an amount
equal to (a) until the Eighth Amendment and Restatement Effective Date, the
Commitments then in effect and (b) thereafter, the sum of (i) the aggregate
unpaid principal amount of such Lender’s Term Loans and (ii) the amount of such
Lender’s Revolving Commitment then in effect or, if the Revolving Commitments
have been terminated, the amount of such Lender’s Revolving Credit Exposure then
outstanding.

 

“Aggregate Exposure Percentage” means, with respect to any Lender at any time,
the ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at
such time to the Aggregate Exposure of all Lenders at such time.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus 1/2 of 1%, and (c) the Adjusted LIBO Rate for a
one-month interest period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%; provided that, for the avoidance of
doubt, the Adjusted LIBO Rate for any day shall be based on the Screen Rate (or
if the Screen Rate is not available for such one-month interest period, the
Interpolated Screen Rate) at approximately 11:00 a.m. London time on such day.
Any change in the Alternate Base Rate due to a change in the Prime Rate, the
Federal Funds Effective Rate or the Adjusted LIBO Rate shall be effective from
and including the effective date of such change in the Prime Rate, the Federal
Funds Effective Rate or the Adjusted LIBO Rate, respectively. If

 

 2



the Alternate Base Rate is being used as an alternate rate of interest pursuant
to Section 2.18 hereof, then the Alternate Base Rate shall be the greater of
clauses (a) and (b) above and shall be determined without reference to clause
(c) above. For the avoidance of doubt, if the Alternate Base Rate as so
determined would be less than zero, such rate shall be deemed to be zero for
purposes of this Agreement.

 

“Anti-Corruption Laws” means any law, rule or regulation of any jurisdiction
applicable to the Loan Parties and the Subsidiaries from time to time concerning
or relating to bribery or corruption.

 

“Applicable Rate” means, for any day, with respect to any Eurocurrency Loan, ABR
Loan or with respect to the commitment fees payable hereunder, as the case may
be, the applicable rate per annum set forth below under the caption “Applicable
Margin for Eurocurrency Loans”, “Applicable Margin for ABR Loans” or “Commitment
Fee”, as the case may be, based upon the Leverage Ratio applicable on such date:

 

  Leverage Ratio Applicable Margin for
Eurocurrency Loans Applicable Margin
for ABR Loans Commitment Fee Level I ≥ 3.00:1.00 1.50% 0.50% 0.25% Level II ≥
2.50:1.00 but < 3.00:1.00 1.25% 0.25% 0.20% Level III ≥ 2.00:1.00 but <
2.50:1.00 1.125% 0.125% 0.175% Level IV < 2.00:1.00 1.00% 0% 0.175%

 

For purposes of the foregoing, (a) the Leverage Ratio shall be determined as of
the end of each fiscal quarter of the Consolidated Entities based upon the
financial statements delivered pursuant to Section 5.01(a) or (b); and (b) each
change in the Applicable Rate resulting from a change in the Leverage Ratio
shall be effective during the period commencing on and including the date of
delivery to the Administrative Agent of such financial statements indicating
such change and ending on the date immediately preceding the effective date of
the next change in the Applicable Rate; provided that the Leverage Ratio shall
be deemed to be in Level I (i) at any time that an Event of Default under
paragraph (a) or (b) of Article VII has occurred and is continuing or (ii) if
the Parent Borrower fails to deliver the consolidated financial statements
required to be delivered by it pursuant to Section 5.01(a) or (b), during the
period from the expiration of the time for delivery thereof until such financial
statements are delivered. The Leverage Ratio shall be deemed to be Level I from
the period commencing on the Eighth Amendment and Restatement Effective Date
through the date immediately preceding the delivery of financial statements
covering the fiscal quarter ended December 30, 2017 pursuant to Section 5.01(b).

 

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the

 

 3



ordinary course of its business and that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in
Section 3(3) of ERISA) that is subject to Title I of ERISA, (b) a “plan” as
defined in Section 4975 of the Code to which Section 4975 of the Code applies,
and (c) any Person whose assets include (for purposes of the Plan Asset
Regulations or otherwise for purposes of Title I of ERISA or Section 4975 of the
Code) the assets of any such “employee benefit plan” or “plan”.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

“Borrower DTTP Filing” means an HM Revenue & Customs’ Form DTTP2, duly completed
and filed by the relevant UK Borrower within the applicable time limit, which
contains the scheme reference number and jurisdiction of tax residence provided
by the Lender to such UK Borrower and the Administrative Agent.

 

“Borrowers” means the Parent Borrower and the Subsidiary Borrowers, each, a
“Borrower”.

 

“Borrowing” means (a) Term Loans of the same Type and made to the same Borrower,
converted or continued on the same date and, in the case of Eurocurrency Loans,
as to which a single Interest Period is in effect, (b) Revolving Loans of the
same Type and currency and made to the same Borrower, made, converted or
continued on the same date and, in the case of Eurocurrency Loans, as to which a
single Interest Period is in effect or (c) a Swingline Loan.

 

“Borrowing Request” means a request by a Borrower for a Borrowing in accordance
with Section 2.02 or 2.06.

 

“Boryokudan Member Etc.” has the meaning assigned to such term in Section
10.18(a).

 

 4



“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that the term “Business Day”, when used in connection
with (i) a Eurocurrency Loan, shall also exclude any day on which banks are not
open for dealings in dollar, euro or Sterling deposits in the London interbank
market, (ii) a Multicurrency Revolving Loan denominated in euros shall also
exclude any day on which (x) commercial banks in London are authorized or
required by law to remain closed or (y) TARGET is authorized or required by law
to remain closed, (iii) a Multicurrency Revolving Loan denominated in Sterling
shall also exclude any day on which commercial banks in London are authorized or
required by law to remain closed and (iv) a Yen Revolving Loan shall also
exclude any day on which commercial banks in Tokyo, Japan are authorized or
required by law to remain closed.

 

“Calculation Time” has the meaning assigned to such term in Section 2.24(a).

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases or
financing leases on a balance sheet of such Person under GAAP, and the amount of
such obligations shall be the capitalized amount thereof determined in
accordance with GAAP.

 

“Capital Expenditures” means for any period, with respect to any Person, the
aggregate of all expenditures by such Person and its subsidiaries for the
acquisition or leasing (pursuant to a capital lease) of fixed or capital assets
or additions to equipment (including replacements, capitalized repairs and
improvements during such period) that should be reflected as capital
expenditures under GAAP on a consolidated statement of cash flows of such Person
and its subsidiaries; provided however, that Capital Expenditures shall not
include:

 

(a)      expenditures of proceeds of insurance settlements, condemnation awards
and other settlements in respect of lost, destroyed, damaged or condemned
assets, equipment or other property to the extent such expenditures are made to
replace or repair such lost, destroyed, damaged or condemned assets, equipment
or other property or otherwise to acquire, maintain, develop, construct,
improve, upgrade or repair assets or properties useful in the business of the
Parent Borrower or its Subsidiaries within 12 months of receipt of such
proceeds;

 

(b)      interest capitalized in accordance with GAAP during such period;

 

(c)      expenditures that are accounted for as capital expenditures of such
Person and that actually are paid for by a third party (excluding the Parent
Borrower or any Subsidiary) and for which neither the Parent Borrower nor any
Subsidiary has provided or is required to provide or incur, directly or
indirectly, any consideration or obligation to such third party or any other
Person (whether before, during or after such period);

 

(d)      the purchase price of equipment purchased during such period to the
extent the consideration therefor consists of any combination of (i) used or
surplus

 

 5



equipment traded in at the time of such purchase and (ii) the proceeds of a
concurrent sale of used or surplus equipment, in each case, in the ordinary
course of business, or

 

(e)      investments constituting any Permitted Acquisition.

 

“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation (including
convertible preferred equity certificates (“CPECs”) issued by Charles River
Laboratories Luxembourg S.a.r.l.), any and all equivalent ownership or
participation interests in a Person (other than a corporation) and any and all
warrants, rights or options to purchase any of the foregoing. For the purposes
of Section 5.09 and related provisions in the Loan Documents, CPECs shall be
considered voting Capital Stock.

 

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof) of shares
representing more than 30% of the aggregate ordinary voting power represented by
the issued and outstanding capital stock of the Parent Borrower; (b) the board
of directors of Parent Borrower shall cease to consist of a majority of
Continuing Directors; or (c) the occurrence of a change of control (or similar
event, howsoever defined) under and as defined in any indenture or other
agreement in respect of any Indebtedness to which any Loan Party is a party.

 

“Change in Law” means (a) the adoption or taking effect of any law, rule,
regulation or treaty after the date of this Agreement (provided that (i) all
requests, rules, guidelines, requirements and directives concerning capital
adequacy or liquidity promulgated by the Bank for International Settlements, the
Basel Committee on Banking Supervision (or any successor or similar authority)
or by United States or foreign regulatory authorities, in each case pursuant to
Basel III, and (ii) the Dodd-Frank Wall Street Reform and Consumer Protection
Act and all requests, rules, guidelines, requirements and directives thereunder
or issued in connection therewith or in implementation thereof, shall in each
case be deemed to be a Change in Law, regardless of the date enacted, adopted,
issued or implemented; provided further that the Borrowers shall only be
responsible for increased costs under Section 2.19(b) pursuant to the above
clauses (i) and (ii) to the extent that such costs are generally being passed on
by the applicable Lender to similarly situated borrowers), (b) any change in any
law, rule, regulation or treaty or in the administration, interpretation or
application thereof by any Governmental Authority after the date of this
Agreement or (c) compliance by any Lender or the Issuing Bank (or, for purposes
of Section 2.19(b), by any lending office of such Lender or by such Lender’s or
the Issuing Bank’s holding company, if any) with any request, guideline or
directive (whether or not having the force of law) of any Governmental Authority
made or issued after the date of this Agreement.

 

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Term Loans, Revolving Loans or
Swingline Loans.

 

 6



“Co-Documentation Agent” means each of DNB Bank ASA, New York Branch, U.S. Bank
National Association, The Bank of Tokyo-Mitsubishi UFJ, Ltd. and Citibank, N.A.

 

“Co-Syndication Agent” means each of Bank of America, N.A., Citizens Bank, N.A.,
TD Bank, N.A. and Wells Fargo Bank, National Association..

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Collateral” means all of the right, title and interest of each Consolidated
Entity in and to the property in which such Person has granted a Lien to the
Administrative Agent for its benefit and the ratable benefit of the Lenders
under any Loan Document.

 

“Commitment” means, with respect to each Lender, the Term Commitment and the
Revolving Commitment of such Lender.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Communications” has the meaning assigned to such term in Section 10.01.

 

“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period, minus the aggregate non-cash amount of extraordinary or nonrecurring
gains of such Person for such period, plus, without duplication and to the
extent deducted from revenues in determining Consolidated Net Income for such
period, the sum of (a) the aggregate amount of Consolidated Interest Expense
(plus, solely for purposes of the calculation of Consolidated EBITDA, any
non-cash interest expense that would otherwise be included in the definition of
“Consolidated Interest Expense” but for the qualification “total cash” in the
definition thereof) for such period, plus (b) the aggregate amount of income tax
expense for such period, plus (c) the aggregate amount of depreciation,
amortization and other non-cash charges and expenses for such period, all as
determined on a consolidated basis with respect to the Consolidated Entities in
accordance with GAAP, plus (d) the aggregate non-cash amount of extraordinary or
nonrecurring losses or expenses for such period, plus (e) the aggregate amount
of non-cash equity compensation expense for such period, plus (f) transaction
and evaluation costs and charges representing payments to consultants and
similar third parties related to integration (or similar charges), in each case
associated with the Acquisition and Permitted Acquisitions for such period. For
any period after the commencement of which the Parent Borrower or any of its
Subsidiaries shall have (1)(x) consummated the Acquisition or any other
acquisition of a Person (or part thereof) in a Permitted Acquisition for an
aggregate consideration in excess of $25,000,000 or (y) made a Disposition
yielding gross proceeds in excess of $25,000,000, Consolidated EBITDA shall be
determined on a pro  forma basis as if (2)(x) such Person (or part thereof) was
acquired or (y) such Disposition was made at the beginning of such period and
after giving effect to any adjustments (including, without limitation, operating
and expense reductions and other synergistic benefits) permitted pursuant to
Regulation S-X under the Securities Act of 1933, as amended; provided that the
Parent Borrower shall have delivered to the Lenders acceptable financial
statements of any such Person (or part thereof) referred to in (1)(x) above, in
the case of Permitted Acquisitions, as required under Section 5.01(c).

 

 7



“Consolidated Entity” means the Parent Borrower or any Subsidiary whose accounts
are or are required to be consolidated or included with the accounts of the
Parent Borrower in accordance with GAAP.

 

“Consolidated Indebtedness” means, as of any date of determination, the
aggregate principal amount of Indebtedness of the Consolidated Entities
outstanding as of such date, as determined on a consolidated basis in accordance
with GAAP and solely to the extent any such Indebtedness is reflected on the
balance sheet of the Consolidated Entities as of such date.

 

“Consolidated Interest Expense” means for any period, the total cash interest
expense (including the interest component in respect of Capital Lease
Obligations) of the Consolidated Entities during such period with respect to all
outstanding Indebtedness of the Consolidated Entities as determined on a
consolidated basis in accordance with GAAP (including all commissions, discounts
and other fees and charges owed with respect to letters of credit and bankers’
acceptance financing and net costs under Hedging Agreements in respect of
interest rates to the extent such net costs are allocable to such period in
accordance with GAAP); provided that for the purposes of determining the
Interest Coverage Ratio for the periods ending on the last day of each of the
first, second and third fiscal quarters following the Eighth Amendment and
Restatement Effective Date, Consolidated Interest Expense for the relevant
period shall be deemed to equal Consolidated Interest Expense for such fiscal
quarter (and, in the case of the latter two such determinations, for such fiscal
quarter and each previous fiscal quarter ending after the Eighth Amendment and
Restatement Effective Date ) multiplied by 4, 2 and 4/3, respectively.

 

“Consolidated Net Income” means, for any period, net income or loss of the
Consolidated Entities for such period after deducting and eliminating all items
attributable to interests in minority investments, as determined on a
consolidated basis in accordance with GAAP.

 

“Consummation Date” has the meaning assigned to such term in the definition of
Qualifying Material Acquisition.

 

“Continuing Directors” means the directors of the Parent Borrower on the Eighth
Amendment and Restatement Effective Date and each other director, if, in each
case, such other director’s nomination for election to the board of directors of
the Parent Borrower is approved by at least a majority of the then Continuing
Directors.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether as a
trustee or through the ability to exercise voting power, by contract or
otherwise. “Controlling” and “Controlled” have meanings correlative thereto.

 

 8



“CPECs” has the meaning assigned to such term in the definition of “Capital
Stock”.

 

“CRCSN” has the meaning assigned to such term in Section 6.04(l).

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

“Defaulting Lender” means any Lender, as determined by the Administrative Agent,
that has (a) failed, within two Business Days of the date required to be funded
by it hereunder, to fund any portion of its (i) Loans or (ii) participations in
Letters of Credit or Swingline Loans, unless, in the case of clause (i) above,
such Lender notifies the Administrative Agent in writing that such failure is
the result of such Lender’s good faith determination that a condition precedent
to funding (specifically identified and including the particular default, if
any) has not been satisfied or waived by the Required Lenders and a court of
competent jurisdiction has not determined that such condition precedent has in
fact been satisfied, (b) notified the Parent Borrower, the Administrative Agent,
the Issuing Bank, the Swingline Lender or any Lender in writing that it does not
intend to comply with any of its funding obligations under this Agreement or has
made a public statement to the effect that it does not intend to comply with its
funding obligations under this Agreement (unless such writing or public
statement indicates that such position is based on such Lender’s good faith
determination that a condition precedent (specifically identified and including
the particular default, if any) to funding a loan under this Agreement cannot be
satisfied or waived by the Required Lenders and a court of competent
jurisdiction has not determined that such condition precedent can in fact be
satisfied) or under other agreements generally in which it commits to extend
credit, (c) failed, within three Business Days after request by the
Administrative Agent, to provide a certification in writing from an authorized
officer of such Lender that it will comply with the terms of this Agreement
relating to its obligations to fund prospective Loans or participations in then
outstanding Letters of Credit and Swingline Loans, provided that such Lender
shall cease to be a Defaulting Lender pursuant to this clause (c) upon the
Administrative Agent’s receipt of such certification in form and substance
satisfactory to the Administrative Agent, (d) otherwise failed to pay over to
the Administrative Agent or any other Lender any other amount required to be
paid by it hereunder within three Business Days of the date when due, or (e) (i)
become or is insolvent or has a parent company that has become or is insolvent
or (ii) become the subject of (A) a bankruptcy or insolvency proceeding, or has
had a receiver, conservator, trustee or custodian appointed for it, or has taken
any action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment or has a parent company that
has become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee or custodian appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment or (B) a Bail-in Action;
provided that a Lender shall not be deemed a Defaulting Lender under this clause
(e) solely by virtue of any ownership interest, or the acquisition of any
ownership interest, in such Person by a Governmental Authority or
instrumentality thereof, provided further, that such ownership interest does not
result in or provide such Person with immunity from the jurisdiction of courts
within the United States or from the enforcement of judgments or writs of

 

 9



attachment on its assets or permit such Person (or such Governmental Authority
or instrumentality) to reject, repudiate, disavow or disaffirm any contracts or
agreements made by such Person.

 

“Disclosed Matters” means the public filings with the Securities and Exchange
Commission made by the Parent Borrower or any of its Subsidiaries on Schedule
14A, Form S-4, Form 8-K, Form 10-Q, Form 10-K or Form 10 (as filed at least
three days prior to the Eighth Amendment and Restatement Effective Date). For
the avoidance of doubt, the disclosure in such documents shall not be deemed to
include any disclosure of risks included in any “forward-looking statements”
disclaimer or any other statements that are similarly predictive or
forward-looking in nature.

 

“Disposition” means, with respect to any property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof (but
shall exclude, as to any Person, the issuance by such Person of its Capital
Stock, any Recovery Event as to any asset of such Person or any dividend or
other distribution (whether in cash, securities or other property), or setting
aside of property for any dividend or other distribution by such Person
incidental to its Capital Stock). The terms “Dispose” and “Disposed of” shall
have correlative meanings.

 

“Dollar Equivalent” means, on any date of determination, (a) with respect to any
amount denominated in dollars, such amount, and (b) with respect to any amount
denominated in euro, Sterling or Yen, the equivalent in dollars of such amount
determined by the Administrative Agent in accordance with normal banking
industry practice using the Exchange Rate on the date of determination of such
equivalent. In making any determination of the Dollar Equivalent (for purposes
of calculating the amount of Loans to be borrowed from the respective Lenders on
any date or for any other purpose), the Administrative Agent shall use the
relevant Exchange Rate in effect on the date on which the applicable Borrower
delivers a Borrowing Request (which, in accordance with Section 2.06, may be
telephonic) for Loans or on such other date upon which a Dollar Equivalent is
required to be determined pursuant to the provisions of this Agreement. As
appropriate, amounts specified herein as amounts in dollars shall be or include
any relevant Dollar Equivalent amount.

 

“dollars” or “$” refers to lawful money of the United States of America.

 

“Domestic Plan” means any employee pension benefit plan within the meaning of
Section 3(2) of ERISA (other than a Multiemployer Plan) subject to the
provisions of Title IV of ERISA or Section 412 of the Code or Section 302 of
ERISA, and in respect of which the Parent Borrower or any ERISA Affiliate is
(or, if such plan were terminated, would under Section 4069 of ERISA be deemed
to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any jurisdiction in the United States.

 

“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in

 

 10



clause (a) of this definition, or (c) any institution established in an EEA
Member Country which is a subsidiary of an institution described in clauses (a)
or (b) of this definition and is subject to consolidated supervision with its
parent.

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Eighth Amendment and Restatement Effective Date” means the date on which the
conditions specified in Section 4.01 are satisfied (or waived in accordance with
Section 10.02).

 

“Electronic System” has the meaning assigned to such term in Section 10.01.

 

“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a person with
the intent to sign, authenticate or accept such contract or record.

 

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or, to the
extent relating to exposure to Hazardous Materials, to health and safety
matters.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Parent Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Parent Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or Section 4001(14) of ERISA or, solely for
purposes of Section 302 of ERISA and Sections 412 of the Code, is treated as a
single employer under Section 414 of the Code.

 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder, with respect to a Domestic Plan
(other than an event

 

 11



for which the 30-day notice period is waived); (b) any failure by any Domestic
Plan to satisfy the minimum funding standards (within the meaning of Sections
412 or 430 of the Code or Section 302 of ERISA) applicable to such Domestic
Plan, whether or not waived; (c) the filing pursuant to Section 412(c) of the
Code or Section 302(c) of ERISA of an application for a waiver of the minimum
funding standard with respect to any Domestic Plan; (d) the incurrence by the
Parent Borrower or any of its ERISA Affiliates of any liability under Title IV
of ERISA with respect to the termination of any Domestic Plan; (e)the receipt by
the Parent Borrower or any ERISA Affiliate from the PBGC or any other
Governmental Authority or a plan administrator of any notice relating to an
intention to terminate any Domestic Plan or Domestic Plans or to appoint a
trustee to administer any Domestic Plan or Domestic Plans under Section 4042 of
ERISA; (f) the incurrence by the Parent Borrower or any of its ERISA Affiliates
of any liability with respect to the withdrawal or partial withdrawal from any
Domestic Plan or Multiemployer Plan; (g) the receipt by the Parent Borrower or
any ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan from
the Parent Borrower or any ERISA Affiliate of any notice, concerning the
imposition of Withdrawal Liability or a determination that a Multiemployer Plan
is, or is expected to be, Insolvent or in “endangered” or “critical” status
(within the meaning of Section 432 of the Code or Section 305 of ERISA; or (h)
any Foreign Plan Event.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

 

“euro” or “€” means the single currency of Participating Member States
introduced in accordance with the provision of Article 123 of the Treaty and, in
respect of all payments to be made under this Agreement in euro, means
immediately available, freely transferable funds in such currency.

 

“Eurocurrency” means, when used in reference to any Loan or Borrowing, a Loan,
or the Loans comprising such Borrowing, that are bearing interest at a rate
determined by reference to the Adjusted LIBO Rate.

 

“Event of Default” has the meaning assigned to such term in Article VII.

 

“Exchange Rate” means, with respect the applicable currency on a particular
date, the rate at which the applicable currency may be exchanged into dollars,
as set forth at 11:00 a.m. Local Time on such date in the London foreign
exchange market as displayed by ICE Data Services as the “ask price”, or as
displayed on such other information service which publishes that rate of
exchange from time to time in place of ICE Data Services. In the event that such
rate is not displayed by ICE Data Services or another information service which
publishes that rate of exchange from time to time in place of ICE Data Services,
the Exchange Rate with respect to the applicable currency shall be determined by
reference to such other publicly available service for displaying exchange rates
as may be agreed upon by the Administrative Agent and the Parent Borrower or, in
the absence of such agreement, such Exchange Rate shall instead be the spot rate
of exchange of the Administrative Agent in the London interbank or other market
where its foreign currency exchange operations in respect of the applicable
currency are then being conducted, at or about 11:00 a.m., Local Time, at such
date for the purchase of dollars with the applicable currency, for delivery two
Business Days later; provided, however, that if at the time

 

 12



of any such determination, for any reason, no such spot rate is being quoted,
the Administrative Agent may use any reasonable method it deems appropriate to
determine such rate, and such determination shall be conclusive absent manifest
error.

 

“Excluded Hedging Obligation” means with respect to any Guarantor, (a) any
Hedging Obligation if, and to the extent that, all or a portion of the guarantee
of such Guarantor of, or the grant by such Guarantor of a security interest to
secure, as applicable, such Hedging Obligation (or any guarantee thereof) is or
becomes illegal under the Commodity Exchange Act or any rule, regulation, or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) by virtue of such Guarantor’s failure
for any reason to constitute an “eligible contract participant” as defined in
the Commodity Exchange Act and the regulations thereunder at the time the
guarantee of (or grant of such security interest by, as applicable) such
Guarantor becomes or would become effective with respect to such Hedging
Obligation or (b) any other Hedging Obligation designated as an “Excluded
Hedging Obligation” of such Guarantor as specified in any agreement between the
relevant Loan Party and swap counterparty applicable to such Hedging
Obligations. If a Hedging Obligation arises under a master agreement governing
more than one Hedging Agreement, such exclusion shall apply only to the portion
of such Hedging Obligation that is attributable to Hedging Agreements for which
such Guarantee or security interest is or becomes illegal.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of the Loan Parties hereunder, (a) income, franchise
or any branch profits taxes, (b) taxes imposed solely by reason of any present
or former connection between the Administrative Agent, any Lender, the Issuing
Bank or any other recipient of any payment to be made on account of any
obligation of the Loan Parties hereunder and the jurisdiction imposing such
taxes, other than any such connection arising as a result of any Loan Document
or any transaction contemplated thereby, (c) any withholding tax imposed under
FATCA and (d) in the case of a Foreign Lender (other than an assignee pursuant
to a request by a Loan Party under Section 2.23(b)), any withholding tax
(excluding, in the case of any United Kingdom withholding taxes, the portion of
United Kingdom withholding Taxes with respect to which the applicable Lender is
entitled to claim a reduction under an income tax treaty) that is imposed on
amounts payable to such Foreign Lender at the time such Foreign Lender becomes a
party to this Agreement (or designates a new lending office), except to the
extent that such Foreign Lender (or its assignor, if any) was entitled,
immediately prior to the time of designation of such new lending office (or
assignment), to receive additional amounts from such Loan Party with respect to
such withholding tax pursuant to Section 2.21(a).

 

“Existing Credit Agreement” means the Seventh Amended and Restated Credit
Agreement, dated as of March 30, 2016, among the Parent Borrower, the
subsidiaries of the Parent Borrower party thereto, the lenders party thereto and
JPMorgan Chase Bank, N.A., as administrative agent.

 

“Existing Lenders” means the lenders party to the Existing Credit Agreement.

 

“Existing Letters of Credit” means the Letters of Credit listed on Schedule
2.08(b).

 

 13



“Exiting Lender” has the meaning provided in Section 2.27.

 

“Facility” means each of (a) the Term Facility and (b) the Revolving Facilities.

 

“FATCA” means Sections 1471 through 1474 of the Code, as in effect on the date
hereof (or any amended or successor version that is substantially comparable and
not materially more onerous to comply with), any current or future regulations
or official interpretations thereof and any agreements entered into pursuant to
Section 1471(b)(1) of the Code and any fiscal or regulatory legislation, rules
or practices adopted pursuant to any intergovernmental agreement, treaty or
convention among Governmental Authorities and implementing such Sections of the
Code.

 

“Federal Funds Effective Rate” ” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions,
as determined in such manner as the NYFRB shall set forth on its public website
from time to time, and published on the next succeeding Business Day by the
NYFRB as the effective federal funds rate, provided that if the Federal Funds
Effective Rate as so determined would be less than zero, such rate shall be
deemed to be zero for the purposes of this Agreement.

 

“Financial Officer” means the chief financial officer or, if there is no chief
financial officer, the principal accounting officer (or similarly designated
officer) of the Parent Borrower.

 

“Fitch” shall mean Fitch Investors Service, Inc.

 

“Foreign Lender” means any Lender that (a) if the Borrower is a U.S. Person, is
organized under the laws of, or, for United States income tax purposes, is
treated as a resident of, any jurisdiction outside the United States of America
and (b) if the Borrower is not a U.S. Person, a Lender that is a resident or
organized under the law of a jurisdiction other than that in which the Borrower
is a resident for tax purposes.

 

“Foreign Plan” means any employee pension benefit plan (within the meaning of
Section 3(2) of ERISA, whether or not subject to ERISA) that (a) is not subject
to US law, (b) is maintained or contributed to by any Borrower or any Foreign
Subsidiary for the benefit of employees employed outside of the United States
and (c) is required under applicable law to be funded through a trust or other
funding vehicle other than a trust or funding vehicle maintained by a
Governmental Authority.

 

“Foreign Plan Event” means, with respect to any Foreign Plan, (a) the existence
of unfunded liabilities in excess of the amount permitted under any applicable
law, (b) the failure of any Borrower or any Foreign Subsidiary to make or
accrue, as applicable, any contributions or payments, as required by applicable
law, on or before the due date for such contributions or payments, (c) the
receipt of a notice by a Governmental Authority relating to the intention to
terminate any such Foreign Plan or to appoint a trustee to administer any such
Foreign Plan, or to the insolvency of any such Foreign Plan, or (d) the
incurrence of any liability of the Consolidated Entities under applicable law on
account of the complete or partial termination of such Foreign Plan or the
complete or partial withdrawal of any participating employer therein.

 

 14



“Foreign Subsidiary” means any Subsidiary that is not organized under the laws
of any jurisdiction in the United States of America.

 

“Funded Debt” means, as to any Person, all Indebtedness of such Person that
matures more than one year from the date of its creation or matures within one
year from such date but is renewable or extendible, at the option of such
Person, to a date more than one year from such date or arises under a revolving
credit or similar agreement that obligates the lender or lenders to extend
credit during a period of more than one year from such date, including all
current maturities and current sinking fund payments in respect of such
Indebtedness whether or not required to be paid within one year from the date of
its creation and, in the case of the Borrowers, Indebtedness in respect of the
Loans.

 

“Funding Office” means the office of the Administrative Agent specified in
Section 10.01 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Parent
Borrower and the Lenders.

 

“GAAP” means generally accepted accounting principles in the United States of
America, applied in respect of all terms of an accounting or financial nature
used herein in accordance with Section 1.04.

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

 

“Granting Lender” has the meaning assigned to such term in Section 10.04(h).

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party or applicant in
respect of any letter of credit or letter of guaranty issued to support such
Indebtedness or obligation; provided, that the term Guarantee shall not include
endorsements for collection or deposit in the ordinary course of business.

 

“Guarantee Agreement” means each Guarantee delivered by the applicable Material
Domestic Subsidiary to the Administrative Agent whereby such Material Domestic
Subsidiary shall guarantee the obligations under the Loan Documents, which
Guarantee shall be

 

 15



substantially in the form of Exhibit C, as amended, supplemented, restated,
amended and restated or otherwise modified from time to time.

 

“Guaranteed Parties” means (a) the Lenders, (b) the Administrative Agent, (c)
the Issuing Bank, (d) each counterparty to a Hedging Agreement entered into with
one or more of the Loan Parties if such counterparty was a Lender (or an
affiliate of a Lender) at the time the Hedging Agreement was entered into and
(e) the successors and assigns of each of the foregoing.

 

“Guarantors” means the Subsidiaries that are or become parties to a Guarantee
Agreement.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated as toxic, hazardous or otherwise
deleterious pursuant to any Environmental Law.

 

“Hedging Agreement” means any swap agreement (as defined in 11 U.S.C. §101) or
other interest rate protection agreement, foreign currency exchange agreement,
commodity price protection agreement or other interest or currency exchange rate
or commodity price hedging arrangement.

 

“Hedging Obligations” means any Obligations of any Loan Party in respect of any
Hedging Agreement.

 

“HMRC DT Treaty Passport scheme” means the Board of H.M. Revenue and Customs
Double Taxation Treaty Passport scheme.

 

“Immaterial Subsidiary” means any Subsidiary that (a) did not, as of the last
day of the fiscal quarter of the Parent Borrower most recently ended, have gross
assets with a value in excess of 7.50% of the consolidated total assets of the
Consolidated Entities or revenues representing in excess of 10% of the total
revenues of the Consolidated Entities on a consolidated basis for the four
fiscal quarters ended as of such date and (b) taken together with all Immaterial
Subsidiaries as of the last day of the fiscal quarter of the Parent Borrower
most recently ended, did not have gross assets with a value in excess of 7.50%
of consolidated total assets of the Consolidated Entities or revenues
representing in excess of 10% of total revenues of the Consolidated Entities on
a consolidated basis for the four fiscal quarters ended as of such date. Each
Immaterial Subsidiary shall be set forth in Schedule 3.01, and the Parent
Borrower shall update such Schedule from time to time after the Eighth Amendment
and Restatement Effective Date as necessary to reflect all Immaterial
Subsidiaries at such time (the selection of Subsidiaries to be added to or
removed from such Schedule to be made as the Parent Borrower may determine).

 

“Impacted Interest Period” has the meaning assigned to such term in the
definition of “LIBO Rate”.

 

 16



“Increased Amount Date” has the meaning assigned to such term in Section
2.25(a).

 

“Incremental Amount” means, at any time, the excess, if any, of (a)
$1,000,000,000 over (b) the aggregate amount of all Incremental Term Loans made
plus all Incremental Revolving Commitments established prior to such time (but
after the Eighth Amendment and Restatement Effective Date ) pursuant to
Section 2.25(a).

 

“Incremental Assumption Agreement” means an Incremental Assumption Agreement in
form and substance reasonably satisfactory to the Administrative Agent, among
the Borrowers, the Administrative Agent and one or more Incremental Term Lenders
and/or Incremental Revolving Lenders.

 

“Incremental Facility” means any facility established by the Lenders pursuant to
Section 2.25.

 

“Incremental Facility Activation Notice” means a notice substantially in the
form of Exhibit F.

 

“Incremental Revolving Commitment” means the Revolving Commitment of any Lender,
established pursuant to Section 2.25, to make Incremental Revolving Loans to a
Borrower.

 

“Incremental Revolving Lender” means a Lender with an Incremental Revolving
Commitment or an outstanding Incremental Revolving Loan.

 

“Incremental Revolving Loans” means the Revolving Loans made by one or more
Lenders to a Borrower pursuant to Section 2.25.

 

“Incremental Term Lender” means each Lender which holds an Incremental Term
Loan.

 

“Incremental Term Loans” means the term loans made by one or more Lenders to a
Borrower pursuant to Section 2.25.

 

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person under conditional
sale or other title retention agreements relating to property acquired by such
Person, (d) all obligations of such Person in respect of the deferred purchase
price of property or services (including installment obligations but excluding
accounts payable incurred in the ordinary course of business for which
collection proceedings have not been commenced), (e) all Indebtedness of others
secured by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (f) all Guarantees by such Person of Indebtedness of others,
(g) all Capital Lease Obligations of such Person and all obligations of such
Person under Synthetic Leases, (h) all

 

 17



obligations, contingent or otherwise, of such Person as an account party or
applicant in respect of letters of credit and letters of guaranty, (i) the net
obligations of such Person in respect of Hedging Agreements, (j) all
obligations, contingent or otherwise, of such Person in respect of bankers’
acceptances and (k) all obligations of such Person arising with respect to
Capital Stock that is mandatorily redeemable or redeemable at the option of the
holder of such Capital Stock. In determining the amount of Indebtedness of such
Person of the type referred to in clause (e) or (f) above, the amount thereof
shall be equal to the lesser of (i) the amount of the guarantee provided or the
fair market value of collateral pledged (as applicable) and (ii) the amount of
the underlying Indebtedness of such other Person so guaranteed or secured. The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Information Memorandum” means the Confidential Information Materials dated
February 2018 relating to the Parent Borrower and the Transaction.

 

“Insolvent” means, with respect to any Multiemployer Plan, the condition that
such plan is insolvent within the meaning of Section 4245 of ERISA.

 

“Interest Coverage Ratio” means, on any date, the ratio of (a) Consolidated
EBITDA less the aggregate amount of Capital Expenditures of the Consolidated
Entities (excluding the principal amount of Indebtedness (other than any Loans)
incurred in connection with such expenditures) to (b) Consolidated Interest
Expense, in each case, for the period of four consecutive fiscal quarters of the
Consolidated Entities ended on or most recently ended as of such date (except as
provided in the definition of Consolidated Interest Expense).

 

“Interest Election Request” means a request by the applicable Borrower to
convert or continue a Borrowing in accordance with Section 2.07.

 

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each calendar month, (b) with respect to any
Eurocurrency Loan with an Interest Period of one week or one, two or three
months, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the case of a Eurocurrency Borrowing with an
Interest Period of six months’ duration, that day three months after the first
day of such Interest Period and the last day of such Interest Period and
(c) with respect to any Swingline Loan, the Swingline Loan Maturity Date.

 

“Interest Period” means, with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one week or one, two, three or
six months thereafter, as the applicable Borrower may elect; provided, that (a)
if any Interest Period would end on a day other than a Business Day, such
Interest Period shall be extended to the next succeeding Business Day unless
such next succeeding Business Day would fall in the next calendar month, in
which case such Interest Period shall end on the next preceding Business Day and
(b) any Interest Period longer

 

 18



than one week that commences on the last Business Day of a calendar month (or on
a day for which there is no numerically corresponding day in the last calendar
month of such Interest Period) shall end on the last Business Day of the last
calendar month of such Interest Period. For purposes hereof, the date of a
Borrowing initially shall be the date on which such Borrowing is made and, in
the case of a Revolving Borrowing, thereafter shall be the effective date of the
most recent conversion or continuation of such Borrowing.

 

“Interpolated Screen Rate” means the rate per annum determined by the
Administrative Agent (which determination shall be conclusive and binding absent
manifest error) to be equal to the rate which results from interpolating on a
linear basis between: (a) the Screen Rate for the longest period (for which that
Screen Rate is available for the applicable currency) which is less than the
relevant Impacted Interest Period and (b) the Screen Rate for the shortest
period (for which that Screen Rate is available for the applicable currency)
which exceeds the relevant Impacted Interest Period, each as of approximately
11:00 a.m., London time, (or in the case of Yen, approximately 11:00 a.m. Tokyo
time) two Business Days prior to the commencement of the Impacted Interest
Period (or, with respect to Eurocurrency Borrowings in Sterling, on the first
day of such Interest Period). When determining the rate for a period which is
less than the shortest period for which the Screen Rate is available, the Screen
Rate for purposes of clause (a) above shall be deemed to be the overnight rate
for dollars determined by the Administrative Agent from such service as the
Administrative Agent may reasonably select.

 

“investments” has the meaning set forth in Section 6.04.

 

“Issuing Bank” means JPMorgan Chase Bank, N.A., Bank of America, N.A., Citizens
Bank, N.A., TD Bank, N.A., Wells Fargo Bank, National Association, The Bank of
Tokyo-Mitsubishi UFJ, Ltd. and Sumitomo Mitsui Banking Corporation with respect
to any Existing Letter of Credit issued by a Lender hereunder, such Lender, and
any such other Lender, or affiliate of a Lender, reasonably acceptable to the
Administrative Agent as may be appointed by the Parent Borrower from time to
time and which appointment is accepted by such Lender or Lender affiliate in its
sole discretion, each in its capacity as an issuer of Letters of Credit
hereunder, and any successors in such capacity as provided in Section 2.08. An
Issuing Bank may, in its discretion, arrange for one or more Letters of Credit
to be issued by Affiliates or a branch of the Issuing Bank, in which case the
term “Issuing Bank” shall include any such Affiliate or branch with respect to
Letters of Credit issued by such Affiliate. The term “Issuing Bank” or “the
Issuing Bank” shall mean, with respect to a Letter of Credit and any applicable
related provisions, the Issuing Bank that issued such applicable Letter of
Credit.

 

“Japanese Borrower” means Charles River Laboratories Japan, Inc.

 

“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.

 

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrowers at such time. The LC Exposure of any Lender at any time shall be its
USD Revolving Commitment Percentage of the total LC Exposure at such time.

 

 19



“Lenders” means Term Lenders and the Revolving Lenders. Unless the context
otherwise requires, the term “Lenders” includes the Swingline Lender.

 

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

 

“Letter of Credit Sub-Commitment” means, with respect to each Issuing Bank, the
amount set forth opposite such Issuing Bank’s name on Schedule 2.08(a).

 

“Leverage Ratio” means, on any date, the ratio of (a)(i) Consolidated
Indebtedness plus (ii) the aggregate outstanding attributed principal amount
under any Receivables Financing Program incurred in accordance with this
Agreement, as of such date to (b) Consolidated EBITDA for the period of four
consecutive fiscal quarters of the Consolidated Entities ended on or most
recently ended as of such date.

 

“LIBO Rate” means, (a) with respect to any Eurocurrency Borrowing denominated in
dollars or Sterling for any Interest Period, the London interbank offered rate
as administered by the ICE Benchmark Administration Limited (or any other person
which takes over the administration of that rate) for the applicable currency
and period as appearing on pages LIBOR01 or LIBOR02 of the Reuters Screen (or on
any successor or substitute page on such screen, or on the appropriate page of
such other information service which publishes that rate from time to time in
place of Reuters, collectively with the Reuters screen rates set forth in
clauses (b) and (c) below, “Screen Rates” and each a “Screen Rate”) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period (or, with respect to Eurocurrency
Borrowings in Sterling, on the first day of such Interest Period), (b) with
respect to any Eurocurrency Borrowing denominated in euros for any Interest
Period, the rate appearing on Reuters Screen EURIBOR01 (it being understood that
this rate is the euro interbank offered rate (known as the “EURIBOR Rate”)
sponsored by the Banking Federation of the European Union (known as the “FBE”)
and the Financial Markets Association (known as the “ACI”) (or, in each case,
any other person which takes over the administration of that rate)) at
approximately 10:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, as the rate for deposits in euro with a
maturity comparable to such Interest Period and (c) with respect to any
Eurocurrency Borrowing denominated in Yen for any Interest Period, the rate per
annum appearing on the TIBM Page under the caption “Average of 10 Banks” of
Reuters (or on any successor or substitute page on such screen, or on the
appropriate page of such other information service which publishes that rate
from time to time in place of Reuters) at approximately 11:00 a.m., Tokyo time,
two Business Days prior to the commencement of such Interest Period, as the rate
for deposits in Yen with a maturity comparable to such Interest Period; provided
that in each case, if the Screen Rate as so determined would be less than zero,
such rate shall be deemed to be zero for purposes of this Agreement. In the
absence of a period comparable to the Interest Period being available as a
Screen Rate, (an “Impacted Interest Period”), then (provided there are Screen
Rates for other Interest Periods for the applicable currency) the LIBO Rate
shall mean the Interpolated Screen Rate as of approximately 11:00 a.m., London
time (or in the case of Yen, approximately 11:00 a.m. Tokyo time), two Business
Days prior to the commencement of such Interest Period (or, with respect to
Eurocurrency Borrowings in Sterling, on the first day of such Interest Period);
provided that if the Interpolated

 

 20



Screen Rate shall be less than zero, such rate shall be deemed to be zero for
purposes of this Agreement. All of the foregoing LIBO Rate definition shall be
subject to Section 2.18.

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset.

 

“Limited Condition Acquisition” means any acquisition by the Parent Borrower or
one or more of the Subsidiaries permitted pursuant to the Loan Documents whose
consummation is not conditioned on the availability of, or on obtaining, third
party financing.

 

“Loan Documents” means this Agreement and each Security Document, as each may be
amended, waived, modified or supplemented from time to time.

 

“Loan Parties” means the Borrowers and the Guarantors.

 

“Loans” means the loans made by the Lenders to the Borrowers pursuant to this
Agreement.

 

“Local Time” means (i) London time, in the case of any Loan denominated in euro
or Sterling, (ii) Tokyo time, in the case of any Loan denominated in Yen and
(iii) New York City time, in all other instances.

 

“Majority Facility Lenders” means, with respect to any Facility, the holders of
more than 50% of the aggregate unpaid principal amount the Term Loans or the
total Revolving Credit Exposures, as the case may be, outstanding under such
Facility (or, in the case of the Revolving Facility, prior to any termination of
the Revolving Commitments, the holders of more than 50% of the total Revolving
Commitments).

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or condition, financial or otherwise, of the Consolidated
Entities taken as a whole, (b) the ability of any Loan Party to perform, or the
enforceability against any Loan Party of, any of its obligations under any Loan
Document or (c) the rights of or benefits available to the Lenders under any
Loan Document.

 

“Material Domestic Subsidiary” means a Domestic Subsidiary that is a Material
Subsidiary; provided that, for purposes of Sections 5.09(a)(i) and (ii), no
Receivables Subsidiary shall be deemed to be a Material Domestic Subsidiary.

 

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Hedging Agreements, of any one
or more of the Consolidated Entities in an aggregate principal amount exceeding
$50,000,000 in the aggregate. For purposes of determining Material Indebtedness,
the “principal amount” of the obligations of any Consolidated Entity in respect
of any Hedging Agreement at any time shall be the maximum

 

 21



aggregate amount (giving effect to any netting agreements) that such
Consolidated Entity would be required to pay if such Hedging Agreement were
terminated at such time.

 

“Material Subsidiary” means any Subsidiary that is not an Immaterial Subsidiary.

 

“Maturity Date” means the date that is the fifth anniversary of the Eighth
Amendment and Restatement Effective Date.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Multicurrency Revolving Commitment” means, with respect to each Multicurrency
Revolving Lender, the commitment of such Lender (which is a sublimit of the
Revolving Commitment of such Lender) to make Multicurrency Revolving Loans, as
such commitment may be (a) reduced from time to time pursuant to Section 2.12,
(b) increased from time to time pursuant to Section 2.25, or (c) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 10.04. The amount of each Lender’s Multicurrency Revolving
Commitment as of the Eighth Amendment and Restatement Effective Date is set
forth on Schedule 2.04, or in the Assignment and Assumption pursuant to which
such Lender shall have assumed its Multicurrency Revolving Commitment as of the
date of such Assignment and Assumption, as applicable. The Dollar Equivalent of
the aggregate amount of the Lenders’ Multicurrency Revolving Commitments as of
the Eighth Amendment and Restatement Effective Date is $1,550,000,000.

 

“Multicurrency Revolving Commitment Percentage” means, with respect to any
Revolving Lender, the percentage of the total Multicurrency Revolving
Commitments represented by such Lender’s Multicurrency Revolving Commitment;
provided that in the case of Section 2.26 when a Defaulting Lender shall exist,
“Multicurrency Revolving Commitment Percentage” shall mean the percentage of the
total Multicurrency Revolving Commitments (disregarding any Defaulting Lender’s
Multicurrency Revolving Commitment) represented by such Lender’s Multicurrency
Revolving Commitment. If the Multicurrency Revolving Commitments have terminated
or expired, the Multicurrency Revolving Commitment Percentages shall be
determined based upon the Multicurrency Revolving Commitments most recently in
effect, giving effect to any assignments.

 

“Multicurrency Revolving Facility” means the Multicurrency Revolving Commitments
and the extensions of credit made thereunder.

 

“Multicurrency Revolving Lenders” means the Persons listed on Schedule 2.04
under the heading “Multicurrency Revolving Lenders”, any Incremental Revolving
Lender that becomes a Multicurrency Revolving Lender pursuant to Section 2.25
and any other Person that shall have become a party hereto pursuant to an
Assignment and Assumption, other than any such Person that ceases to be a party
hereto pursuant to an Assignment and Assumption.

 

“Multicurrency Revolving Loan” means a revolving credit loan denominated in euro
or Sterling, including any Incremental Revolving Loan denominated in euro or
Sterling.

 

 22



“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

 

“Net Cash Proceeds” means, in connection with any issuance or incurrence of
Indebtedness or Receivable Financing Program, the cash proceeds received from
such issuance or incurrence, net of attorneys’ fees, investment banking fees,
accountants’ fees, underwriting discounts and commissions and other customary
fees and expenses actually incurred in connection therewith.

 

“NYFRB” means the Federal Reserve Bank of New York.

 

“Obligations” means (a) the principal of and premium, if any, and interest
(including interest accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding) on the Loans, (b) each payment required to be made
in respect of any Letter of Credit, when and as due, including payments in
respect of reimbursement of disbursements, interest thereon (including interest
accruing during the pendency of any bankruptcy, insolvency, receivership or
other similar proceeding, regardless of whether allowed or allowable in such
proceeding) and obligations to provide cash collateral, (c) all other monetary
obligations, including fees (including fees and disbursements of counsel),
costs, expenses, guaranties and indemnities, whether primary, secondary, direct,
contingent, fixed or otherwise (including monetary obligations incurred during
the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding), of
each Loan Party to the Administrative Agent or any Lender under this Agreement
and the other Loan Documents and (d) all monetary obligations of each Loan Party
under each Hedging Agreement entered into with any counterparty that was a
Lender (or an Affiliate of a Lender) at the time such Hedging Agreement was
entered into. Notwithstanding the foregoing, the Obligations of any Guarantor
shall not include any Excluded Hedging Obligations of such Guarantor.

 

“Other Taxes” means any and all present or future recording, stamp, documentary
excise, transfer, sales, property or similar taxes, charges or levies imposed by
any Governmental Authority arising from any payment made under any Loan Document
or from the execution, delivery or enforcement of, or otherwise with respect to,
any Loan Document including any interest, additions to tax or penalties
applicable thereto.

 

“Parent Borrower” means Charles River Laboratories International, Inc., a
corporation organized under the laws of Delaware.

 

“Participating Member State” means a member of the European Community that
adopts or has adopted the euro as its currency in accordance with legislation of
the European Community relating to Economic and Monetary Union Legislation.

 

“PBGC” means the Pension Benefit Guaranty Corporation as defined in section 4002
of ERISA and any successor entity performing similar functions.

 

“Permitted Acquisition” means (subject to the application of Section 1.05 in the
case of a Limited Condition Acquisition) any acquisition, whether by purchase,
merger,

 

 23



consolidation or otherwise, if immediately after giving effect thereto: (a) such
acquisition is of the majority of the assets of, or Capital Stock in, a Person
or division or line of business or other business unit of a Person and relates
to the business conducted by the Consolidated Entities as of the date hereof or
in a business reasonably related thereto; (b) no Event of Default shall have
occurred and be continuing or would result therefrom; (c) all transactions
related thereto shall be consummated in accordance with applicable laws; (d) any
acquired or newly formed corporation, partnership or limited liability company
shall be a Subsidiary and all actions required to be taken, if any, with respect
to such acquired or newly formed Subsidiary under Section 5.09 shall have been
taken or will be taken within the time periods specified therein; and (e) the
Consolidated Entities shall be in compliance, on a pro  forma basis after giving
effect to such acquisition or formation, with the covenants contained in
Sections 6.10 and 6.11 recomputed as at the last day of the most recently ended
fiscal quarter of the Consolidated Entities as if such acquisition and related
financings or other transactions had occurred on the first day of the period for
testing such compliance and, if the consideration provided in connection with
such acquisition exceeds $60,000,000, then the Parent Borrower shall have
delivered to the Administrative Agent an officers’ certificate to such effect,
together with all financial information as required under Section 5.01(c) for
the Person or assets to be acquired.

 

“Permitted Additional Indebtedness” means senior unsecured or subordinated
Indebtedness, (a) the terms of which do not provide for any scheduled repayment,
mandatory redemption, mandatory prepayment or sinking fund obligation prior to
the Maturity Date in effect as at the time such Indebtedness is incurred (other
than as a result of (i) customary escrow provisions, special mandatory
redemption and similar provisions to facilitate advance funding conditioned on
the future consummation of a Permitted Acquisition or other Investment not
prohibited by this Agreement (such financings, “Specified Prefunding
Financings”) and (ii) a change of control and acceleration rights after an event
of default), (b) of which no Domestic Subsidiary of the Parent Borrower is a
guarantor that is not a Guarantor and (c) if on the date of the incurrence of
such Indebtedness, (i) no Event of Default shall have occurred and be continuing
or would result from the incurrence of such Indebtedness and (ii) the
Consolidated Entities are in compliance, on a pro  forma basis after giving
effect to the incurrence of such Indebtedness with the covenants contained in
Sections 6.10 and 6.11 recomputed as at the last day of the most recently ended
fiscal quarter of the Consolidated Entities as if the incurrence of such
Indebtedness and the application of the proceeds thereof had occurred on the
first day of the period for testing such compliance; provided that a certificate
of the Financial Officer delivered to the Administrative Agent at least ten
Business Days (or such shorter period as the Administrative Agent may reasonably
agree) prior to the incurrence of such Indebtedness, together with the basis of
determination of pro  forma covenant compliance referred to above, stating that
the Parent Borrower has determined in good faith that such terms and conditions
satisfy the foregoing requirements shall be conclusive evidence that such terms
and conditions satisfy the foregoing requirement unless the Administrative Agent
notifies the Parent Borrower within such period that it disagrees with such
determination (including a reasonable description of the basis upon which it
disagrees); provided however, that the requirements contained in the foregoing
clause (ii) (including the proviso thereto) shall not apply to any senior
unsecured or subordinated Indebtedness that is used to finance the Acquisition.

 

“Permitted Encumbrances” means:

 

 24



(a)     Liens imposed by law for taxes that are not yet delinquent or are being
contested in compliance with Section 5.04;

 

(b)     carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and
other like Liens imposed by law, arising in the ordinary course of business and
securing obligations that (i) are not overdue by more than 30 days or (ii) are
being contested in compliance with Section 5.04;

 

(c)     pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;

 

(d)     deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

 

(e)     judgment liens in respect of judgments that do not constitute an Event
of Default under clause (k) of Article VII (and liens securing bonds or letters
of credit posted to bond any such judgment); and

 

(f)      easements, zoning restrictions, rights-of-way and similar encumbrances
on real property imposed by law or arising in the ordinary course of business
that do not secure any monetary obligations and do not materially detract from
the value of the affected property or interfere with the ordinary conduct of
business of any Consolidated Entity.

 

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness or any obligation imposed pursuant to Section 430(k) of
the Code or 303(k) of ERISA.

 

“Permitted Investments” means:

 

(a)     direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States of America (or by any
agency thereof);

 

(b)     investments in commercial paper;

 

(c)     investments in certificates of deposit, banker’s acceptances, time
deposits, and money market deposit accounts issued or offered by a bank with
total assets greater than $40 billion;

 

(d)     fully collateralized repurchase agreements with a term of not more than
one year for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above;

 

 25



(e)     corporate obligations, bank obligations, Yankee bonds, medium-term notes
and deposit notes;

 

(f)      municipal bonds, notes and commercial paper (taxable or tax exempt);

 

(g)     variable rate demand notes, puttable bonds and asset backed securities;

 

(h)     mutual funds investing predominantly in the Permitted Investments listed
in subparagraphs (a) through (g) above;

 

(i)      mutual funds to the extent the investment is made to mirror the
liabilities in a deferred compensation plan of any Consolidated Entity; and

 

(j)      securities issued by any foreign government or any political
subdivision of any foreign government or any public instrumentality thereof in
the jurisdiction of domicile of a Foreign Subsidiary;

 

provided that:

 

(i)     all Permitted Investments with an initial maturity of less than one year
(other than Permitted Investments referred to in clauses (a), (h) and (i) above)
shall bear a rating of at least A1 by S&P, P1 by Moody’s, F1 by Fitch or an
equivalent rating by another local rating agency of similar standing; and

 

(ii)    all Permitted Investments with an initial maturity of one year or more
(other than Permitted Investments referred to in clauses (a), (h), and (i)
above) shall bear a rating of at least A by S&P, A2 by Moody’s, A by Fitch or
equivalent rating by another local rating agency of similar standing; and

 

(iii)   all money market mutual funds shall bear a rating of at least AAAm by
S&P, Aaa by Moody’s, or AAAmmf by Fitch or of an equivalent credit rating from
these rating services or another local rating agency of similar standing; and

 

(iv)   all Permitted Investments with no credit rating shall be of substantially
similar high credit quality;

 

provided further that any Permitted Investment listed in subparagraphs (a)
through (g) above with a Lender is not required to meet the ratings in
subparagraph (i) through (iv) above; provided further that at least 90% of the
all Permitted Investments at any time will have a maximum effective maturity of
two years or less.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means a Domestic Plan or a Foreign Plan.

 

 26



“Plan Asset Regulations” means 29 CFR § 2510.3-101 et seq., as modified by
Section 3(42) of ERISA, as amended from time to time.

 

“Pledge Agreement” means each pledge agreement delivered by the Parent Borrower
or any applicable Material Domestic Subsidiary to the Administrative Agent,
whereby such Person shall grant to the Administrative Agent a first-priority
Lien on Indebtedness and Capital Stock held by such Person to secure the
Obligations, which pledge agreement shall be substantially in the form of
Exhibit D, as amended, supplemented, restated, amended and restated or otherwise
modified from time to time or, in the case of any pledge agreement with respect
to the pledge of any Capital Stock of a first-tier Foreign Subsidiary which is
directly owned by the Parent Borrower or any Material Domestic Subsidiary, shall
be in form and substance reasonably satisfactory to the Administrative Agent and
its local counsel.

 

“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote
such rate, the highest per annum interest rate published by the Federal Reserve
Board in Federal Reserve Statistical Release H.15 (519) (Selected Interest
Rates) as the “bank prime loan” rate or, if such rate is no longer quoted
therein, any similar rate quoted therein (as determined by the Administrative
Agent) or any similar release by the Federal Reserve Board (as determined by the
Administrative Agent). Each change in the Prime Rate shall be effective from and
including the date such change is publicly announced or quoted as being
effective.

 

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

“Qualified Keepwell Provider” means, in respect of any Hedging Obligation, each
applicable Loan Party that, at the time the relevant Guarantee (or grant of the
relevant security interest by, as applicable) becomes effective with respect to
such Hedging Obligation, has total assets exceeding $10,000,000 or otherwise
constitutes an “eligible contract participant” under the Commodity Exchange Act
or any regulations promulgated thereunder and can cause another person to
qualify as an “eligible contract participant” with respect to such Hedging
Obligation at such time by entering into a keepwell pursuant to section
1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“Qualifying Material Acquisition” means any Additional Acquisition, or the last
to occur of a series of two Additional Acquisitions consummated within a period
of six consecutive months, if the aggregate amount of consideration for such
Additional Acquisition (or if applicable, Additional Acquisitions) is in the
aggregate at least $250,000,000 and the Parent Borrower has designated such
transaction as a “Qualifying Material Acquisition” by written notice (a “QMA
Notice”) to the U.S. Administrative Agent; provided that such QMA Notice shall
be irrevocable and, subject to Section 6.04(e), the applicable QMA Notice Date
must occur on or prior to the date that is 90 days after the consummation of
such Additional Acquisition (or, if applicable, second Additional Acquisition)
(such date of consummation, the “Consummation Date”).

 

“QMA Notice” has the meaning set forth in the definition of “Qualifying Material
Acquisition”.

 

 27



“QMA Notice Date” means, with respect to any QMA Notice, the date on which such
QMA Notice is delivered to the U.S. Administrative Agent.

 

“Receivables Financing Program” means a program under which any of the
Consolidated Entities sell, transfer, encumber or otherwise dispose of accounts
receivable and/or related ancillary rights or assets, or interests therein,
without recourse (except for customary representations and customary non-credit
dilution provisions) other than with respect to such Consolidated Entity’s
retained interest in such accounts receivable and/or related ancillary rights or
assets or interests therein, such program to have terms and conditions
reasonably acceptable to the Administrative Agent; provided that the aggregate
outstanding attributed principal amount under such program shall not exceed
$200,000,000 at any time.

 

“Receivables Subsidiary” means any single purpose, bankruptcy remote entity
formed and operating solely in connection with a Receivables Financing Program
permitted under this Agreement.

 

“Recovery Event” means any settlement of or payment in respect of any property
or casualty insurance claim or any condemnation proceeding relating to any asset
of any Consolidated Entity in an amount in excess of $25,000,000.

 

“Register” has the meaning set forth in Section 10.04(c).

 

“Regulation D” means Regulation D of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

 

“Regulation T” means Regulation T of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

 

“Regulation U” means Regulation U of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

 

“Regulation X” means Regulation X of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

 

“Required Lenders” means, at any time, the holders of more than 50% of (a) until
the date on which the conditions specified in Section 4.01 are satisfied (or
waived in accordance with Section 10.02), the Commitments then in effect and (b)
thereafter, the sum of (i) the aggregate unpaid principal amount of the Term
Loans then outstanding and (ii) the total Revolving Commitments then in effect
or, if the Revolving Commitments have been terminated, the total Revolving
Credit Exposures.

 

“Revolving Commitment Period” means, with respect to a Revolving Facility, the
period from and including the Eighth Amendment and Restatement Effective Date to
but

 

 28



excluding the earlier of the Maturity Date and the date of termination of the
Commitments under such Revolving Facility.

 

“Revolving Commitments” means the USD Revolving Commitment, the Multicurrency
Revolving Commitment and the Yen Revolving Commitment, it being understood that
with respect to each Revolving Lender with a USD Revolving Commitment, a
Multicurrency Revolving Commitment and a Yen Revolving Commitment, (a) the
amount of such Lender’s total Revolving Commitment is equal to such Lender’s USD
Revolving Commitment, (b) the amount of such Lender’s Multicurrency Revolving
Commitment is a sublimit within such Lender’s total Revolving Commitment and (c)
the amount of such Lender’s Yen Revolving Commitment is a sublimit within such
Lender’s total Multicurrency Revolving Commitment.

 

“Revolving Commitment Percentage” means, with respect to any Revolving Lender,
the percentage of the total Revolving Commitments represented by such Lender’s
Revolving Commitment; provided that in the case of Section 2.26 when a
Defaulting Lender shall exist, “Revolving Commitment Percentage” shall mean the
percentage of the total USD Revolving Commitments (disregarding any Defaulting
Lender’s Revolving Commitment) represented by such Lender’s Revolving
Commitment. If the Revolving Commitments have terminated or expired, the
Revolving Commitment Percentages shall be determined based upon the Revolving
Commitments most recently in effect, giving effect to any assignments.

 

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount at such time of such Lender’s (a) USD
Revolving Credit Exposure, (b) Multicurrency Revolving Loans and (c) Yen
Revolving Loans.

 

“Revolving Facility” means each of the USD Revolving Facility, the Multicurrency
Revolving Facility and the Yen Revolving Facility.

 

“Revolving Lenders” means the USD Revolving Lenders, the Multicurrency Revolving
Lenders and the Yen Revolving Lenders.

 

“Revolving Loans” means the USD Revolving Loans, the Multicurrency Revolving
Loans and the Yen Revolving Loans.

 

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business.

 

“Sanctioned Countries” has the meaning assigned to such term in Section 3.07(b).

 

“Sanctioned Person” has the meaning assigned to such term in Section 3.07(b).

 

“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or

 

 29



the U.S. Department of State, or (b) the United Nations Security Council, the
European Union, Japan, or Her Majesty’s Treasury of the United Kingdom.

 

“SEC” means the Securities and Exchange Commission, any successor thereto and
any analogous Governmental Authority.

 

“Security Agreement” means each security agreement delivered by the Parent
Borrower or any applicable Material Domestic Subsidiary, whereby such Person
shall grant to the Administrative Agent a first-priority Lien on its personal
property to secure the Obligations, which security agreement shall be
substantially in the form of Exhibit E, as amended, supplemented, restated,
amended and restated or otherwise modified from time to time.

 

“Security Documents” means each Guarantee Agreement, each Security Agreement,
each Pledge Agreement and each other security agreement, document and instrument
from time to time executed and delivered to the Administrative Agent, pursuant
to the terms of the Loan Documents.

 

“SPC” has the meaning assigned to such term in Section 10.04(h).

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by any Governmental Authority with jurisdiction over the
Administrative Agent or any Lender (including any branch, affiliate or other
funding office thereof making or holding a Loan) for any category of liabilities
which includes deposits by reference to which the Adjusted LIBO Rate in respect
of any Borrowing is determined. Such reserve percentages shall include those
imposed pursuant to Regulation D. Eurocurrency Loans shall be deemed to
constitute eurocurrency funding and to be subject to such reserve requirements
without benefit of or credit for proration, exemptions or offsets that may be
available from time to time to any Lender under Regulation D or any comparable
regulation. The Statutory Reserve Rate shall be adjusted automatically on and as
of the effective date of any change in any reserve percentage.

 

“Sterling” and “£” shall mean the lawful currency of the United Kingdom.

 

“Subrogation Rights” has the meaning assigned to such term in Article IX.

 

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, trust, association or other
entity the accounts of which would be consolidated with those of the parent in
the parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, trust, association or other
entity (a) of which securities or other ownership or participation interests
representing more than 50% of the equity or participation interests or more than
50% of the ordinary voting power or, in the case of a partnership, more than 50%
of the general partnership interests are, as of such date, owned, controlled or
held, or (b) that is, as of such date, otherwise Controlled, by the parent
and/or one or more subsidiaries of the parent.

 

 30



“Subsidiary” means any subsidiary of the Parent Borrower and any subsidiary of
the Parent Borrower created or acquired by the Parent Borrower after the date
hereof.

 

“Subsidiary Borrowers’ Obligations” means the Obligations of the Subsidiary
Borrowers.

 

“Subsidiary Borrowers” means Charles River UK Limited, the Japanese Borrower,
Charles River Laboratories Luxembourg S.a.r.l and Charles River Nederland B.V.

 

“Super-Majority Facility Lenders” means, with respect to any Facility, the
holders of more than 66-2/3 % of the (i) aggregate unpaid principal amount of
the Term Loans or (ii) aggregate unpaid principal amount of the total Revolving
Credit Exposures, as the case may be, outstanding under such Facility (or, in
the case of the Revolving Facility, prior to any termination of the Revolving
Commitments, the holders of more than 66-2/3% of the total Revolving
Commitments).

 

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be its USD Revolving Commitment Percentage of the total
Swingline Exposure at such time.

 

“Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as lender of
Swingline Loans hereunder.

 

“Swingline Loan” means a Loan made pursuant to Section 2.07.

 

“Swingline Loan Maturity Date” means the maturity date requested by the Parent
Borrower in connection with a Swingline Loan (which date shall in no event be
later than the earlier of (a) 30 days after the date of such Borrowing thereof
and (b) the Maturity Date).

 

“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product where such
transaction is considered borrowed money indebtedness for tax purposes but is
classified as an operating lease in accordance with GAAP.

 

“TARGET” means the Trans-European Automated Real-time Gross settlement Express
Transfer system.

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

 

“Term Commitment” means, with respect to each Term Lender, the commitment of
such Term Lender to make a Term Loan during the Term Commitment Period in an
amount not to exceed the amount set forth under the heading “Term Commitment”
opposite such Lender’s name on Schedule 2.01. The aggregate amount of the
Lenders’ Term Commitments as of the Eighth Amendment and Restatement Effective
Date is $750,000,000.

 

 31



“Term Commitment Period” means, with respect to the Term Facility, the period
from and including the Eighth Amendment and Restatement Effective Date to but
excluding the earlier of the date that is 30 days after the Eighth Amendment and
Restatement Effective Date and the date of termination of the Commitments under
the Term Facility.

 

“Term Facility” means the Term Commitments and the Term Loans made thereunder.

 

“Term Lenders” means the Persons listed on Schedule 2.01 with a Term Commitment
and any other Person that shall have become Term Lender pursuant to (i) an
Assignment and Assumption or (ii) Section 2.25; in each case, other than any
such Person that ceases to be a party hereto pursuant to an Assignment and
Assumption.

 

“Term Loans” means (i) a delayed draw term loan denominated in dollars and made
by a Lender to the Parent Borrower during the Term Commitment Period pursuant to
Section 2.01(a) or (ii) an Incremental Term Loan.

 

“Term Percentage” means, with respect to any Term Lender, the percentage of the
aggregate principal amount of the then outstanding Term Loans represented by the
aggregate principal amount of such Term Lender’s then outstanding Term Loans.

 

“Transactions” means the execution, delivery and performance by each of the Loan
Parties of each of the Loan Documents to which it is a party, the borrowing of
Loans, the use of the proceeds thereof and the issuance of Letters of Credit
hereunder.

 

“Treaty” means the Treaty establishing the European Economic Community, being
the Treaty of Rome of March 25, 1957, as amended by the Single European Act
1987, the Maastricht Treaty (which was signed at Maastricht on February 7, 1992
and came into force on November 1, 1993), the Amsterdam Treaty (which was signed
at Amsterdam on October 2, 1997 and came into force on May 1, 1999) and the Nice
Treaty (which was signed on February 26, 2001), each as amended from time to
time and as referred to in legislative measures of the European Union for the
introduction of, changeover to or operating of the euro in one or more member
states.

 

“Type” when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

 

“UK Borrower” means any Borrower (i) that is organized or formed under the laws
of the United Kingdom or (ii) payments from which under this Agreement or any
other Loan Document are subject to withholding taxes imposed by the laws of the
United Kingdom.

 

“U.S. Administrative Agent” has the meaning assigned to such term in the
definition of “Administrative Agent”.

 

“U.S. Person” means a “United States Person” within the meaning of Section
7701(a)(30) of the Code.

 

 32



“USD Revolving Commitment” means, with respect to each USD Revolving Lender, the
commitment of such Lender to make USD Revolving Loans and to acquire
participations in Letters of Credit and Swingline Loans hereunder, expressed as
an amount representing the maximum aggregate amount of such Lender’s USD
Revolving Credit Exposure hereunder, as such commitment may be (a) reduced from
time to time pursuant to Section 2.12, (b) increased from time to time pursuant
to Section 2.25 and (c) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 10.04. The amount of each
Lender’s USD Revolving Commitment as of the Eighth Amendment and Restatement
Effective Date is set forth on Schedule 2.04, or in the Assignment and
Assumption pursuant to which such Lender shall have assumed its USD Revolving
Commitment as of the date of such Assignment and Assumption, as applicable. The
aggregate amount of the Lenders’ USD Revolving Commitments as of the Eighth
Amendment and Restatement Effective Date is $1,550,000,000.

 

“USD Revolving Commitment Percentage” means, with respect to any Revolving
Lender, the percentage of the total USD Revolving Commitments represented by
such Lender’s USD Revolving Commitment; provided that in the case of Section
2.26 when a Defaulting Lender shall exist, “USD Revolving Commitment Percentage”
shall mean the percentage of the total USD Revolving Commitments (disregarding
any Defaulting Lender’s USD Revolving Commitment) represented by such Lender’s
USD Revolving Commitment. If the USD Revolving Commitments have terminated or
expired, the USD Revolving Commitment Percentages shall be determined based upon
the USD Revolving Commitments most recently in effect, giving effect to any
assignments.

 

“USD Revolving Credit Exposure” means, with respect to any USD Revolving Lender
at any time, the sum of the outstanding principal amount of such Lender’s USD
Revolving Loans and its LC Exposure and Swingline Exposure at such time.

 

“USD Revolving Facility” means the USD Revolving Commitments and the extensions
of credit made thereunder.

 

“USD Revolving Lenders” means the Persons listed on Schedule 2.04 under the
heading “USD Revolving Lenders”, any Incremental Revolving Lender that becomes a
USD Revolving Lender pursuant to Section 2.25 and any other Person that shall
have become a party hereto pursuant to an Assignment and Assumption, other than
any such Person that ceases to be a party hereto pursuant to an Assignment and
Assumption.

 

“USD Revolving Loan” means a revolving credit loan denominated in dollars,
including any Incremental Revolving Loan denominated in dollars).

 

“Wholly-Owned Guarantor” means a Guarantor that is a Wholly-Owned Subsidiary.

 

“Wholly-Owned Subsidiary” means a Subsidiary all the Capital Stock of which
(other than directors’ qualifying shares) is owned by the Parent Borrower and/or
one or more other Wholly-Owned Subsidiaries.

 

 33



“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

“Yen” and “¥” refer to the lawful currency of Japan.

 

“Yen Revolving Commitment” means, with respect to each Yen Revolving Lender, the
commitment of such Lender (which is a sublimit of the Multicurrency Revolving
Commitment of such Lender) to make Yen Revolving Loans, as such commitment may
be (a) reduced from time to time pursuant to Section 2.12, (b) increased from
time to time pursuant to Section 2.25, or (c) reduced or increased from time to
time pursuant to assignments by or to such Lender pursuant to Section 10.04. The
amount of each Lender’s Yen Revolving Commitment as of the Eighth Amendment and
Restatement Effective Date is set forth on Schedule 2.04, or in the Assignment
and Assumption pursuant to which such Lender shall have assumed its Yen
Revolving Commitment as of the date of such Assignment and Assumption, as
applicable. The Dollar Equivalent of the aggregate amount of the Lenders’ Yen
Revolving Commitments as of the Eighth Amendment and Restatement Effective Date
is $50,000,000.

 

“Yen Revolving Commitment Percentage” means, with respect to any Revolving
Lender, the percentage of the total Yen Revolving Commitments represented by
such Lender’s Yen Revolving Commitment; provided that in the case of Section
2.26 when a Defaulting Lender shall exist, “Yen Revolving Commitment Percentage”
shall mean the percentage of the total Yen Revolving Commitments (disregarding
any Defaulting Lender’s Yen Revolving Commitment) represented by such Lender’s
Yen Revolving Commitment. If the Yen Revolving Commitments have terminated or
expired, the Yen Revolving Commitment Percentages shall be determined based upon
the Yen Commitments most recently in effect, giving effect to any assignments.

 

“Yen Revolving Facility” means the Yen Revolving Commitments and the extensions
of credit made thereunder.

 

“Yen Revolving Lenders” means (a) the Persons listed on Schedule 2.04 under the
heading “Yen Revolving Lenders”, (b) any Incremental Revolving Lender that
becomes a Yen Revolving Lender pursuant to Section 2.25 and (c) any other Person
that shall have become a party hereto pursuant to an Assignment and Assumption,
other than any such Person that ceases to be a party hereto pursuant to an
Assignment and Assumption. The Yen Revolving Lenders set forth in clauses (a)
and (b) above (and clause (c) to the extent that such Person assumes obligations
to extend any additional Loan under the Yen Revolving Commitment (including any
Loan to refinance of any existing Loan under the Yen Revolving Commitment)),
shall have a license required to engage in the business of lending money in
Japan.

 

“Yen Revolving Loan” means a revolving credit loan denominated in Yen, including
any Incremental Revolving Loan denominated in Yen.

 

 34



SECTION 1.02.        Classification of Loans and Borrowings. For purposes of
this Agreement, Loans may be classified and referred to by Class (e.g., a
“Revolving Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by Class and Type
(e.g., a “Eurocurrency Revolving Loan”) or by Revolving Facility (e.g., a “USD
Revolving Loan”). Borrowings also may be classified and referred to by Class
(e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurocurrency Borrowing”) or
by Class and Type (e.g., a “Eurocurrency Revolving Borrowing”) or by Revolving
Facility (e.g., a “USD Borrowing”).

 

SECTION 1.03.        Terms Generally. The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined. Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement, (e) any reference to
any law, rule or regulation herein shall, unless otherwise specified, refer to
such law, rule or regulation as amended, modified or supplemented from time to
time and (f) the words “asset” and “property” shall be construed to have the
same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights.
For the avoidance of doubt, with respect to a Person, the term “Affiliate”
includes any other Person that becomes an “Affiliate” of such Person after the
date hereof.

 

SECTION 1.04.        Accounting Terms; GAAP.

 

(a)              Except as otherwise expressly provided herein, all terms of an
accounting or financial nature shall be construed in accordance with GAAP, as in
effect from time to time; provided that, if the Parent Borrower notifies the
Administrative Agent that the Parent Borrower requests an amendment to any
provision hereof to eliminate the effect of any change occurring after the date
hereof in GAAP or in the application thereof on the operation of such provision
(or if the Administrative Agent notifies the Parent Borrower that the Required
Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith. Notwithstanding any other provision
contained herein, all terms of an accounting or financial nature used herein
shall be construed, and all computations of amounts and ratios referred to
herein shall be made, without giving effect to (i) any election under Financial
Accounting Standards Board Accounting Standards Codification

 

 35



825 (or any other Financial Accounting Standard having a similar result or
effect) to value any Indebtedness or other liabilities of the Parent Borrower or
any Subsidiary at “fair value”, as defined therein and (ii) any treatment of
Indebtedness in respect of convertible debt instruments under Accounting
Standards Codification 470-20 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
such Indebtedness in a reduced or bifurcated manner as described therein, and
such Indebtedness shall at all times be valued at the full stated principal
amount thereof.

 

(b)              Notwithstanding anything to the contrary contained in Section
1.04(a) or in the definition of “Capital Lease Obligations,” in the event of an
accounting change requiring all leases to be capitalized, only those leases
(assuming for purposes hereof that such leases were in existence on the date
hereof) that would constitute capital leases in conformity with GAAP on the date
hereof shall be considered capital leases, and all calculations and deliverables
under this Agreement or any other Loan Document shall be made or delivered, as
applicable, in accordance therewith.

 

SECTION 1.05.        Limited Condition Acquisitions. In the case of the
incurrence of any Indebtedness (excluding, for the avoidance of doubt,
Indebtedness under the Revolving Facility but including any Incremental
Facilities) or Liens or the making of any Permitted Acquisitions or other
investments, restricted payments, prepayments of specified indebtedness or asset
sales in connection with a Limited Condition Acquisition, at the Borrowers’
option, the relevant ratios and baskets shall be determined, and any Default or
Event of Default blocker shall be tested, as of the date the definitive
acquisition agreements for such Limited Condition Acquisition are entered into
and calculated as if the acquisition and other pro forma events in connection
therewith were consummated on such date; provided that if the Borrowers have
made such an election, in connection with the calculation of any ratio (other
than for purposes of calculating compliance with the financial covenants) or
basket with respect to the incurrence of any other Indebtedness (including any
Incremental Facilities) or Liens, or the making of any other Permitted
Acquisitions or other investments, restricted payments, prepayments of specified
indebtedness or asset sales on or following such date and prior to the earlier
of the date on which such Limited Condition Acquisition is consummated or the
definitive agreement for such Limited Condition Acquisition is terminated, any
such basket or ratio shall be required to be complied with under both of the
following assumptions: (x) assuming on a pro forma basis such Limited Condition
Acquisition and other pro forma events in connection therewith (including any
incurrence of Indebtedness) have been consummated and (y) assuming such Limited
Condition Acquisition and other pro forma events in connection therewith
(including any incurrence of Indebtedness) have not been consummated.

 

SECTION 1.06.        Interest Rates. The Administrative Agent does not warrant
or accept responsibility for, and shall not have any liability with respect to,
the administration, submission or any other matter related to the rates in the
definition of “LIBO Rate” or with respect to any comparable or successor rate
thereto, or replacement rate therefor.

 

SECTION 1.07.        Additional Currencies. Each Borrower may from time to time
request that Letters of Credit be issued in a currency other than those
specifically listed under Section 2.08; provided that such requested currency is
a lawful currency that is readily available and

 

 36



freely transferable and convertible into dollars. Such request shall be subject
to the approval of the Administrative Agent and the applicable Issuing Bank. Any
such request shall be made to the Administrative Agent not later than 12:00 p.m.
New York City time, ten Business Days prior to the date of the requested Letter
of Credit (or such other time or date as may be agreed by the Administrative
Agent and the applicable Issuing Bank, in its or their sole discretion). The
Administrative Agent shall promptly notify the applicable Issuing Bank thereof.
The applicable Issuing Bank shall notify the Administrative Agent, not later
than 12:00 p.m. New York City time, five Business Days after receipt of such
request whether it consents, in its sole discretion, to the issuance of Letters
of Credit, as the case may be, in such requested currency. Any failure by the
applicable Issuing Bank to respond to such request within the time period
specified in the preceding sentence shall be deemed to be a refusal by such
Issuing Bank to issue the requested Letters of Credit in such requested currency
at that time. If the Administrative Agent and the applicable Issuing Bank
consent to the issuance of Letters of Credit in such requested currency, the
Administrative Agent shall so notify the applicable Borrower. If the
Administrative Agent shall fail to obtain consent to any request for an
additional currency under this Section 1.07, the Administrative Agent shall
promptly so notify the applicable Borrower.

 

ARTICLE II

The Credits

 

SECTION 2.01.        Term Commitments. (a) Subject to the terms and conditions
set forth herein, each Term Lender severally agrees to make a Term Loan to the
Parent Borrower from time to time (but in any event on no more than one
occasion) during the Term Commitment Period, in an amount not to exceed the
amount of the Term Commitment of such Lender.

 

(b)       The Term Loans may from time to time be Eurocurrency Loans or ABR
Loans, as determined by the Parent Borrower and notified to the Administrative
Agent in accordance with Sections 2.02 and 2.17.

 

SECTION 2.02.        Procedure for Term Loan Borrowings. To borrow Term Loans
during the Term Commitment Period, the Parent Borrower shall give the
Administrative Agent irrevocable notice (which notice must be received by (a) in
the case of a Eurocurrency Borrowing, not later than 11:00 a.m., Local Time,
three Business Days prior to the applicable date or (b) in the case of an ABR
Borrowing, not later than 11:00 a.m., New York City time, one Business Day prior
to the applicable date) requesting that the Term Lenders make the Term Loans on
the requested date of such Borrowing, which shall be a Business Day, and
specifying the amount to be borrowed and, except in the case of ABR Borrowing of
Term Loans, the initial Interest Period to be applicable thereto, which shall be
a period contemplated by the definition of the term Interest Period. Upon
receipt of such Borrowing Request the Administrative Agent shall promptly notify
each applicable Term Lender thereof. Not later than 10:00 a.m., New York City
time on the date of such Borrowing, each Term Lender shall make available to the
Administrative Agent at the applicable Funding Office an amount in immediately
available funds equal to the Term Loan or Term Loans to be made by such Lender.
The Administrative Agent shall credit the account of the applicable Borrower on
the books of such office of the

 

 37



Administrative Agent with the aggregate of the amounts made available to the
Administrative Agent by the Term Lenders in immediately available funds.

 

SECTION 2.03.        Repayment of Term Loans. Each Term Loan of each Term Lender
shall mature in 19 consecutive quarterly installments, each of which shall be in
an amount equal to the product of such Lender’s Term Percentage, as applicable,
multiplied by (i) the Amortization Percentage set forth below opposite such
installment and (ii) the initial principal amount of the Term Loans borrowed
during the Term Commitment Period.

 

Installment Amortization Percentage     September 30, 2018 1.25% December 31,
2018 1.25%     March 31, 2019 1.25% June 30, 2019 1.25% September 30, 2019 1.25%
December 31, 2019 1.25%     March 31, 2020 1.25% June 30, 2020 1.25% September
30, 2020 1.875% December 31, 2020 1.875%     March 31, 2021 1.875% June 30, 2021
1.875% September 30, 2021 2.5% December 31, 2021 2.5%     March 31, 2022 2.5%
June 30, 2022 2.5% September 30, 2022 5.00% December 31, 2022 5.00%     Maturity
Date 62.50%    

SECTION 2.04.        Revolving Commitments. (a) Subject to the terms and
conditions set forth herein, each USD Revolving Lender agrees to make USD
Revolving Loans to the Parent Borrower from time to time during the Revolving
Commitment Period in an aggregate principal amount that will not result in (i)
such Lender’s Revolving Credit Exposure exceeding the amount of such Lender’s
Revolving Commitment or (ii) the total Revolving Credit Exposure exceeding the
total Revolving Commitment. Within the foregoing limits and subject to the terms
and conditions set forth herein, the Parent Borrower may borrow, prepay and
reborrow USD Revolving Loans.

 

 38



(b)              Subject to the terms and conditions set forth herein, each
Multicurrency Revolving Lender agrees to make Multicurrency Revolving Loans to
the Parent Borrower and/or the Subsidiary Borrowers (other than the Japanese
Borrower) from time to time during the Revolving Commitment Period in an
aggregate principal amount at any one time outstanding which (i) does not exceed
such Lender’s Multicurrency Revolving Commitment, (ii) will not result in such
Lender’s Revolving Credit Exposure exceeding the amount of such Lender’s
Revolving Commitment and (iii) will not result in the total Revolving Credit
Exposure exceeding the total Revolving Commitment. Within the foregoing limits
and subject to the terms and conditions set forth herein, the Parent Borrower
and/or the Subsidiary Borrowers may borrow, prepay and reborrow Multicurrency
Revolving Loans.

 

(c)             Subject to the terms and conditions set forth herein, each Yen
Revolving Lender agrees to make Yen Revolving Loans to the Japanese Borrower
from time to time during the Revolving Commitment Period in an aggregate
principal amount at any one time outstanding which (i) does not exceed such
Lender’s Yen Revolving Commitment, (ii) does not exceed such Lender’s
Multicurrency Revolving Commitment, (iii) will not result in such Lender’s
Revolving Credit Exposure exceeding the amount of such Lender’s Revolving
Commitment and (iv) will not result in the total Revolving Credit Exposure
exceeding the total Revolving Commitment. Within the foregoing limits and
subject to the terms and conditions set forth herein, only the Japanese Borrower
may borrow, prepay and reborrow Yen Revolving Loans.

 

SECTION 2.05.        Revolving Loans and Borrowings. (a) Each Revolving Loan
under any Revolving Facility shall be made as part of a Borrowing consisting of
Revolving Loans made by the Lenders ratably in accordance with their respective
Revolving Commitments under such Revolving Facility. The failure of any Lender
to make any Loan required to be made by it shall not relieve any other Lender of
its obligations hereunder; provided that the Revolving Commitments of the
Lenders under each Revolving Facility are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.

 

(b)              Subject to Section 2.18, (i) each USD Revolving Borrowing shall
be comprised entirely of ABR Loans or Eurocurrency Loans as the Parent Borrower
may request in accordance herewith and (ii) each Multicurrency Revolving
Borrowing and Yen Revolving Borrowing shall be comprised entirely of
Eurocurrency Loans as the applicable Borrower may request in accordance
herewith. Each Swingline Loan shall be an ABR Loan. Each Lender at its option
may make any Eurocurrency Loan by causing any domestic or foreign branch or
Affiliate of such Lender to make such Loan; provided that any exercise of such
option shall not affect the obligation of the applicable Borrower to repay such
Loan in accordance with the terms of this Agreement.

 

(c)              t the commencement of each Interest Period for any Eurocurrency
Borrowing, such Borrowing shall be in an aggregate amount that is not less than
(i) $1,000,000 and an integral multiple of $100,000 in excess thereof in the
case of Borrowings denominated in dollars, (ii) €1,000,000 and an integral
multiple of €100,000 in excess thereof in the case of Borrowings denominated in
euros, (iii) £1,000,000 and an integral multiple of £100,000 in excess thereof
in the case of Borrowings denominated in Sterling and (iv) ¥100,000,000 and an
integral multiple of ¥10,000,000 in excess thereof in the case of Borrowings
denominated in

 

 39



Yen. At the time that each ABR Revolving Borrowing is made, such Borrowing shall
be in an aggregate amount that is not less than $500,000; provided that an ABR
Revolving Borrowing may be in an aggregate amount that is equal to the entire
unused balance of the total Revolving Commitments or that is required to finance
the reimbursement of an LC Disbursement as contemplated by Section 2.08(e). Each
Swingline Borrowing shall be in an amount that is not less than $100,000.
Borrowings of more than one Type and Class may be outstanding at the same time;
provided that there shall not at any time be more than an aggregate total of (i)
fifteen dollar, euro, Sterling or Yen Eurocurrency Borrowings or (ii) three
Swingline Borrowings.

 

(c)                Notwithstanding any other provision of this Agreement, the
Borrowers shall not be entitled to request, or to elect to convert or continue,
any Borrowing if the Interest Period requested with respect thereto would end
after the Maturity Date.

 

SECTION 2.06.        Requests for Revolving Borrowings. To request a Revolving
Borrowing, the applicable Borrower shall notify the Administrative Agent of such
request by telephone (or in the case of a Borrowing denominated in euro,
Sterling or Yen, in writing) (a) in the case of a Eurocurrency Borrowing, not
later than 11:00 a.m., Local Time, three Business Days before (or in the case of
a Borrowing denominated in Yen, not later than 11:00 a.m. Local Time, four
Business Days before) the date of the proposed Borrowing or (b) in the case of
an ABR Borrowing, not later than 11:00 a.m., New York City time, one Business
Day before the date of the proposed Borrowing. Each such Borrowing Request shall
be irrevocable and in the case of telephonic notice shall be confirmed promptly
by hand delivery or telecopy to the Administrative Agent of a written Borrowing
Request signed by the applicable Borrower. Each such telephonic and written
Borrowing Request shall specify the following information in compliance with
Section 2.05:

 

(i)      the aggregate amount of the requested Borrowing;

 

(ii)     the Revolving Facility under which the Borrowing is to be made:

 

(iii)    the date of such Borrowing, which shall be a Business Day;

 

(iv)    in the case of a USD Borrowing, whether such Borrowing is to be an ABR
Borrowing or a Eurocurrency Borrowing;

 

(v)     in the case of a Eurocurrency Borrowing, the initial Interest Period to
be applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

 

(vi)    the location and number of the applicable Borrower’s account to which
funds are to be disbursed, which shall comply with the requirements of Section
2.10.

 

If no election as to the Type of any USD Borrowing is specified, then the
requested Revolving Borrowing shall be an ABR Borrowing. If no Interest Period
is specified with respect to any requested Eurocurrency Borrowing, then the
applicable Borrower shall be deemed to have selected an Interest Period of one
month’s duration. Promptly following receipt of a Borrowing

 

 40



Request in accordance with this Section, the Administrative Agent shall advise
each Revolving Lender of the details thereof and of the amount of such Revolving
Lender’s Loan to be made as part of the requested Borrowing.

 

SECTION 2.07.        Swingline Loans. (a) Subject to the terms and conditions
set forth herein, the Swingline Lender may, in such Swingline Lender’s
discretion, make Swingline Loans in dollars to the Parent Borrower from time to
time during the Revolving Commitment Period, in an aggregate principal amount at
any time outstanding that will not result in (i) the aggregate principal amount
of outstanding Swingline Loans exceeding $25,000,000, (ii) any Lender’s
Revolving Credit Exposure exceeding the amount of such Lender’s Revolving
Commitment or (iii) the total Revolving Credit Exposures exceeding the total
Revolving Commitments; provided that no Swingline Loan shall be made or
requested to refinance an outstanding Swingline Loan. Within the foregoing
limits and subject to the terms and conditions set forth herein, the Parent
Borrower may borrow, prepay and reborrow Swingline Loans.

 

(b)              To request a Swingline Loan, the Parent Borrower shall notify
the Administrative Agent of such request by telephone (confirmed by telecopy),
not later than 2:00 p.m., New York City time, on the day of a proposed Swingline
Loan. Each such notice shall be irrevocable and shall specify the requested date
(which shall be a Business Day) and amount of the requested Swingline Loan. The
Administrative Agent will promptly advise the Swingline Lender of any such
notice received from the Parent Borrower. If the Swingline Lender determines
that it shall make such Swingline Loan, the Swingline Lender shall make each
Swingline Loan available to the Parent Borrower by means of a credit to the
general deposit account of the Parent Borrower with the Swingline Lender (or, in
the case of a Swingline Loan made to finance the reimbursement of an LC
Disbursement as provided in Section 2.08(e), by remittance to the Issuing Bank)
by 3:00 p.m., New York City time, on the requested date of such Swingline Loan.

 

(c)             The Swingline Lender may by written notice given to the
Administrative Agent not later than 10:00 a.m., New York City time, on any
Business Day require the USD Revolving Lenders to acquire participations on such
Business Day in all or a portion of the Swingline Loans outstanding. Such notice
shall specify the aggregate amount of Swingline Loans in which USD Revolving
Lenders will participate. Promptly upon receipt of such notice, the
Administrative Agent will give notice thereof to each USD Revolving Lender,
specifying in such notice such Lender’s USD Revolving Commitment Percentage of
such Swingline Loan or Loans. Each USD Revolving Lender hereby absolutely and
unconditionally agrees, upon receipt of notice as provided above, to pay to the
Administrative Agent, for the account of the Swingline Lender, such Lender’s USD
Revolving Commitment Percentage of such Swingline Loan or Loans. Each USD
Revolving Lender acknowledges and agrees that its obligation to acquire
participations in Swingline Loans pursuant to this paragraph is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever. Each USD Revolving
Lender shall comply with its obligation under this paragraph by wire transfer of
immediately available funds, in the same manner as provided in Section 2.10 with
respect to Loans made by such Lender (and Section 2.10 shall apply,
mutatis mutandis, to the payment

 

 41



obligations of the USD Revolving Lenders), and the Administrative Agent shall
promptly pay to the Swingline Lender the amounts so received by it from the USD
Revolving Lenders. The Administrative Agent shall notify the Parent Borrower of
any participations in any Swingline Loan acquired pursuant to this paragraph,
and thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to the Swingline Lender. Any amounts received by
the Swingline Lender from the Parent Borrower (or other party on behalf of the
Parent Borrower) in respect of a Swingline Loan after receipt by the Swingline
Lender of the proceeds of a sale of participations therein shall be promptly
remitted to the Administrative Agent; any such amounts received by the
Administrative Agent shall be promptly remitted by the Administrative Agent to
the USD Revolving Lenders that shall have made their payments pursuant to this
paragraph and to the Swingline Lender, as their interests may appear. The
purchase of participations in a Swingline Loan pursuant to this paragraph shall
not relieve the Parent Borrower of any default in the payment thereof.

 

SECTION 2.08.        Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, each Borrower may request the issuance of Letters
of Credit denominated in dollars, Euro, Sterling or Yen for its own account, in
a form reasonably acceptable to the Administrative Agent and the Issuing Bank,
at any time and from time to time during the Revolving Commitment Period. In the
event of any inconsistency between the terms and conditions of this Agreement
and the terms and conditions of any form of letter of credit application or
other agreement submitted by the applicable Borrower to, or entered into by such
Borrower with, the Issuing Bank relating to any Letter of Credit, the terms and
conditions of this Agreement shall control. Notwithstanding anything herein to
the contrary, the Issuing Bank shall have no obligation hereunder to issue, and
shall not issue, any Letter of Credit the proceeds of which would be made
available to any Person (i) to fund any activity or business of or with any
Sanctioned Person, or in any country or territory that, at the time of such
funding, is the subject of any Sanctions, except to the extent permissible for a
Person required to comply with Sanctions; (ii) in any manner that would result
in a violation of any Sanctions by any party to this Agreement or (iii) in any
manner that would result in a violation of one or more policies of such Issuing
Bank applicable to letters of credit generally.

 

(b)              Notice of Issuance, Amendment, Renewal, Extension; Certain
Conditions. To request the issuance of a Letter of Credit (or the amendment,
renewal or extension of an outstanding Letter of Credit), the applicable
Borrower shall hand deliver or telecopy (or transmit by electronic
communication, if arrangements for doing so have been approved by the Issuing
Bank) to the Issuing Bank and the Administrative Agent (reasonably in advance of
the requested date of issuance, amendment, renewal or extension) a notice
requesting the issuance of a Letter of Credit, or identifying the Letter of
Credit to be amended, renewed or extended, and specifying the date of issuance,
amendment, renewal or extension (which shall be a Business Day), the date on
which such Letter of Credit is to expire (which shall comply with paragraph (c)
of this Section), the amount of such Letter of Credit, the name and address of
the beneficiary thereof and such other information as shall be necessary to
prepare, amend, renew or extend such Letter of Credit. If requested by the
Issuing Bank, the applicable Borrower also shall submit a letter of credit
application on the Issuing Bank’s standard form in connection with any request
for a Letter of Credit. A Letter of Credit shall be issued, amended, renewed or
extended only if (and upon issuance, amendment, renewal or extension of each
Letter of Credit the applicable

 

 42



Borrower shall be deemed to represent and warrant that), after giving effect to
such issuance, amendment, renewal or extension (i) the aggregate LC Exposure
shall not exceed $50,000,000, (ii) unless waived by the applicable Issuing Bank
in its sole discretion, the LC Exposure of each Issuing Bank shall not exceed
such Issuing Bank’s Letter of Credit Sub-Commitment, (iii) any Lender’s
Revolving Credit Exposure exceeding the amount of such Lender’s Revolving
Commitment and (iv) the total Revolving Credit Exposures shall not exceed the
total USD Revolving Commitments.

 

(c)             Expiration Date. Each Letter of Credit shall expire at or prior
to the close of business on the earlier of (x) three years after the date of the
issuance of such Letter of Credit and (y) the date that is 24 months after the
Maturity Date; provided that 60 days prior to the Maturity Date the applicable
Borrower shall deposit in an account with the Administrative Agent for the
benefit of each applicable Issuing Bank and the Lenders, an amount in cash equal
to 105% of the LC Exposure as of such date. Such deposit shall be held by the
Administrative Agent as collateral for the payment and performance of the
Obligations. The Administrative Agent shall have exclusive dominion and control,
including the exclusive right of withdrawal, over such account. The
Administrative Agent may, at any time and from time to time after the initial
deposit of such cash collateral, request that additional cash collateral be
provided in order to protect against the results of exchange rate fluctuations.
Moneys in such account shall (i) automatically be applied by the Administrative
Agent to reimburse the applicable Issuing Bank for LC Disbursements for which it
has not been reimbursed, (ii) be held for the satisfaction of the reimbursement
obligations of the applicable Borrower for the LC Exposure at such time, (iii)
if the maturity of the Loans has been accelerated, be applied to satisfy the
Obligations and (iv) provided that no Event of Default has occurred and is
continuing, be released to the applicable Borrower to the extent that the funds
on deposit exceed 105% of the L/C Exposure.

 

(d)              Participations. By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) and without any
further action on the part of the Issuing Bank or the USD Revolving Lenders, the
Issuing Bank hereby grants to each USD Revolving Lender, and each USD Revolving
Lender hereby acquires from the Issuing Bank, a participation in such Letter of
Credit equal to such Lender’s USD Revolving Commitment Percentage of the
aggregate amount available to be drawn under such Letter of Credit. In
consideration and in furtherance of the foregoing, each USD Revolving Lender
hereby absolutely and unconditionally agrees to pay to the Administrative Agent,
for the account of the Issuing Bank, such Lender’s USD Revolving Commitment
Percentage of each LC Disbursement made by the Issuing Bank and not reimbursed
by the Parent Borrower on the date due as provided in paragraph (e) of this
Section, or of any reimbursement payment required to be refunded to the Parent
Borrower for any reason; provided that, for the avoidance of doubt, each USD
Revolving Lender may remit such payment to the Administrative Agent in dollars
at the Dollar Equivalent of such LC Disbursement. Each USD Revolving Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this paragraph in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including any
amendment, renewal or extension of any Letter of Credit or the occurrence and
continuance of a Default or reduction or termination of the Revolving
Commitments, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever.

 

 43



(e)             Reimbursement. If the Issuing Bank shall make any LC
Disbursement in respect of a Letter of Credit, the applicable Borrower shall
reimburse such LC Disbursement by paying to the Administrative Agent an amount
equal to such LC Disbursement not later than 12:00 noon, New York City time, on
the date that such LC Disbursement is made, if such Borrower shall have received
notice of such LC Disbursement prior to 10:00 a.m., New York City time, on such
date, or, if such notice has not been received by such Borrower prior to such
time on such date, then not later than 12:00 noon, New York City time, on the
Business Day immediately following the day that such Borrower receives such
notice, if such notice is not received prior to such time on the day of receipt;
provided that such Borrower may, subject to the conditions to borrowing set
forth herein, request in accordance with Section 2.06 or 2.07 that such payment
be financed with an ABR Revolving Borrowing or Swingline Loan in an equivalent
amount and, to the extent so financed, such Borrower’s obligation to make such
payment shall be discharged and replaced by the resulting ABR Revolving
Borrowing or Swingline Loan. If any Borrower fails to make such payment when
due, the Administrative Agent shall notify each USD Revolving Lender of the
applicable LC Disbursement, the payment then due from such Borrower in respect
thereof and such Lender’s USD Revolving Commitment Percentage thereof. Promptly
following receipt of such notice, each USD Revolving Lender shall pay to the
Administrative Agent its USD Revolving Commitment Percentage of the payment then
due from such Borrower, in the same manner as provided in Section 2.10 with
respect to Loans made by such Lender (and Section 2.10 shall apply,
mutatis mutandis,to the payment obligations of the Lenders), and the
Administrative Agent shall promptly pay to the Issuing Bank the amounts so
received by it from the Lenders. Promptly following receipt by the
Administrative Agent of any payment from any Borrower pursuant to this
paragraph, the Administrative Agent shall distribute such payment to the Issuing
Bank or, to the extent that Lenders have made payments pursuant to this
paragraph to reimburse the Issuing Bank, then to such Lenders and the Issuing
Bank as their interests may appear. Any payment made by a Lender pursuant to
this paragraph to reimburse the Issuing Bank for any LC Disbursement (other than
the funding of ABR Revolving Loans or a Swingline Loan as contemplated above)
shall not constitute a Loan and shall not relieve such Borrower of its
obligation to reimburse such LC Disbursement.

 

(f)              Obligations Absolute. Each Borrower’s obligation to reimburse
LC Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the applicable Borrower’s obligations
hereunder. Neither the Administrative Agent, the Lenders nor the Issuing Bank,
nor any of their Related Parties, shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to in

 

 44



the preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any
consequence arising from causes beyond the control of the Issuing Bank; provided
that the foregoing (including the first sentence of this paragraph (f)) shall
not be construed to excuse the Issuing Bank from liability to the applicable
Borrower to the extent of any direct damages (as opposed to consequential
damages, claims in respect of which are hereby waived by the Borrowers to the
extent permitted by applicable law) suffered by such Borrower that are caused by
the Issuing Bank’s failure to exercise care when determining whether drafts and
other documents presented under a Letter of Credit comply with the terms
thereof. The parties hereto expressly agree that, in the absence of gross
negligence or willful misconduct on the part of the Issuing Bank (as finally
determined by a court of competent jurisdiction), the Issuing Bank shall be
deemed to have exercised care in each such determination. In furtherance of the
foregoing and without limiting the generality thereof, the parties agree that,
with respect to documents presented which appear on their face to be in
substantial compliance with the terms of a Letter of Credit, the Issuing Bank
may, in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

 

(g)              Disbursement Procedures. The Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. The Issuing Bank shall promptly
notify the Administrative Agent and the applicable Borrower by telephone
(confirmed by telecopy) of such demand for payment and whether the Issuing Bank
has made or will make an LC Disbursement thereunder; provided that any failure
to give or delay in giving such notice shall not relieve the applicable Borrower
of its obligation to reimburse the Issuing Bank and the USD Revolving Lenders
with respect to any such LC Disbursement.

 

(h)              Interim Interest. If the Issuing Bank shall make any LC
Disbursement, then, unless the applicable Borrower shall reimburse such LC
Disbursement in full on the date repayment of such LC Disbursement is due in
accordance with Section 2.08(e), the unpaid amount thereof shall bear interest,
for each day from and including the date such LC Disbursement is due to but
excluding the date that such Borrower reimburses such LC Disbursement, at the
rate per annum then applicable to ABR Revolving Loans. Interest accrued pursuant
to this paragraph shall be for the account of the Issuing Bank, except that
interest accrued on and after the date of payment by any Lender pursuant to
paragraph (e) of this Section to reimburse the Issuing Bank shall be for the
account of such Lender to the extent of such payment.

 

(i)              Replacement of the Issuing Bank. The Issuing Bank may be
replaced at any time by written agreement among the Parent Borrower, the
Administrative Agent, the replaced Issuing Bank and the successor Issuing Bank.
The Administrative Agent shall notify the USD Revolving Lenders of any such
replacement of the Issuing Bank. At the time any such replacement shall become
effective, the Parent Borrower shall pay all unpaid fees accrued for the account
of the replaced Issuing Bank pursuant to Section 2.16(b). From and after the
effective

 

 45



date of any such replacement, (i) the successor Issuing Bank shall have all the
rights and obligations of the Issuing Bank under this Agreement with respect to
Letters of Credit to be issued thereafter and (ii) references herein to the term
“Issuing Bank” shall be deemed to refer to such successor or to any previous
Issuing Bank, or to such successor and all previous Issuing Banks, as the
context shall require. After the replacement of an Issuing Bank hereunder, the
replaced Issuing Bank shall remain a party hereto and shall continue to have all
the rights and obligations of an Issuing Bank under this Agreement with respect
to Letters of Credit issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.

 

(j)               Cash Collateralization. If any Event of Default shall occur
and be continuing, on the Business Day that the applicable Borrower receives
notice from the Administrative Agent or the Required Lenders (or, if the
maturity of the Loans has been accelerated, Lenders with LC Exposure
representing greater than 50% of the total LC Exposure) demanding the deposit of
cash collateral pursuant to this paragraph, such Borrower shall deposit in an
account with the Administrative Agent, in the name of the Administrative Agent
and for the benefit of the USD Revolving Lenders, an amount in cash equal to the
LC Exposure as of such date plus any accrued and unpaid interest thereon;
provided that the obligation to deposit such cash collateral shall become
effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind, upon the occurrence of any
Event of Default with respect to such Borrower described in clause (h) or (i) of
Article VII. Such deposit shall be held by the Administrative Agent as
collateral for the payment and performance of the Obligations with respect to
Letters of Credit under this Agreement. The Administrative Agent shall have
exclusive dominion and control, including the exclusive right of withdrawal,
over such account. Other than any interest earned on the investment of such
deposits, which investments shall be made at the option and sole discretion of
the Administrative Agent and at the applicable Borrower’s risk and expense, such
deposits shall not bear interest. Interest or profits, if any, on such
investments shall accumulate in such account. Moneys in such account shall be
applied by the Administrative Agent to reimburse the Issuing Bank for LC
Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the applicable Borrower for the LC Exposure at such time or, if the maturity of
the Loans has been accelerated (but subject to the consent of Lenders with LC
Exposure representing greater than 50% of the total LC Exposure), be applied to
satisfy other obligations of such Borrower under this Agreement. If any Borrower
is required to provide an amount of cash collateral hereunder as a result of the
occurrence of an Event of Default, such amount (to the extent not applied as
aforesaid), together with any interest amount thereon, shall be returned to such
Borrower within three Business Days after all Events of Default have been cured
or waived.

 

(k)               Transition of Existing Letters of Credit.

 

(i)     Upon the Eighth Amendment and Restatement Effective Date, all Existing
Letters of Credit shall be deemed to have ceased to be outstanding under the
Existing Credit Agreement and shall be deemed instead to have been issued under
this Agreement on the Eighth Amendment and Restatement Effective Date and to be
outstanding under this Agreement.

 

 46



(ii)    The Borrowers represent and warrant to the Administrative Agent, the
Issuing Bank and the Lenders that Schedule 2.08(b) to this Agreement sets forth
a true and complete listing of all Existing Letters of Credit.

 

SECTION 2.09.        Letters of Credit Issued for Account of Subsidiaries.
Notwithstanding that a Letter of Credit issued or outstanding hereunder supports
any obligations of, or is for the account of, a Subsidiary, or states that a
Subsidiary is the “account party,” “applicant,” “customer,” “instructing party,”
or the like of or for such Letter of Credit, and without derogating from any
rights of the applicable Issuing Bank (whether arising by contract, at law, in
equity or otherwise) against such Subsidiary in respect of such Letter of
Credit, the Parent Borrower (i) shall reimburse, indemnify and compensate the
applicable Issuing Bank hereunder for such Letter of Credit (including to
reimburse any and all drawings thereunder) as if such Letter of Credit had been
issued solely for the account of the Parent Borrower and (ii) irrevocably waives
any and all defenses that might otherwise be available to it as a guarantor or
surety of any or all of the obligations of such Subsidiary in respect of such
Letter of Credit. The Parent Borrower hereby acknowledges that the issuance of
such Letters of Credit for its Subsidiaries inures to the benefit of the Parent
Borrower, and that the Parent Borrower’s business derives substantial benefits
from the businesses of such Subsidiaries

 

SECTION 2.10.        Funding of Borrowings. (a) Each Lender shall make each Loan
to be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 12:00 noon, Local Time (or in the case of Yen
denominated Borrowings, 11:00 a.m. Local Time), to the account of the
Administrative Agent most recently designated by it for such purpose by notice
to the Lenders; provided that Swingline Loans shall be made as provided in
Section 2.07. The Administrative Agent will make such Loans available to the
applicable Borrower by promptly crediting the amounts so received, in like
funds, to an account of the applicable Borrower maintained with the
Administrative Agent or as otherwise designated by the applicable Borrower in
the applicable Borrowing Request; provided that ABR Revolving Loans made to
finance the reimbursement of an LC Disbursement as provided in Section 2.08(e)
shall be remitted by the Administrative Agent to the Issuing Bank.

 

(b)              Unless the Administrative Agent shall have received notice from
a Lender prior to the proposed date of any Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with paragraph (a) of this Section
and may, in reliance upon such assumption, make available to the applicable
Borrower a corresponding amount. In such event, if a Lender has not in fact made
its share of the applicable Borrowing available to the Administrative Agent,
then the applicable Lender and the applicable Borrower severally agree to pay to
the Administrative Agent forthwith on demand such corresponding amount with
interest thereon, for each day from and including the date such amount is made
available to the applicable Borrower to but excluding the date of payment to the
Administrative Agent, at (i) in the case of such Lender, the lesser of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation or (ii) in
the case of such Borrower, the interest rate applicable to the relevant
Borrowing. If any such amount required to be paid by any Lender is not in fact
made available to the Administrative Agent within three Business Days

 

 47



following the date upon which such Lender receives notice from the
Administrative Agent, the Administrative Agent shall be entitled to recover from
such Lender, on demand, such amount with interest thereon calculated from such
due date at the rate set forth in the preceding sentence plus 3%. If such Lender
pays such amount to the Administrative Agent, then such amount shall constitute
such Lender’s Loan included in such Borrowing.

 

SECTION 2.11.        Interest Elections. (a) Each Borrowing initially shall be
of the Type specified in the applicable Borrowing Request and, in the case of a
Eurocurrency Borrowing, shall have an initial Interest Period as specified in
such Borrowing Request. Thereafter, (i) the applicable Borrower may elect to
continue any Eurocurrency Borrowing by electing successive Interest Periods
therefore and (ii) the Parent Borrower may elect to convert any Borrowing
denominated in dollars to a different Type, all as provided in this Section. The
applicable Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall be considered a separate
Borrowing. This Section shall not apply to Swingline Borrowings, which may not
be converted or continued.

 

(b)              To make an election pursuant to this Section, the applicable
Borrower shall notify the Administrative Agent of such election by the time and
in the manner that a Borrowing Request would be required under Section 2.02 or
2.06, as the case may be, if such Borrower were requesting a Borrowing of the
Type and currency resulting from such election to be made on the effective date
of such election. Each such Interest Election Request shall be irrevocable and
in the case of telephonic notice shall be confirmed promptly by hand delivery or
telecopy to the applicable Administrative Agent of a written Interest Election
Request signed by the applicable Borrower.

 

(c)              Each telephonic and written Interest Election Request shall
specify the following information (and in the case of Revolving Borrowings, in
compliance with Section 2.05):

 

(i)     the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

 

(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;

 

(iii)   in the case of a Revolving Borrowing denominated in dollars, whether the
resulting Borrowing is to be an ABR Borrowing or a Eurocurrency Borrowing; and

 

(iv)   if the resulting Borrowing is a Eurocurrency Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.

 

 48



If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the applicable Borrower shall be deemed to
have selected an Interest Period of one month’s duration.

 

(d)              Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

 

(e)              If the Parent Borrower fails to deliver a timely Interest
Election Request with respect to a Eurocurrency Borrowing denominated in dollars
prior to the end of the Interest Period applicable thereto, then, unless such
Borrowing is repaid as provided herein, at the end of such Interest Period such
Borrowing shall be converted to an ABR Borrowing. If the applicable Borrower
fails to deliver a timely Interest Election Request with respect to a Borrowing
denominated in euro prior to the end of the Interest Period applicable thereto,
then, unless such Borrowing is repaid as provided herein, at the end of such
Interest Period the applicable Borrower shall be deemed to have elected to
continue such Borrowing with an Interest Period of one month’s duration.
Notwithstanding any contrary provision hereof, if an Event of Default has
occurred and is continuing and the Administrative Agent, at the request of the
Required Lenders, so notifies the Borrower, then, so long as an Event of Default
is continuing (i) no outstanding Revolving Borrowing may be converted to or
continued as a Eurocurrency Borrowing, (ii) unless repaid, each Eurocurrency
Borrowing denominated in dollars shall be converted to an ABR Borrowing at the
end of the Interest Period applicable thereto and (iii) each Eurocurrency
Borrowing denominated in euro shall be due and payable on the last day of the
Interest Period applicable thereto.

 

SECTION 2.12.        Termination and Reduction of Commitments. (a) Unless
previously terminated, the Revolving Commitments shall terminate on the Maturity
Date. Unless previously terminated, the Term Commitments shall terminate upon
the earlier of (i) the making of the Term Loans and (ii) the date that is 30
days after the Eighth Amendment and Restatement Effective Date.

 

(b)              The Parent Borrower may at any time terminate, or from time to
time reduce, the Revolving Commitments under any Revolving Facility; provided
that (i) each reduction of the Revolving Commitments under any Revolving
Facility shall be in an amount that is an integral multiple of $100,000 and not
less than $1,000,000 and (ii) the Parent Borrower shall not terminate or reduce
the Revolving Commitments under a Revolving Facility if, after giving effect to
any concurrent prepayment of the Loans in accordance with Section 2.14, (i) the
Multicurrency Revolving Loans of any Lender exceed such Lender’s Multicurrency
Revolving Commitment, (ii) the Yen Revolving Loans of any Lender exceed such
Lender’s Yen Revolving Commitment, (iii) the Revolving Credit Exposure of any
Lender exceeds the amount of such Lender’s USD Revolving Commitment, (iv) the
total Revolving Credit Exposures would exceed the total USD Revolving
Commitments, (v) the total Multicurrency Revolving Loans would exceed the
Multicurrency Revolving Commitments or (v) the total Yen Revolving Loans would
exceed the Yen Revolving Commitments.

 

(c)              The Parent Borrower shall notify the Administrative Agent
(which in the case of a Commitment denominated in Yen, shall be both the U.S.
Administrative Agent and the

 

 49



Administrative Agent) of any election to terminate or reduce the Commitments
under paragraph (b) of this Section at least three Business Days prior to the
effective date of such termination or reduction, specifying such election and
the effective date thereof. Promptly following receipt of any written notice,
the Administrative Agent shall advise the Lenders of the contents thereof. Each
notice delivered by the Parent Borrower pursuant to this Section shall be
irrevocable; provided that a notice of termination of Commitments delivered by
the Parent Borrower may state that such notice is conditioned upon the
effectiveness of other credit facilities, in which case such notice may be
revoked by the Parent Borrower (by notice to the applicable Administrative Agent
on or prior to the specified effective date) if such condition is not satisfied.
Any termination or reduction of Commitments shall be permanent. Each reduction
of any Commitments shall be made ratably among the Lenders in accordance with
their respective applicable Commitments.

 

SECTION 2.13.        Repayment of Revolving Loans; Evidence of Debt. (a) Each
Borrower hereby unconditionally promises to pay on the Maturity Date to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Revolving Loan made to such Borrower. The Parent Borrower hereby
unconditionally promises to pay to the Swingline Lender the then unpaid
principal amount of each Swingline Loan on the Swingline Loan Maturity Date;
provided that on each date that a USD Revolving Borrowing is made, the Parent
Borrower shall repay all Swingline Loans then outstanding.

 

(b)              Each Lender shall maintain in accordance with its usual
practice an account or accounts evidencing the indebtedness of each Borrower to
such Lender resulting from each Loan made by such Lender, including the amounts
of principal and interest payable and paid to such Lender from time to time
hereunder.

 

(c)              The Administrative Agent shall maintain accounts in which it
shall record (i) the amount of each Loan made hereunder, the Class and Type
thereof and the Interest Period applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
applicable Borrower to each Lender hereunder and (iii) the amount of any sum
received by the Administrative Agent hereunder for the account of the Lenders
and each Lender’s share thereof.

 

(e)              The entries made in the accounts maintained pursuant to
paragraph (b) or (c) of this Section shall be prima facie evidence of the
existence and amounts of the obligations recorded therein; provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of the Borrowers
to repay the Loans in accordance with the terms of this Agreement.

 

SECTION 2.14.        Optional Prepayments. (a) Subject to Section 2.20, each
Borrower shall have the right at any time and from time to time to prepay any
Borrowing in whole or in part, subject to prior notice in accordance with
paragraph (b) of this Section.

 

(b)              The applicable Borrower shall notify the Administrative Agent
(and, in the case of prepayment of a Swingline Loan, the Swingline Lender) by
telephone (confirmed by telecopy) of any prepayment hereunder (i) in the case of
prepayment of a Eurocurrency Borrowing, not later than 11:00 a.m., Local Time,
three Business Days before (or, in the case of

 

 50



a Borrowing denominated in Yen, 11:00 a.m Local Time four Business Days before)
the date of prepayment, (ii) in the case of prepayment of an ABR Revolving
Borrowing, not later than 11:00 a.m., New York City time, one Business Day
before the date of prepayment or (iii) in the case of prepayment of a Swingline
Loan, not later than 12:00 noon, New York City time, on the date of prepayment.
Each such notice shall be irrevocable and shall specify the prepayment date and
the principal amount of each Borrowing or portion thereof to be prepaid;
provided that, if a notice of prepayment is given in connection with a
conditional notice of termination of the Revolving Commitments as contemplated
by Section 2.12, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.12. Promptly following
receipt of any such notice relating to a Revolving Borrowing, the Administrative
Agent shall advise the Revolving Lenders of the contents thereof. Each partial
prepayment of any Revolving Borrowing shall be in an amount that would be
permitted in the case of an advance of a Revolving Borrowing of the same Type as
provided in Section 2.05. Each prepayment of a Revolving Borrowing shall be
applied ratably to the Loans included in the prepaid Borrowing. Prepayments
shall be accompanied by accrued interest to the extent required by Section 2.17
and any break funding payments required by Section 2.19.

 

SECTION 2.15.        Mandatory Prepayments. (a) If any Indebtedness shall be
issued or incurred by any Consolidated Entity (other than as permitted under
Section 6.01), an amount equal to 100% of the Net Cash Proceeds shall be applied
on the date of such issuance or incurrence toward the prepayment of the Term
Loans ratably in accordance with the respective outstanding principal amounts
thereof and as otherwise set forth in Section 2.15(c); provided that no
prepayment shall be required to be made pursuant to this subsection (a) if the
Leverage Ratio on the last the day of the fiscal quarter most recently ended is
3.00 to 1.00 or less.

 

(b)                If on any date any Consolidated Entity shall receive Net Cash
Proceeds in connection with any Receivables Financing Program then such Net Cash
Proceeds shall be applied on such date toward the prepayment of the Term Loans
ratably in accordance with the respective outstanding principal amounts thereof
and as otherwise set forth in Section 2.15(c).

 

(c)               Amounts to be applied in connection with prepayments made
pursuant to this Section 2.15 shall (i) be applied to the remaining installments
thereof as directed by the Parent Borrower and in accordance with Section
2.22(b) and (ii) be reduced (but not below zero) to the extent of prepayments of
the Term Loans prepaid pursuant to Section 2.14 at any time during the twelve
month period ending on the date such prepayment would otherwise be required
under this Section 2.15. Prepayments shall be made, first, to ABR Loans and,
second, to Eurocurrency Loans and in each case, together with accrued interest
to the date of such prepayment on the amount prepaid and the principal amount of
Term Loans and accrued interest thereon to be paid by the applicable Borrower
pursuant to any such prepayment shall not exceed in the aggregate the applicable
portion of Net Cash Proceeds with respect to such prepayment.

 

SECTION 2.16.        Fees. (a) The Parent Borrower agrees to pay to the
Administrative Agent for the account of each Lender a commitment fee, which
shall accrue at the Applicable Rate on the average daily unused amount of the
Revolving Commitment and Term Loan Commitment of such Lender during the period
from and including the Eighth Amendment and Restatement Effective Date to but
excluding the date on which such Revolving Commitment and

 

 51



Term Loan Commitment, as applicable, terminates. Accrued commitment fees shall
be payable in arrears on the fifteenth Business Day following the last day of
March, June, September and December of each year and on the date on which the
Revolving Commitments and Term Loan Commitments, as applicable, terminate,
commencing on the first such date to occur after the date hereof. All commitment
fees shall be computed on the basis of a year of 360 days, and shall be payable
for the actual number of days elapsed (including the first day but excluding the
last day). For purposes of this Section 2.16(a), (i) the unused amount of the
Revolving Commitment of any Revolving Lender shall be deemed to be the excess of
(x) the aggregate Revolving Commitment of such Lender over (y) the aggregate
Revolving Credit Exposure of such Lender (exclusive of Swingline Exposure) and
(ii) the unused amount of the Term Commitment of any Term Lender shall be deemed
to be the excess of (x) the aggregate Term Commitment of such Lender over (y)
the aggregate Term Loans made by such Lender to the Parent Borrower pursuant to
Section 2.01(a).

 

(b)              The Parent Borrower agrees to pay (i) to the Administrative
Agent for the account of each Revolving Lender a participation fee with respect
to its participations in Letters of Credit, which shall accrue at the same
Applicable Rate as interest on Eurocurrency Loans on the average daily amount of
such Lender’s LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements) during the period from and including the Eighth
Amendment and Restatement Effective Date to but excluding the later of the date
on which such Lender’s Revolving Commitment terminates and the date on which
such Lender ceases to have any LC Exposure, and (ii) to the Issuing Bank a
fronting fee, which shall accrue at the rate or rates per annum separately
agreed upon between the Parent Borrower and the Issuing Bank on the average
daily amount of the LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements) during the period from and including the Eighth
Amendment and Restatement Effective Date to but excluding the later of the date
of termination of the Revolving Commitments and the date on which there ceases
to be any LC Exposure, as well as the Issuing Bank’s standard fees with respect
to the issuance, administration, amendment, payment, negotiation, renewal or
extension of any Letter of Credit or processing of drawings thereunder.
Participation fees and fronting fees accrued through and including the last day
of March, June, September and December of each year shall be payable on the
fifteenth Business Day following such last day, commencing on the first such
date to occur after the Eighth Amendment and Restatement Effective Date;
provided that all such fees shall be payable on the date on which the Revolving
Commitments terminate and any such fees accruing after the date on which the
Revolving Commitments terminate shall be payable on demand. Any other fees
payable to the Issuing Bank pursuant to this paragraph shall be payable within
10 days after demand. All participation fees and fronting fees shall be computed
on the basis of a year of 360 days and shall be payable for the actual number of
days elapsed (including the first day but excluding the last day).

 

(c)             The Parent Borrower agrees to pay to the Administrative Agent,
for its own account, fees payable in the amounts and at the times separately
agreed upon between the Parent Borrower and the Administrative Agent.

 

(d)              All fees payable hereunder shall be paid on the dates due, in
immediately available funds, to the Administrative Agent (or to the Issuing
Bank, in the case of fees payable

 

 52



to it) for distribution, in the case of commitment fees and participation fees,
to the Lenders. Fees paid shall not be refundable under any circumstances.

 

SECTION 2.17.        Interest. (a) The Loans comprising each ABR Borrowing
(including each Swingline Loan) shall bear interest at the Alternate Base Rate
plus the Applicable Rate.

 

(b)              The Loans comprising each Eurocurrency Borrowing shall bear
interest at the Adjusted LIBO Rate for the Interest Period in effect for such
Borrowing plus the Applicable Rate.

 

(c)              Notwithstanding the foregoing, immediately upon the occurrence
of an Event of Default under Article VII(a), (b), (h) or (i), and in all other
cases at the option of the Required Lenders which may be exercised following the
occurrence of any other Event of Default, the Loans (and, to the extent
permitted by law, overdue interest, fees and other amounts) shall bear interest,
after as well as before judgment, at a rate per annum equal to (i) in the case
of principal of any Loan, 2% plus the rate otherwise applicable to such Loan as
provided in the preceding paragraphs of this Section and (ii) in the case of
overdue interest, fees and other amounts, 2% plus the rate applicable to ABR
Loans as provided in paragraph (a) of this Section.

 

(d)              Accrued interest on each Loan shall be payable in arrears on
each Interest Payment Date for such Loan and, in the case of Revolving Loans,
upon termination of the Commitments; provided that (i) interest accrued pursuant
to paragraph (c) of this Section shall be payable on demand, (ii) in the event
of any repayment or prepayment of any Loan (other than a prepayment of an ABR
Revolving Loan prior to the end of the Revolving Commitment Period), accrued
interest on the principal amount repaid or prepaid shall be payable on the date
of such repayment or prepayment and (iii) in the event of any conversion of any
Eurocurrency Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.

 

(e)              All interest hereunder shall be computed on the basis of a year
of 360 days, except that interest computed by reference to the Alternate Base
Rate at times when the Alternate Base Rate is based on the Prime Rate and
interest computed with respect to Borrowings denominated in Sterling shall each
be computed on the basis of a year of 365 days (or, except with respect to
Sterling Borrowings, 366 days in a leap year), and in each case shall be payable
for the actual number of days elapsed (including the first day but excluding the
last day). The applicable Alternate Base Rate, Adjusted LIBO Rate or LIBO Rate
shall be determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.

 

SECTION 2.18.        Market Disruption; Inability to Determine Interest Rate;
Illegality.

 

(a)              If prior to the commencement of any Interest Period for a
Eurocurrency Borrowing:

 

(i)     the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable
(including because

 

 53



the Screen Rate is not available or published on a current basis), for such
Interest Period; or

 

(ii)    the Administrative Agent is advised by the Majority Facility Lenders
that the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest
Period will not adequately and fairly reflect the cost to such Lenders (or
Lender) of making or maintaining their Loans (or its Loan) included in such
Borrowing for such Interest Period;

 

then the Administrative Agent shall give notice thereof to the Parent Borrower
and the Lenders by telephone, telecopy or electronic mail as promptly as
practicable thereafter and, until the Administrative Agent notifies the Parent
Borrower and the Lenders that the circumstances giving rise to such notice no
longer exist, (i) any Interest Election Request that requests the conversion of
any Revolving Borrowing to, or continuation of any Revolving Borrowing as, a
Eurocurrency Borrowing shall be ineffective and (ii) (A) if any Borrowing
Request requests a Eurocurrency Borrowing denominated in dollars, such Borrowing
shall be made as an ABR Borrowing and (B) no new Eurocurrency Borrowings
denominated in euro, Sterling or Yen shall be permitted; provided that
continuations of Eurocurrency Borrowings denominated in euro, Sterling or Yen
shall be permitted using an Adjusted LIBO Rate or LIBO Rate, as applicable,
reasonably determined by the Administrative Agent.

 

(b)             If at any time the Administrative Agent determines (which
determination shall be conclusive absent manifest error) that (i) the
circumstances set forth in clause (a)(i) have arisen and such circumstances are
unlikely to be temporary or (ii) the circumstances set forth in clause (a)(i)
have not arisen but the supervisor for the administrator of the Screen Rate or a
Governmental Authority having jurisdiction over the Administrative Agent has
made a public statement identifying a specific date after which the Screen Rate
shall no longer be used for determining interest rates for loans, then the
Administrative Agent and the Parent Borrower shall endeavor to establish an
alternate rate of interest to the LIBO Rate that gives due consideration to the
then prevailing market convention for determining a rate of interest for
syndicated loans in the United States at such time, and shall enter into an
amendment to this Agreement to reflect such alternate rate of interest and such
other related changes to this Agreement as may be applicable (but for the
avoidance of doubt, such related changes shall not include a reduction of the
Applicable Rate); provided that, if such alternate rate of interest as so
determined would be less than zero, such rate shall be deemed to be zero for the
purposes of this Agreement. Notwithstanding anything to the contrary in Section
10.02, such amendment shall become effective without any further action or
consent of any other party to this Agreement so long as the Administrative Agent
shall not have received, within five Business Days of the date notice of such
alternate rate of interest is provided to the Lenders, a written notice from the
Required Lenders stating that such Required Lenders object to such amendment.
Until an alternate rate of interest shall be determined in accordance with this
clause (b) (but, in the case of the circumstances described in clause (ii) of
the first sentence of this Section 2.18(b), only to the extent the Screen Rate
for the applicable currency and such Interest Period is not available or
published at such time on a current basis), (x) any Interest Election Request
that requests the conversion of any Revolving Borrowing to, or continuation of
any Revolving Borrowing as, a

 

 54



Eurocurrency Borrowing shall be ineffective, (y) if any Borrowing Request
requests a Eurocurrency Revolving Borrowing, such Borrowing shall be made as an
ABR Borrowing.

 

(c)              Illegality. If, in any applicable jurisdiction, any Lender or
Issuing Bank determines that any law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender, Issuing
Bank or its applicable lending office to (i) perform any of its obligations
hereunder or under any other Loan Document, (ii) to fund or maintain its
participation in any Loan or (iii) issue, make, maintain, fund or charge
interest with respect to any credit extension to any Borrower who is organized
under the laws of a jurisdiction other than the United States, a State thereof
or the District of Columbia such Person shall promptly notify the Administrative
Agent, then, upon the Administrative Agent notifying the Borrowers, and until
such notice by such Person is revoked, any obligation of such Person to issue,
make, maintain, fund or charge interest with respect to any such credit
extension shall be suspended, and to the extent required by applicable law,
cancelled. Upon receipt of such notice, the Borrowers shall (A) repay that
Person’s participation in the Loans or other applicable Obligations on the last
day of the Interest Period for each Loan or other Obligation occurring after the
Administrative Agent has notified the Borrowers or, if earlier, the date
specified by such Person in the notice delivered to the Administrative Agent
(being no earlier than the last day of any applicable grace period permitted by
applicable law) and (B) take all reasonable actions requested by such Person to
mitigate or avoid such illegality.

 

SECTION 2.19.        Increased Costs. (a) If any Change in Law shall:

 

(i)      impose, modify or deem applicable any reserve, liquidity, special
deposit or similar requirement against assets of, deposits with or for the
account of, or credit extended by, any Lender (except any such reserve
requirement reflected in the Adjusted LIBO Rate) or the Issuing Bank;

 

(ii)     impose on any Lender or the Issuing Bank or the London interbank market
any other condition affecting this Agreement or Loans made by such Lender or any
Letter of Credit or participation therein; or

 

(iii)    subject any Lender or any Issuing Bank to any tax on its capital (or
any similar tax) with respect to this Agreement, any Letter of Credit or any
Loan made by it (except for Indemnified Taxes and Other Taxes covered by Section
2.21 and changes in the rate of tax on the overall net income or profits of such
Lender or Issuing Bank);

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan (or of maintaining its obligation to
make any Loan) or to increase the cost to such Lender or the Issuing Bank of
participating in, issuing or maintaining any Letter of Credit or to reduce the
amount of any sum received or receivable by such Lender or the Issuing Bank
hereunder (whether of principal, interest or otherwise), then the applicable
Borrower will pay to such Lender or the Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing Bank,
as the case may be, for such additional costs incurred or reduction suffered.
Nothing in this Section 2.19(a) shall override the provisions of Section 2.21.

 

 55



(b)             If any Lender or the Issuing Bank determines that any Change in
Law regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the Issuing Bank’s capital or on
the capital of such Lender’s or the Issuing Bank’s holding company, if any, as a
consequence of this Agreement or the Loans made by, or participations in Letters
of Credit held by, such Lender, or the Letters of Credit issued by the Issuing
Bank, to a level below that which such Lender or the Issuing Bank or such
Lender’s or the Issuing Bank’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s or the Issuing Bank’s
policies and the policies of such Lender’s or the Issuing Bank’s holding company
with respect to capital or liquidity adequacy), then from time to time the
applicable Borrower will pay to such Lender or the Issuing Bank, as the case may
be, such additional amount or amounts as will compensate such Lender or the
Issuing Bank or such Lender’s or the Issuing Bank’s holding company for any such
reduction suffered.

 

(c)              A certificate of a Lender or the Issuing Bank setting forth the
amount or amounts necessary to compensate such Lender or the Issuing Bank or its
holding company, as the case may be, as specified in paragraph (a) or (b) of
this Section shall be delivered to the Parent Borrower and shall be conclusive
absent manifest error. The applicable Borrower shall pay such Lender or the
Issuing Bank, as the case may be, the amount shown as due on any such
certificate within 10 days after receipt thereof.

 

(d)             Failure or delay on the part of any Lender or the Issuing Bank
to demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s or the Issuing Bank’s right to demand such compensation; provided
that the Borrowers shall not be required to compensate a Lender or the Issuing
Bank pursuant to this Section for any increased costs or reductions incurred
more than 270 days prior to the date that such Lender or the Issuing Bank, as
the case may be, notifies the Parent Borrower of the Change in Law giving rise
to such increased costs or reductions and of such Lender’s or the Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 270-day period referred to above shall be extended to include the period of
retroactive effect thereof.

 

SECTION 2.20.        Break Funding Payments. In the event of (a) the payment of
any principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurocurrency Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow any Eurocurrency
Loan, continue as a Eurocurrency Loan or prepay any Eurocurrency Revolving Loan
on the date specified in any notice delivered pursuant hereto (regardless of
whether such notice may be revoked under Section 2.14(b) and is revoked in
accordance therewith) or (d) the assignment of any Eurocurrency Loan other than
on the last day of the Interest Period applicable thereto as a result of a
request by the Parent Borrower pursuant to Section 2.23, then, in any such
event, the applicable Borrower shall compensate each Lender for the loss, cost
and expense attributable to such event. Such loss, cost or expense to any Lender
shall be deemed to include an amount determined by such Lender to be the excess,
if any, of (i) the amount of interest which would have accrued on the principal
amount of such Loan had such event not occurred, at the Adjusted LIBO Rate that
would have been applicable to such Loan, for the period from the date of such
event to the last day of the then current Interest Period therefor

 

 56



(or, in the case of a failure to borrow, convert or continue, for the period
that would have been the Interest Period for such Loan), over (ii) the amount of
interest which would accrue on such principal amount for such period at the
interest rate which such Lender would bid were it to bid, at the commencement of
such period, for dollar deposits of a comparable amount and period from other
banks in the Eurocurrency market. A certificate of any Lender setting forth any
amount or amounts that such Lender is entitled to receive pursuant to this
Section shall be delivered to the Parent Borrower and shall be conclusive absent
manifest error. The applicable Borrower shall pay such Lender the amount shown
as due on any such certificate within 10 days after receipt thereof.

 

SECTION 2.21.        Taxes. (a) Any and all payments by any Loan Party on
account of any Obligation shall be made free and clear of and without deduction
for any Indemnified Taxes or Other Taxes; provided that if any Indemnified Taxes
or Other Taxes are required to be deducted and withheld from any amounts payable
to the Administrative Agent, a Lender or an Issuing Bank as determined in good
faith by the applicable withholding agent, then (i) the sum payable by the
applicable Loan Party shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section) the Administrative Agent, a Lender or Issuing Bank (as the
case may be) receives an amount equal to the sum it would have received had no
such deductions been made and (ii) such amounts shall be paid to the relevant
Governmental Authority in accordance with applicable law.

 

(b)              In addition, the applicable Loan Party shall pay any Other
Taxes to the relevant Governmental Authority in accordance with applicable law.

 

(c)              Each Loan Party shall indemnify the Administrative Agent, each
Lender and the Issuing Bank, within 30 days after written demand therefor, for
the full amount of any Indemnified Taxes or Other Taxes paid by the
Administrative Agent, such Lender or the Issuing Bank, as the case may be, on or
with respect to any payment by or on account of any Obligation (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section 2.21) and any penalties, interest and
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority; provided, however, that such
Loan Party shall not be obligated to make payment to the Administrative Agent,
any Lender or the Issuing Bank pursuant to this Section 2.21 in respect of
penalties, interest or other liabilities attributable to any Indemnified Taxes
or Other Taxes, if (i) written demand for such payment has not been made by the
Administrative Agent, Lender or Issuing Bank within 90 days from the date on
which such party knew of the imposition of Indemnified Taxes or Other Taxes by
the relevant Governmental Authority or (ii) such penalties, interest or other
liabilities are attributable to the gross negligence or willful misconduct of
the Administrative Agent, Lender or Issuing Bank, as the case may be. After the
Administrative Agent, Lender or the Issuing Bank learns of the imposition of
Indemnified Taxes or Other Taxes, such party will act in good faith to promptly
notify the applicable Loan Party of its obligations hereunder. A certificate as
to the amount of such payment or liability delivered to the applicable Loan
Party by a Lender or the Issuing Bank, or by the Administrative Agent on its own
behalf or on behalf of a Lender or the Issuing Bank, shall be conclusive absent
manifest error.

 

 57



(d)              As soon as practicable after any payment of Indemnified Taxes
or Other Taxes by a Loan Party to a Governmental Authority, such Loan Party
shall deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

 

(e)             If the Administrative Agent, any Lender or the Issuing Bank
shall become aware that it is entitled to receive a refund from a relevant
Governmental Authority in respect of Indemnified Taxes or Other Taxes as to
which it has been indemnified by a Loan Party pursuant to this Section 2.21, it
shall promptly notify such Loan Party of the availability of such refund and
shall, within 90 days after receipt of a request by such Loan Party (whether as
a result of notification that it has made to such Loan Party or otherwise), make
a claim to such Governmental Authority for such refund at such Loan Party’s
expense. If the Administrative Agent, any Lender or the Issuing Bank receives a
refund in respect of any Indemnified Taxes or Other Taxes as to which it has
been indemnified by a Loan Party pursuant to this Section 2.21, or with respect
to which a Loan Party has paid additional amounts pursuant to this Section 2.21,
it shall promptly notify such Loan Party of such refund and shall within 90 days
from the date of receipt of such refund pay over the amount of such refund
(including any interest paid or credited by the relevant Governmental Authority
with respect to such refund) to such Loan Party (but only to the extent of
indemnity payments made, or additional amounts paid, by such Loan Party under
this Section 2.21 with respect to the Indemnified Taxes or Other Taxes giving
rise to such refund), net of all out-of-pocket expenses of the Administrative
Agent, Lender or the Issuing Bank; provided, however, that such Loan Party, upon
the request of such party, agrees to repay the amount paid over to such Loan
Party (plus penalties, interest or other charges due to the appropriate
Governmental Authority in connection therewith) to such party in the event such
party is required to repay such refund to such Governmental Authority. Nothing
in this Section 2.21(e) shall require the Administrative Agent, any Lender or an
Issuing Bank to make available its tax returns or any other information relating
to its taxes that it deems to be confidential.

 

(f)              If any Loan Party determines in good faith that a reasonable
basis exists for contesting the imposition of Taxes with respect to a Lender,
the Administrative Agent or the Issuing Bank, the relevant Lender, the
Administrative Agent or the Issuing Bank, as the case may be, shall use
reasonable efforts to cooperate with such Loan Party in challenging such Taxes
at such Loan Party’s expense if requested by such Loan Party.

 

(g)              (1) The Administrative Agent, any Lender and the Issuing Bank
shall use reasonable efforts to comply timely with any certification,
identification, information, documentation or other reporting requirements if
such compliance is required by law, regulation, administrative practice or an
applicable treaty as a precondition to exemption from, or reduction in the rate
of, deduction or withholding of any Indemnified Taxes or Other Taxes arising
under non-U.S. tax law for which any Loan Party is required to pay any
additional amounts payable to or for the account of the Administrative Agent,
any Lender and the Issuing Bank pursuant to this Section 2.21; provided that
complying with such requirements would not be materially more onerous (in form,
in procedure or in the substance of information disclosed) to the Administrative
Agent, any Lender and the Issuing Bank than complying with the comparable

 

 58



information or other reporting requirements imposed under U.S. tax law,
regulations and administrative practice.

 

(i)      In addition, if a payment made to a Lender under any Loan Document
would be subject to U.S. federal withholding imposed by FATCA if such Lender
were to fail to comply with the applicable reporting requirements of FATCA
including those contained in Section 1471(b) or 1472(b) of the Code, such Lender
shall deliver to the Administrative Agent and the Loan Party such forms or other
documents (including as prescribed in Section 1471(b)(3)(C)(i) of Code) as shall
be prescribed by applicable law, if any, or as otherwise reasonably requested,
(and at the time or times prescribed by applicable law or as reasonably
requested) as may be necessary for the Administrative Agent or such Loan Party,
as applicable, to comply with its obligations under FATCA, to determine that
such Lender has complied with such Lender’s obligations under FATCA or to
determine the amount to deduct and withhold from such payment. For purposes of
this paragraph, “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.

 

(h)             Without limiting the generality of the foregoing, in the event
that the Borrower is a U.S. Person, each Foreign Lender shall deliver to the
Loan Party and the Administrative Agent (or, in the case of a Participant, to
the Lender from which the related participation shall have been purchased) two
copies of either U.S. Internal Revenue Service (“IRS”) Form W-8BEN, Form
W-8BEN-E, Form W-8ECI or Form W-8IMY (together with any applicable underlying
IRS forms) or, in the case of a Foreign Lender claiming exemption from U.S.
federal withholding tax under Section 871(h) or 881(c) of the Code with respect
to payments of “portfolio interest”, a statement substantially in the form of
Exhibit G and the applicable Form W-8, or any subsequent versions thereof or
successors thereto, properly completed and duly executed by such Foreign Lender
claiming complete exemption from, or a reduced rate of, U.S. federal withholding
tax on payments under this Agreement and the other Loan Documents. Any Lender
that is a U.S. Person shall deliver two copies of IRS Form W-9 certifying that
such Lender is exempt from U.S. federal backup withholding tax. Such forms shall
be delivered by each applicable Lender on or before the date it becomes a party
to this Agreement (or, in the case of any Participant, on or before the date
such Participant purchases the related participation). In addition, each Lender
shall deliver such forms promptly upon the obsolescence or invalidity of any
form previously delivered by such Lender. Each Lender shall promptly notify the
Loan Party at any time it determines that it is no longer in a position to
provide any previously delivered certificate to the Loan Party (or any other
form of certification adopted by the U.S. taxing authorities for such purpose).
Notwithstanding any other provision of this paragraph, a Lender shall not be
required to deliver any form pursuant to this paragraph that such Lender is not
legally able to deliver.

 

(i)             For any period with respect to which a Lender has failed to
provide the relevant Loan Party or the Administrative Agent with the appropriate
form as required by Section 2.21(g), (h) or (j) (whether or not such Lender is
lawfully able to do so, unless such failure is due to a change in treaty, law or
regulation occurring subsequent to the date on which such form originally was
required to be delivered), such Lender shall not be entitled to indemnification
under Section 2.21(a) or (b) with respect to Indemnified Taxes; provided that if

 

 59



a Lender, otherwise exempt from or subject to a reduced rate of withholding tax,
becomes subject to U.S. withholding taxes because of its failure to deliver a
form required hereunder, the applicable Loan Party shall take such steps as such
Lender shall reasonably request to assist such Lender to recover such taxes at
the Lender’s expense.

 

(j)               (i) Subject to (ii) below, each Lender and each UK Borrower
which makes a payment to such Lender shall cooperate in completing any
procedural formalities necessary for such UK Borrower to obtain authorization to
make such payment without withholding or deduction for Taxes imposed under the
laws of the United Kingdom.

 

(ii)           (A) A Lender on the day on which this Agreement closes that (x)
holds a passport under the HMRC DT Treaty Passport scheme and (y) wishes such
scheme to apply to this Agreement, shall provide its scheme reference number and
its jurisdiction of tax residence to each UK Borrower and the Administrative
Agent; and

 

(B) a Lender which becomes a Lender hereunder after the day on which this
Agreement closes that (x) holds a passport under the HMRC DT Treaty Passport
scheme and (y) wishes such scheme to apply to this Agreement, shall provide its
scheme reference number and its jurisdiction of tax residence to each UK
Borrower and the Administrative Agent, and

 

(C) Upon satisfying either clause (A) or (B) above, such Lender shall have
satisfied its obligation under paragraph (j)(i) above.

 

(iii) If a Lender has confirmed its scheme reference number and its jurisdiction
of tax residence in accordance with paragraph (j)(ii) above, and:

 

(A) each UK Borrower making a payment to such Lender has not made a Borrower
DTTP Filing in respect of such Lender; or

 

(B) each UK Borrower making a payment to such Lender has made a Borrower DTTP
Filing in respect of such Lender but:

 

(1) such Borrower DTTP Filing has been rejected by HM Revenue & Customs; or

 

(2) HM Revenue & Customs has not given such UK Borrower authority to make
payments to such Lender without a deduction for tax within 60 days of the date
of such Borrower DTTP Filing;

 

and in each case, such UK Borrower has notified that Lender in writing of either
(1) or (2) above, then such Lender and such UK Borrower shall co-operate in
completing any additional procedural formalities necessary for such UK Borrower
to obtain authorization to make that payment without withholding or deduction
for Taxes imposed under the laws of the United Kingdom.

 

 60



(iv) If a Lender has not confirmed its scheme reference number and jurisdiction
of tax residence in accordance with paragraph (j)(ii) above, no UK Borrower
shall make a Borrower DTTP Filing or file any other form relating to the HMRC DT
Treaty Passport scheme in respect of that Lender's Commitment(s) or its
participation in any Loan unless the Lender otherwise agrees.

 

(v) Each UK Borrower shall, promptly on making a Borrower DTTP Filing, deliver a
copy of such Borrower DTTP Filing to the Administrative Agent for delivery to
the relevant Lender.

 

(vi) Each Lender shall notify the Borrower and Administrative Agent if it
determines in its sole discretion that it is ceases to be entitled to claim the
benefits of an income tax treaty to which the United Kingdom is a party with
respect to payments made by any U.K. Borrower hereunder.

 

(k)             Each Lender or Issuing Bank shall indemnify the Administrative
Agent for the full amount of any taxes, levies, imposts, duties, charges, fees,
deductions, withholdings or similar charges imposed by any Governmental
Authority that are attributable to such Lender or Issuing Bank, as applicable,
and that are payable or paid by the Administrative Agent (other than such
amounts which are paid or indemnified by Section 2.21(a) or Section 2.21(c)),
together with all interest, penalties, reasonable costs and expenses arising
therefrom or with respect thereto payable or paid by the Administrative Agent,
as determined by the Administrative Agent in good faith. A certificate as to the
amount of such payment or liability delivered to any Lender or Issuing Bank by
the Administrative Agent shall be conclusive absent manifest error.

 

(l)             For purposes of determining withholding Taxes imposed under
FATCA, from and after the Eighth Amendment and Restatement Effective Date, the
Loan Parties and the Administrative Agent shall treat (and the Lenders hereby
authorize the Administrative Agent to treat) this Agreement as not qualifying as
a “grandfathered obligation” within the meaning of Treasury Regulation Section
1.1471-2(b)(2)(i).

 

SECTION 2.22.        Payments Generally; Pro Rata Treatment; Sharing of
Set-offs. (a) Each Loan Party shall make each payment required to be made by it
hereunder or under any other Loan Document (whether of principal, interest, fees
or reimbursement of LC Disbursements, or of amounts payable under Section 2.19,
2.20 or 2.21, or otherwise) prior to 12:00 noon, Local Time, on the date when
due (or, in the case of a payment denominated in Yen, 11:00 a.m. Local Time), in
immediately available funds, without set-off, recoupment or counterclaim. Any
amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at its office specified in Section
10.01, except payments to be made directly to the Issuing Bank or Swingline
Lender as expressly provided herein and except that payments pursuant to
Sections 2.19, 2.20, 2.21 and 10.03 shall be made directly to the Persons
entitled thereto. The Administrative Agent shall distribute any such payments
received by it for the account of any other Person to the appropriate recipient
promptly following receipt thereof. If any payment hereunder shall be due on a
day that is not a Business Day, the date for payment shall be extended to the
next succeeding Business Day, and, in the case of any payment accruing interest,

 

 61



interest thereon shall be payable for the period of such extension. All
principal and interest payments in respect of any Loan shall be made in the
currency in which such Loan was made and all other payments hereunder shall be
made in dollars.

 

(b)             Each payment (including each prepayment) by the Borrowers on
account of principal of and interest on the Loans under any Facility shall be
made pro rata according to the respective outstanding principal amounts of the
Loans then held by the Lenders under such Facility. The amount of each principal
prepayment of the Term Loans shall be applied to reduce the then remaining
installments of the Term Loans under the Term Facility, at the option of the
Borrower, either (i) pro rata based upon the respective then remaining principal
amounts thereof or (ii) in reverse order starting with the payment due on the
Maturity Date. Amounts prepaid on account of Term Loans may not be reborrowed.

 

(c)             If at any time insufficient funds are received by and available
to the Administrative Agent to pay fully all amounts of principal, unreimbursed
LC Disbursements, interest and fees then due hereunder, such funds shall be
applied (i) first, towards payment of interest and fees then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
interest and fees then due to such parties, and (ii) second, towards payment of
principal and unreimbursed LC Disbursements then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of principal and
unreimbursed LC Disbursements then due to such parties.

 

(d)              If any Lender shall, by exercising any right of set-off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Loans or participations in LC Disbursements or Swingline
Loans resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Loans and participations in LC Disbursements and
Swingline Loans and accrued interest thereon than the proportion received by any
other Lender, then the Lender receiving such greater proportion shall purchase
(for cash at face value) participations in the Loans and participations in LC
Disbursements and Swingline Loans of other Lenders to the extent necessary so
that the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and participations in LC Disbursements and Swingline
Loans; provided that (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and (ii) the provisions of this paragraph shall not
be construed to apply to any payment made by the Borrowers pursuant to and in
accordance with the express terms of this Agreement or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans or participations in LC Disbursements to any assignee or
participant, other than to the applicable Borrower or any Subsidiary or
Affiliate thereof (as to which the provisions of this paragraph shall apply).
Each Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Borrower in the amount
of such participation.

 

 62



(e)             Unless the Administrative Agent shall have received notice from
the applicable Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or the Issuing Bank
hereunder that such Borrower will not make such payment, the Administrative
Agent may assume that such Borrower has made such payment on such date in
accordance herewith and may, in reliance upon such assumption, distribute to the
Lenders or the Issuing Bank, as the case may be, the amount due. In such event,
if such Borrower has not in fact made such payment, then each of the Lenders or
the Issuing Bank, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or Issuing Bank with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the lesser of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation. If any such amount required to be paid
by any Lender or the Issuing Bank is not in fact made available to the
Administrative Agent within three Business Days following the date upon which
such Lender or Issuing Bank receives notice from the Administrative Agent, the
Administrative Agent shall be entitled to recover from such Lender or Issuing
Bank, on demand, such amount with interest thereon calculated from such due date
at the rate set forth in the preceding sentence plus 3%.

 

(f)              If any Lender shall fail to make any payment required to be
made by it pursuant to Section 2.03, 2.07(c), 2.08(d) or (e), 2.10(b) or
2.22(d), then the Administrative Agent may, in its discretion (notwithstanding
any contrary provision hereof), apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations under such Sections until all such unsatisfied obligations are fully
paid. Any amounts so applied shall nevertheless discharge the obligations of the
applicable Borrower to such Lender to the extent of such application.

 

SECTION 2.23.        Mitigation Obligations; Replacement of Lenders. (a) If any
Lender requests compensation under Section 2.19, or if any Loan Party is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.21, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.19 or 2.21, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. Each Loan
Party hereby agrees to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment; the mere existence
of such costs and expenses shall not be deemed to be disadvantageous to such
Lender.

 

(b)              If any Lender requests compensation under Section 2.19, or if
any Loan Party is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.21,
or if any Lender becomes a Defaulting Lender, or if any Lender has failed to
consent to a proposed amendment, waiver, discharge or termination which pursuant
to the terms of Section 10.02 requires the consent of all of the Lenders or all
of the affected Lenders and with respect to which the Required Lenders shall
have

 

 63



granted their consent, then the applicable Loan Party may, at its sole expense
and effort, upon notice to such Lender and the Administrative Agent, require
such Lender to assign and delegate, without recourse (in accordance with and
subject to the restrictions contained in Section 10.04), all its interests,
rights and obligations under this Agreement to an assignee that shall assume
such obligations (which assignee shall be identified to such Lender by the
applicable Loan Party and may be another Lender, if a Lender accepts such
assignment); provided that (i) such Loan Party shall have received the prior
written consent of the Administrative Agent (and, if a Revolving Commitment is
being assigned, the Issuing Bank and the Swingline Lender), (ii) such Lender
shall have received payment of an amount equal to the outstanding principal of
its Loans and participations in LC Disbursements and Swingline Loans, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder,
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or such Loan Party (in the case of all other amounts) and
(iii) in the case of any such assignment resulting from a claim for compensation
under Section 2.19 or payments required to be made pursuant to Section 2.21,
such assignment will result in a reduction in such compensation or payments. A
Lender shall not be required to make any such assignment and delegation if,
prior thereto, as a result of a waiver or consent by such Lender or otherwise,
the circumstances entitling such Loan Party to require such assignment and
delegation cease to apply.

 

SECTION 2.24.        Prepayments Required Due to Currency Fluctuation. (a) Not
later than 1:00 p.m., New York City time, on the last Business Day of each
fiscal quarter of the Consolidated Entities or at such other time as is
reasonably determined by the Administrative Agent (the “Calculation Time”), the
Administrative Agent shall determine the Dollar Equivalent of the total
Revolving Credit Exposures outstanding as of such date.

 

(b)       If at the Calculation Time, the Dollar Equivalent of (i) the total
outstanding Revolving Credit Exposures exceed the total USD Revolving
Commitments then in effect, (ii) the total Multicurrency Revolving Loans
outstanding exceeds the total Multicurrency Revolving Commitments then in effect
or (iii) total Yen Revolving Loans outstanding exceeds the total Yen Revolving
Commitments then in effect, in each case, by 5% or more, then within five
Business Days of notice to the applicable Borrower thereof, such Borrower shall
prepay Revolving Loans or Swingline Loans or cash collateralize the outstanding
Letters of Credit in an aggregate principal amount at least equal to such
excess. Nothing set forth in this Section 2.24(b) shall be construed to require
the Administrative Agent to calculate compliance under this Section 2.24(b)
other than at the times set forth in Section 2.24(a).

 

SECTION 2.25.        Incremental Facilities. (a) The Parent Borrower may, by
written notice to the Administrative Agent at any time prior to the Maturity
Date, request Incremental Term Loans and/or Incremental Revolving Commitments in
an aggregate amount not to exceed the Incremental Amount from one or more
Incremental Term Lenders and/or Incremental Revolving Lenders (which may include
any existing Lender, it being understood each existing Lender shall have no
obligation to participate in any Incremental Facility) willing to provide such
Incremental Term Loans and/or Incremental Revolving Loans, as the case may be;
provided, that each Incremental Term Lender and/or Incremental Revolving Lender,
if not already a Lender hereunder, shall be subject to the approval of the
Administrative Agent and, in the case of Incremental Revolving Lenders only, the
Issuing Bank and the Swingline Lender

 

 64



(which approval shall, in either case, not be unreasonably withheld). Such
notice shall set forth (i) the amount of the Incremental Term Loans and/or
Incremental Revolving Commitments being requested (which shall be (x) with
respect to Incremental Term Loans, in minimum increments of $50,000,000, (y)
with respect to Incremental Revolving Commitments, in minimum increments of
$10,000,000 or (z) equal to the remaining Incremental Amount), (ii) the date,
which shall be a Business Day, on which such Incremental Term Loans are
requested to be made and/or Incremental Revolving Commitments are requested to
become effective (the “Increased Amount Date”) pursuant to an Incremental
Facility Activation Notice, (iii) whether such Incremental Term Loans and/or
Incremental Revolving Commitments are to be loans on the same terms as the
outstanding Term Loans and/or Revolving Commitments or loans with terms
different from the outstanding Term Loans and/or Revolving Commitments, (iv) the
use of proceeds for such Incremental Term Loan and/or Incremental Revolving
Commitment and (v) pro forma financial statements demonstrating compliance on a
pro forma basis with the financial covenants set forth in Sections 6.10 and 6.11
after giving effect to such Incremental Term Loan and/or Incremental Revolving
Commitments and the Loans to be made thereunder and the application of the
proceeds therefrom (including by giving pro forma effect to any Permitted
Acquisition including aggregate consideration in excess of $25,000,000 financed
thereby) as if made and applied on the date of the most-recent financial
statements of the Parent Borrower delivered pursuant to Section 5.01.

 

(b)             The Borrowers and each Incremental Term Lender and/or
Incremental Revolving Lender shall execute and deliver to the Administrative
Agent an Incremental Assumption Agreement and such other documentation as the
Administrative Agent shall reasonably specify to evidence the Incremental Term
Loans of such Incremental Term Lender and/or Incremental Revolving Commitment of
such Incremental Revolving Lender. Each Incremental Assumption Agreement shall
specify the terms of the Incremental Term Loans to be made thereunder; provided
that (i) the proceeds of any Incremental Facilities shall be used for general
corporate purposes of the Parent Borrower and its Subsidiaries (including
acquisitions and investments permitted under Section 6.04), (ii) the maturity
date of any Incremental Term Loan shall be no earlier than the Maturity Date,
(iii) the weighted average life to maturity of any Incremental Term Loan shall
be no shorter than the weighted average life to maturity of the existing Term
Facility, (iv) the maturity date or commitment reduction date of any Incremental
Revolving Loan shall be no earlier than the Maturity Date and such Incremental
Revolving Facility shall not require any scheduled commitment reductions prior
to the Maturity Date, (v) the Incremental Revolving Facilities shall share
ratably in any mandatory prepayments of the existing Revolving Loans, (vi) if
the initial yield over the applicable base rate (such calculation for both the
Incremental Facility and the applicable Facility, to include the upfront fees,
any interest rate floors and any OID (as defined below) but excluding any
arrangement, underwriting or similar fee paid to the Administrative Agent or the
joint lead arrangers or joint bookrunners in respect of this Agreement) in
respect of any Incremental Term Loans and/or Incremental Revolving Commitments
exceeds the initial yield for the existing applicable Facility by more than ¼ of
1% (it being understood that any such increase may take the form of original
issue discount (“OID”), with OID being equated to the interest rates in a manner
determined by the Administrative Agent based on an assumed four-year life to
maturity), the Applicable Margin for the existing applicable Facility shall be
increased so that the initial yield in respect of such Incremental Term Loans
and/or Incremental Revolving Commitments is no more than ¼ of 1%

 

 65



higher than the initial yield for the existing applicable Facility. All terms
and documentation with respect to any Incremental Facility which differ from
those with respect to the Loans under the existing applicable Facility shall be
reasonably satisfactory to the Administrative Agent (except to the extent
permitted by clauses (ii), (iii), (iv) and (vi) above). The Administrative Agent
shall promptly notify each Lender as to the effectiveness of each Incremental
Assumption Agreement. Each of the parties hereto hereby agrees that, upon the
effectiveness of any Incremental Assumption Agreement, this Agreement shall be
amended to the extent (but only to the extent) necessary to reflect the
existence and terms of the Incremental Term Loans and/or Incremental Revolving
Commitments evidenced thereby. Any such deemed amendment may be memorialized in
writing by the Administrative Agent with the Borrowers’ consent (not to be
unreasonably withheld) and furnished to the other parties hereto.

 

(c)              Notwithstanding the foregoing, no Incremental Term Loan may be
made and no Incremental Revolving Commitment shall become effective under this
Section 2.25 unless (i) (except if the proceeds of the applicable Incremental
Facility are being used to finance a Limited Condition Acquisition, in which
case only to the extent required by the relevant Incremental Term Lenders or
relevant Incremental Revolving Lenders, as applicable) on the date on which such
Loan is made or of such effectiveness, the conditions set forth in Section 4.02
shall be satisfied by the Incremental Term Lender and /or Incremental Revolving
Lender, as applicable, and the Administrative Agent shall have received a
certificate to that effect dated such date and executed by the President or the
Chief Financial Officer or Treasurer of each Borrower, (ii) the Administrative
Agent shall have received legal opinions, board resolutions and other closing
certificates and documentation as required by the relevant Incremental
Assumption Agreement and consistent with those delivered on the Eighth Amendment
and Restatement Effective Date under Section 4.01 and such additional documents
and filings (including amendments to the Security Documents) as the
Administrative Agent may reasonably require to assure that the Incremental Term
Loans and/or Incremental Revolving Loans are secured by the Collateral and
guaranteed by the Loan Parties ratably with the existing Loans, (iii) except to
the extent provided in Section 1.05 if the proceeds of any Incremental Facility
are being used to finance a Limited Condition Acquisition, the Parent Borrower
and its Subsidiaries would be in compliance with the financial covenants set
forth in Sections 6.10 and 6.11 on a pro forma basis after giving effect to such
Incremental Term Loans and/or Incremental Revolving Commitments and the Loans to
be made thereunder and the application of the proceeds therefrom as if made and
applied on such date, and (iv) except to the extent provided in Section 1.05 if
the proceeds of any Incremental Facility are being used to finance a Limited
Condition Acquisition, no Default or Event of Default shall have occurred and be
continuing on the date on which such Loan is made or is effective or after
giving effect to the Incremental Term Loans and/or Incremental Revolving Loans
requested to be made on such date.

 

(d)              Each of the parties hereto hereby agrees that the
Administrative Agent may take any and all action as may be reasonably necessary
to ensure that all Incremental Term Loans and/or Incremental Revolving Loans,
when originally made, are included in each borrowing of outstanding Term Loans
or Revolving Loans on a pro rata basis, and the Borrower agrees that
Section 2.20 shall apply to any conversion of Eurocurrency Loans to ABR Loans
reasonably required by the Administrative Agent to effect the foregoing. For the
avoidance of

 

 66



doubt, it is understood that the Revolving Facility shall be increased in an
amount equal to the aggregate Incremental Revolving Commitments.

 

SECTION 2.26.        Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

 

(a)                fees shall cease to accrue on the Revolving Commitment of
such Defaulting Lender pursuant to Section 2.16;

 

(b)               the Commitment and Revolving Credit Exposure of such
Defaulting Lender shall not be included in determining whether all Lenders, the
Majority Facility Lenders, the Super-Majority Facility Lenders or the Required
Lenders have taken or may take any action hereunder (including any consent to
any amendment or waiver pursuant to Section 10.02), provided that any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender which affects such Defaulting Lender disproportionately when compared to
the other affected Lenders, or increases or extends the Commitment of any such
Defaulting Lender, shall require the consent of such Defaulting Lender;

 

(c)                if any Swingline Exposure exists or LC Exposure is
outstanding at the time a Lender becomes a Defaulting Lender then:

 

(i)      all or any part of such Swingline Exposure and LC Exposure shall be
reallocated pro-rata among the non-Defaulting Lenders in accordance with their
relative USD Revolving Commitment Percentage but only to the extent (x) the sum
of all non-Defaulting Lenders’ USD Revolving Credit Exposure does not exceed the
total of all non-Defaulting Lenders’ USD Revolving Commitments and (y) the
conditions set forth in Section 4.02 are satisfied at such time,

 

(ii)     to the extent the reallocation described in the preceding clause (i)
cannot be effected, the Borrowers shall within one Business Day following notice
by the Administrative Agent (x) first, prepay such Swingline Exposure and (y)
second, cash collateralize such Defaulting Lender’s LC Exposure in accordance
with the procedures set forth in this Agreement for so long as such LC Exposure
is outstanding;

 

(d)           (i)      if the Borrowers cash collateralize any portion of such
Defaulting Lender’s LC Exposure pursuant to Section 2.26(c), the Borrowers shall
not be required to pay any fees to such Defaulting Lender pursuant to Section
2.16 with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;

 

(ii)     if the LC Exposure of the non-Defaulting Lenders is reallocated
pursuant to Section 2.26(c), then the fees payable to the Lenders pursuant to
Section 2.16 shall be adjusted proportionately to reflect such reallocation; or

 

(iii)    if any Defaulting Lender’s LC Exposure is neither cash collateralized
nor reallocated pursuant to Section 4.16(c), then, without prejudice to any

 

 67



rights or remedies of the Issuing Bank or any Lender hereunder, all fees that
otherwise would have been payable to such Defaulting Lender pursuant to Section
2.16 with respect to such Defaulting Lender’s LC Exposure shall be payable to
the Issuing Bank until such LC Exposure is cash collateralized and/or
reallocated;

 

(e)                 so long as any Lender is a Defaulting Lender, the Swingline
Lender shall not be required to fund any Swingline Loan and the Issuing Bank
shall not be required to issue, amend or increase any Letter of Credit unless it
has received assurances satisfactory to it that non-Defaulting Lenders will
cover the related exposure and/or the Borrowers have provided cash collateral in
respect of the exposure of such Defaulting Lender satisfactory to it, and
participating interests in any such newly issued or increased Letter of Credit
or newly made Swingline Loan shall be allocated among non-Defaulting Lenders in
a manner consistent with Section 2.22(c)(i) (and Defaulting Lenders shall not
participate therein); and

 

(f)               any amount payable to such Defaulting Lender hereunder
(whether on account of principal, interest, fees or otherwise and including any
amount that would otherwise be payable to such Defaulting Lender pursuant to
Section 10.08 but excluding Section 2.23) shall, in lieu of being distributed to
such Defaulting Lender, be retained by the Administrative Agent in a segregated
account and, subject to any applicable requirements of law, be applied at such
time or times as may be determined by the Administrative Agent (i) first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder, (ii) second, pro rata, to the payment of any amounts owing by
such Defaulting Lender to the Swingline Lender or Issuing Bank hereunder, (iii)
third, if so determined by the Administrative Agent or requested by the
Swingline Lender or Issuing Bank, held in such account as cash collateral for
future funding obligations of the Defaulting Lender in respect of any existing
participating interest in any Swingline Loan or Letter of Credit then
outstanding, (iv) fourth, to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent, (v) fifth, if so
determined by the Administrative Agent and the Parent Borrower, held in such
account as cash collateral for future funding obligations of the Defaulting
Lender in respect of any Loans or Letters of Credit made or issued thereafter
under this Agreement, (vi) sixth, to the payment of any amounts owing to the
Lenders or any Swingline Lenders or the Issuing Bank as a result of any judgment
of a court of competent jurisdiction obtained by any Lender or Swingline Lender
or the Issuing Bank against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement, (vii)
seventh, to the payment of any amounts owing to any Borrower as a result of any
judgment of a court of competent jurisdiction obtained by such Borrower against
such Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement, and (viii) eighth, to such Defaulting Lender
or as otherwise directed by a court of competent jurisdiction; provided that if
such payment is (x) a prepayment of the principal amount of any Loans or
reimbursement obligations in respect of Letter of Credit disbursements which a
Defaulting Lender has funded its participation obligations and (y) made at a
time when the conditions set forth in Section 4.02 are satisfied, such payment
shall be applied solely to prepay the Loans of, and reimbursement obligations
owed to, all non-Defaulting Lenders pro rata prior to being applied to the
prepayment of any Loans, or reimbursement obligations owed to, any Defaulting
Lender. Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts

 

 68



owed by a Defaulting Lender or to post cash collateral pursuant to this Section
shall be deemed paid to and redirected by such Defaulting Lender, and each
Lender irrevocably consents hereto.

 

(g)                In the event that the Administrative Agent, each Borrower,
the Swingline Lender and the Issuing Bank each agrees that a Defaulting Lender
has adequately remedied all matters that caused such Lender to be a Defaulting
Lender, then the Swingline Exposure and LC Exposure of the Lenders shall be
readjusted to reflect the inclusion of such Lender’s USD Revolving Commitment
and on such date such Lender shall purchase at par such of the Revolving Loans
of the other Lenders (other than Swingline Loans) as the Administrative Agent
shall determine may be necessary in order for such Lender to hold such Revolving
Loans in accordance with its USD Revolving Commitment Percentage or Euro
Revolving Commitment Percentage, as applicable.

 

SECTION 2.27.        Existing Loans and Commitments. Notwithstanding anything to
the contrary herein (including Section 4.01(m)), all loans and commitments of
each lender under the Existing Credit Agreement that (a) is not a Lender upon
the effectiveness of this Eighth Amended and Restated Credit Agreement (an
“Exiting Lender”) or (b) is such a Lender but whose applicable commitments under
the Existing Credit Agreement are greater than such Lender’s applicable
Commitments under this Eighth Amended and Restated Credit Agreement, shall be
reallocated (in the case of clause (b) to the extent of the applicable
reduction) among the Lenders on the Eighth Amendment and Restatement Effective
Date in accordance with Schedules 2.01 and 2.04, respectively and shall be
deemed to have remained outstanding at all times. For the avoidance of doubt,
upon the effectiveness of this Eighth Amended and Restated Credit Agreement, any
Lender on the Eighth Amendment and Restatement Effective Date with (w) a Term
Commitment in excess of the aggregate principal amount of its outstanding Term
Loans immediately prior to the effectiveness of this Eighth Amended and Restated
Credit Agreement and/or (x) a Multicurrency Revolving Commitment and/or USD
Revolving Commitment in excess of its Multicurrency Revolving Commitment and/or
USD Revolving Commitment, respectively, immediately prior to the effectiveness
of this Eighth Amended and Restated Credit Agreement, in each case, shall fund
to the Administrative Agent for the account of each lender under the Existing
Credit Agreement that (y) is an Exiting Lender or (z) is a Lender hereunder but
whose applicable commitments under the Existing Credit Agreement are less than
such Lender’s applicable Commitments under the Eighth Amended and Restated
Credit Agreement, in each case, the amounts necessary to effect the reallocation
contemplated by the previous sentence. Any modifications to this Agreement
requiring the consent of all Lenders or all affected Lenders (but, for the
avoidance of doubt, not Required Lenders) shall be deemed to have been provided
by the Lenders hereto on the Eighth Amendment and Restatement Effective Date and
for purposes of such voting all Exiting Lenders shall have been deemed to have
assigned their Loans and Commitments under the Existing Credit Agreement
immediately prior to such amendment as set forth above and in compliance with
Section 2.23 (for the avoidance of doubt, waiving any applicable requirements of
Section 10.04).

 

 69



ARTICLE III

Representations and Warranties

 

The Parent Borrower represents and warrants to the Lenders (as to itself and its
subsidiaries) that:

 

SECTION 3.01.        Organization; Powers. Except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, each of the Consolidated Entities is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization, has all requisite power and authority to own or lease its property
and to carry on its business as now conducted and is qualified to do business
in, and is in good standing in, every jurisdiction where such qualification is
required. Schedule 3.01 sets forth the correct and complete list of each
Subsidiary, as of the Eighth Amendment and Restatement Effective Date,
indicating (a) its jurisdiction of organization, (b) its ownership (by holder
and percentage interest), (c) its business and primary geographic scope of
operation and (d) whether such Subsidiary is a Material Subsidiary.

 

SECTION 3.02.        Authorization; Enforceability. The Transactions to be
entered into by each Loan Party are within such Loan Party’s corporate,
partnership, limited liability company or trust powers and have been duly
authorized by all necessary corporate and, if required, stockholder, partner,
member or beneficiary action. Each Loan Document to which any Loan Party is a
party has been duly executed and delivered by such Loan Party and constitutes a
legal, valid and binding obligation of such Loan Party, enforceable in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws relating to or affecting creditors’
rights generally, general principles of equity, regardless of whether considered
in a proceeding in equity or at law and an implied covenant of good faith and
fair dealing.

 

SECTION 3.03.        Governmental Approvals; No Conflicts. The Transactions (a)
do not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except such as have been obtained
or made and are in full force and effect or those which the failure to obtain or
make could not reasonably be expected to have, individually or in the aggregate,
a Material Adverse Effect, (b) will not violate any applicable law or regulation
or the charter, by-laws or other organizational documents of any Consolidated
Entity or any order or decree of any Governmental Authority binding on or
affecting any Consolidated Entity where such violation of such order or decree,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect, (c) will not violate or result in a default under any
indenture, agreement or other instrument binding upon any Consolidated Entity or
any of its assets, or give rise to a right thereunder to require any payment to
be made by any Consolidated Entity, where such violation or result, individually
or in the aggregate, could reasonably be expected to have a Material Adverse
Effect, and (d) will not result in the creation or imposition of any Lien on any
asset of any Consolidated Entity, except pursuant to the terms of any Loan
Document.

 

SECTION 3.04.        Financial Condition; No Material Adverse Change. (a) The
Parent Borrower has heretofore furnished to the Lenders (i) the audited
consolidated balance sheets of

 

 70



the Consolidated Entities and the related statements of income, stockholders
equity and cash flows as of and for the fiscal years ended December 26, 2015,
December 31, 2016 and December 30, 2017 reported on by PriceWaterhouseCoopers
LLP, independent public accountants, and (ii) the unaudited consolidated and
consolidating balance sheets of the Consolidated Entities and the related
statements of income, stockholders equity and cash flows as of and for each
fiscal quarter since December 30, 2017 as to which such financial statements are
available. Such financial statements in clauses (i) and (ii) above present
fairly, in all material respects, the financial condition and results of
operations and cash flows of the Consolidated Entities as of such dates and for
such periods in accordance with GAAP.

 

(b)              Except for Disclosed Matters, since December 30, 2017, there
has been no change that could reasonably be expected to have a Material Adverse
Effect.

 

SECTION 3.05.        Properties. (a) Each of the Consolidated Entities has good
title to, or valid leasehold interests in, all its real and personal property
material to its business reflected in the financial statements described in
Section 3.04, except for Permitted Encumbrances and other defects in title that
do not interfere with its ability to conduct its business as currently conducted
or to utilize such properties for their intended purposes or to the extent that
the failure to do so, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

 

(b)              Each of the Consolidated Entities owns, or is licensed to use,
all trademarks, tradenames, service marks, service names, copyrights, patents,
domain names and other intellectual property material to its business to the
extent that the failure to do so, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect, and, to the knowledge
of the Consolidated Entities, the use thereof by the Consolidated Entities does
not infringe upon the rights of any other Person, and, to the knowledge of
Consolidated Entities, no Person has infringed upon the rights of the
Consolidated Entities thereto where such infringement, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.

 

SECTION 3.06.        Litigation and Environmental Matters. (a) There are no
actions, suits or proceedings by or before any arbitrator or Governmental
Authority pending against or, to the knowledge of any Consolidated Entities,
threatened against or affecting any Consolidated Entities (i) as to which there
is a reasonable possibility of an adverse determination and that, if adversely
determined, could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect (other than the Disclosed Matters) or
(ii) that involve this Agreement, any other Loan Document or the Transactions.

 

(b)              Except for the Disclosed Matters and except with respect to any
other matters that, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, no Consolidated Entity (i) has
failed to comply with any Environmental Law or to obtain, maintain or comply
with any permit, license or other approval required under any Environmental Law,
(ii) to the knowledge of the Borrower, has become subject to any Environmental
Liability, (iii) has received notice of any claim with respect to any
Environmental Liability or (iv) knows of any basis for any Environmental
Liability.

 

 71



(c)             Since the date of this Agreement, there has been no change in
the status of the Disclosed Matters that, individually or in the aggregate, has
resulted in, or materially increased the likelihood of, a Material Adverse
Effect.

 

SECTION 3.07.        Compliance with Laws and Agreements. (a) Each of the
Consolidated Entities is in compliance with all laws, regulations and orders of
any Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. No Default has occurred and is
continuing.

 

(b)               No Loan Party or any Subsidiary nor, to the knowledge of any
Loan Party, any director or officer thereof, or, any employee thereof who will
act in any capacity in connection with the credit facility established hereby
(i) is a Person identified on any of the lists of designated Persons maintained
by the Office of Foreign Assets Control of the U.S. Department of the Treasury,
the U.S. Department of State, the United Nations Security Council, the European
Union, Japan, or Her Majesty’s Treasury of the United Kingdom, (ii) is
organized, located or resident in a country, region or territory that is the
subject or the target of any Sanctions (currently, Crimea, Cuba, Iran, North
Korea and Syria) (collectively, “Sanctioned Countries”), (iii) is a Person owned
50 percent or more by any Person or Persons described in clauses (i), or (iv)
any Person otherwise the subject of any Sanctions (each such Person described in
the foregoing clauses (i) through (iv), a “Sanctioned Person”).

 

(c)               Each Loan Party and its Subsidiaries (i) is in compliance, in
all material respects, with Anti-Corruption Laws and applicable Sanctions and
(ii) have instituted and maintain policies and procedures reasonably designed to
promote compliance with Anti-Corruption Laws and applicable Sanctions. To the
knowledge of any Loan Party, no Loan Party or any Subsidiary, nor any director,
officer, or employee thereof has violated any Anti-Corruption Laws, except to
the extent that would not result in any material violation of any applicable
anti-corruption law.

 

SECTION 3.08.        Investment Company Status. No Consolidated Entity is
required to register as an “investment company” as such term is defined in the
Investment Company Act of 1940, as amended.

 

SECTION 3.09.        Taxes. Each of the Consolidated Entities has timely filed
or caused to be filed all Tax returns and reports required to have been filed
and has paid or caused to be paid all Taxes required to have been paid by it,
except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which the applicable Consolidated Entity has set aside on
its books adequate reserves in conformity with GAAP or (b) to the extent that
the failure to do so could not reasonably be expected to result in a Material
Adverse Effect.

 

SECTION 3.10.        ERISA. No ERISA Event has occurred or is reasonably
expected to occur that, when taken together with all other such ERISA Events for
which liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. Except as disclosed on Schedule 3.10, as of
the date of the most recent actuarial report for each Domestic Plan (i) the
present value of the accumulated benefit obligation under each

 

 72



Domestic Plan did not exceed by more than $60,000,000 the fair market value of
the assets of such Domestic Plan (determined in both cases using the applicable
assumptions under FASB ASC Topic 715-30) and (ii) the present value of all
accumulated benefit obligations of all underfunded Domestic Plans did not exceed
by more than $85,000,000 the fair market value of the assets of all such
underfunded Domestic Plans (determined in both cases using the applicable
assumptions under FASB ASC Topic 715-30). The present value of the projected
benefit obligation under each Foreign Plan did not, as of the close of its most
recent plan year, exceed the fair market value of the assets of such Foreign
Plan allocable to such benefit obligation (determined in both cases using the
applicable assumptions under FASB ASC Topic 715-30), and the present value of
all projected benefit obligations of all underfunded Foreign Plans did not, as
of the date of the most recent financial statements reflecting such amounts,
exceed the fair market value of the assets of all such underfunded Foreign Plans
(determined in both cases using the applicable assumptions under FASB ASC Topic
715-30), except, in each case, to the extent that any such excess of the present
value of the projected benefit obligations over the fair market value of the
applicable assets could reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect.

 

SECTION 3.11.        Disclosure. The Parent Borrower has disclosed to the
Lenders all agreements, instruments and corporate or other restrictions to which
any Consolidated Entity is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. Neither the Information Memorandum nor any of the other
reports, financial statements, certificates or other information furnished by or
on behalf of any Consolidated Entity to the Administrative Agent or any Lender
in connection with the negotiation of this Agreement and the other Loan
Documents or delivered hereunder or thereunder (as modified or supplemented by
other information so furnished) contains any material misstatement of fact or
omits to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading;
provided that, with respect to projected financial information, the Parent
Borrower represents only that such information was prepared in good faith based
upon assumptions believed to be reasonable at the time.

 

SECTION 3.12.        Security Documents. The Security Documents are effective to
create in favor of the Administrative Agent for its benefit and the ratable
benefit of the Lenders a legal, valid and enforceable perfected first-priority
Lien on the Collateral as security for the Obligations.

 

SECTION 3.13.        Federal Reserve Regulations. (a) No Consolidated Entity is
engaged principally, or as one of its important activities, in the business of
extending credit for the purposes of buying or carrying Margin Stock (as defined
under Regulation U).

 

(b)             No part of the proceeds of any Loan, and no Letter of Credit,
will be used, whether directly or indirectly, and whether immediately,
incidentally or ultimately, for any purpose that entails a violation of, or that
is inconsistent with, the provisions of the Regulations of the Board, including
Regulation T, U or X.

 

SECTION 3.14.        Solvency. Immediately after the consummation of the
Transactions (a) the fair value of the assets of each Loan Party at a fair
valuation will exceed its debts and

 

 73



liabilities, subordinated, contingent or otherwise; (b) the present fair
saleable value of the property of each Loan Party will be greater than the
amount that will be required to pay the probable liability of its debts and
other liabilities, subordinated, contingent or otherwise, as such debts and
other liabilities become absolute and matured, considering all financing
alternatives and potential asset sales reasonably available to such Loan Party;
(c) each Loan Party will be able to pay its debts and liabilities, subordinated,
contingent or otherwise, as such debts and liabilities become absolute and
matured, considering all financing alternatives and potential asset sales
reasonably available to such Loan Party; and (d) each Loan Party will not have
unreasonably small capital with which to conduct the business in which it is
engaged as such business is now conducted and is proposed to be conducted
following the Eighth Amendment and Restatement Effective Date.

 

ARTICLE IV

Conditions

 

SECTION 4.01.        Eighth Amendment and Restatement Effective Date . The
obligations of the Lenders to make Loans and of the Issuing Bank to issue
Letters of Credit hereunder shall not become effective until the date on which
each of the following conditions is satisfied (or waived in accordance with
Section 10.02):

 

(a)               The Administrative Agent (or its counsel) shall have received
from each party hereto either (i) a counterpart of this Agreement signed on
behalf of such party or (ii) written evidence satisfactory to the Administrative
Agent (which may include telecopy or email transmission of a signed signature
page of this Agreement) that such party has signed a counterpart of this
Agreement.

 

(b)               The Administrative Agent (or its counsel) shall have received
from the parties to any (i) Guarantee Agreement, (ii) Pledge Agreement and (iii)
Security Agreement either (x) a counterpart of each such agreement and the
Eighth Amendment and Restatement Acknowledgement and Confirmation Agreement
signed on behalf of such party or (y) written evidence satisfactory to the
Administrative Agent (which may include telecopy or email transmission of a
signed signature page of each such agreement) that such party has signed a
counterpart of each such agreement and the Eighth Amendment and Restatement
Acknowledgement and Confirmation Agreement, in each case, substantially in the
form of Exhibits C, D, E and H.

 

(c)                [Reserved]

 

(d)               The Administrative Agent shall have received a favorable
written opinion (addressed to the Administrative Agent and the Lenders and dated
the Eighth Amendment and Restatement Effective Date) from counsel to the Parent
Borrower and its Subsidiaries as follows:

 

(i)     Davis Polk & Wardwell LLP, special New York counsel, substantially in
the form of Exhibit B-1;

 

 74



(ii)    David Johst, General Counsel for the Consolidated Entities,
substantially in the form of Exhibit B-2;

 

(iii)   Holland Van Gijzen Advocaten en Notarissen LLP, special Dutch counsel,
substantially in the form of Exhibit B-3;

 

(iv)    Arendt & Medernach SA, special Luxembourg counsel, substantially in the
form of Exhibit B-4;

 

(v)     Ito & Mitomi, Registered Associated Offices of Morrison & Foerster, LLP,
special Japanese counsel, substantially in the form of Exhibit B-5;

 

(vi)    Davis Polk & Wardwell LLP, special UK counsel, substantially in the form
of Exhibit B-6; and

 

(vii)   Morris, Nichols, Arsht & Tunnell LLP, special Delaware counsel,
substantially in the form of Exhibit B-7.

 

The Parent Borrower hereby requests such counsel to deliver such opinion.

 

(e)              The Administrative Agent shall have received the financial
statements referred to in Section 3.04(a).

 

(f)               The Administrative Agent (or its counsel) shall have received
such documents and certificates as the Administrative Agent or its counsel may
reasonably request relating to the organization, existence and good standing of
each Loan Party, the authorization of the Transactions and any other legal
matters relating to each Loan Party, this Agreement or the Transactions, all in
form and substance reasonably satisfactory to the Administrative Agent and its
counsel.

 

(g)              The Administrative Agent shall have received a certificate,
dated as of the Eighth Amendment and Restatement Effective Date and signed by
the President, a Vice President or the Financial Officer of the Parent Borrower,
confirming compliance with the conditions set forth in paragraphs (a) and (b) of
Section 4.02.

 

(h)              All consents and approvals necessary to be obtained from any
Governmental Authority or other Person in connection with the financing
contemplated hereby and the continuing operation of the Consolidated Entities
shall have been obtained and be in full force and effect.

 

(i)                The Administrative Agent shall have received all fees and
other amounts due and payable on or prior to the Eighth Amendment and
Restatement Effective Date, including, to the extent invoiced, reimbursement or
payment of all out-of-pocket expenses required to be reimbursed or paid by the
Borrowers hereunder.

 

(j)               Each Lender shall have received, at least five Business Days
prior to the Eighth Amendment and Restatement Effective Date, all applicable
documentation and other

 

 75



information required by bank regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including without
limitation the United States PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) which is requested by such Lender at least ten
Business Days prior to the Eighth Amendment and Restatement Effective Date.

 

(k)             The Parent Borrower and its Subsidiaries shall be solvent on a
consolidated basis after giving effect to the Transactions and the
Administrative Agent (or its counsel) shall have received a certificate from the
chief financial officer of the Parent Borrower, in form and substance reasonably
satisfactory to the Administrative Agent certifying to the effect thereof.

 

(l)               All actions necessary to establish that the Administrative
Agent will continue to have a perfected first priority security interest in the
Collateral (subject to Liens permitted by Section 6.02) shall have been taken,
and the Administrative Agent (or its counsel) shall have received a perfection
certificate dated the Eighth Amendment and Restatement Effective Date in form
and substance satisfactory to the Administrative Agent in respect of the Loan
Parties and the Collateral.

 

SECTION 4.02.        Each Credit Event. The obligation of each Lender to make a
Loan on the occasion of any Borrowing (including on the Eighth Amendment and
Restatement Effective Date), and of the Issuing Bank to issue, amend, renew or
extend any Letter of Credit, is subject to the satisfaction of the following
conditions:

 

(a)              The representations and warranties set forth in this Agreement
and the other Loan Documents shall be true and correct in all material respects
(if not qualified as to materiality or Material Adverse Effect) or in any
respect (if so qualified) on and as of the date of such Borrowing or the date of
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable.

 

(b)              At the time of and immediately after giving effect to such
Borrowing or the issuance, amendment, renewal or extension of such Letter of
Credit, as applicable, no Default shall have occurred and be continuing and
there shall be no laws, rules, regulations or orders that would cause the making
or maintaining of such Loan or such Letter of Credit to be unlawful or otherwise
unenforceable.

 

(c)              In the case of a Borrowing of Loans, the applicable Borrower
shall have delivered a notice of borrowing to the Administrative Agent in
compliance with Section 2.02 or 2.06, as applicable.

 

(d)              In the case of the Borrowing of the initial Loans, the
Administrative Agent shall have received evidence satisfactory to it that,
substantially simultaneously with the funding of the initial Loans, the
applicable Borrower or Borrowers shall have paid to the Administrative Agent,
for the account of the lenders or agents entitled to such amounts, all accrued
interest, fees and other amounts owing under the Existing Credit Agreement. The
parties hereto that are Existing Lenders hereby waive any provision under the
Existing Credit Agreement requiring

 

 76



advance written notice in order to repay any “Loans” or terminate any
“Commitments” under and as defined in the Existing Credit Agreement.

 

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
applicable Borrower on the date thereof as to the matters specified in
paragraphs (a) and (b) of this Section. For the avoidance of doubt, the
foregoing conditions set forth in this Section 4.02 shall be subject to the
limitations set forth in Sections 1.05 and 2.25 to the extent the proceeds of
any Incremental Facility are being used to finance a Limited Condition
Acquisition.

 

ARTICLE V

Affirmative Covenants

 

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated (or cash
collateralized to the satisfaction of the Administrative Agent) and all LC
Disbursements shall have been reimbursed, the Parent Borrower (as to itself and
its subsidiaries) covenants and agrees with the Lenders that:

 

SECTION 5.01.        Financial Statements and Other Information. The Parent
Borrower will furnish to the Administrative Agent and each Lender:

 

(a)              as soon as available, but in any event within the period within
which the Parent Borrower is required to deliver its annual report on Form 10-K
under the Exchange Act and the regulations promulgated by the SEC thereunder for
of each fiscal year of the Consolidated Entities, its audited consolidated and
unaudited consolidating balance sheets of the Consolidated Entities and related
statements of operations, stockholders’ equity and cash flows as of the end of
and for such year, setting forth in each case in comparative form the figures as
of the end of and for the previous fiscal year, all such consolidated financial
statements being reported on by PriceWaterhouseCoopers LLP or other independent
public accountants of recognized national standing (without a “going concern” or
like qualification or exception and without any qualification or exception as to
the scope of such audit) to the effect that such consolidated financial
statements present fairly in all material respects the financial condition and
results of operations of the Consolidated Entities on a consolidated basis in
accordance with GAAP consistently applied and certified by its Financial Officer
as presenting fairly in all material respects the financial condition and
results of operations of the Consolidated Entities in accordance with GAAP
consistently applied;

 

(b)              as soon as available, but in any event within the period within
which the Parent Borrower is required to deliver its quarterly report on Form
10-Q under the Exchange Act and the regulations promulgated by the SEC
thereunder for each of the first three fiscal quarters of the Consolidated
Entities, its consolidated and consolidating balance sheets of the Consolidated
Entities and related statements of operations, stockholders’ equity and cash
flows as of the end of and for such fiscal quarter and the then elapsed portion
of the fiscal year, setting forth in each case in comparative form the figures
for the corresponding date or period or periods of (or, in the case of the
balance sheet, as of the end of) the previous fiscal year, all certified by

 

 77



its Financial Officer as presenting fairly in all material respects the
financial condition and results of operations of the Consolidated Entities in
accordance with GAAP consistently applied, subject to normal year-end audit
adjustments and the absence of footnotes;

 

(c)              prior to the consummation of a Permitted Acquisition (or, if
the aggregate consideration paid for such Permitted Acquisition is less than
$60,000,000, within 30 days thereafter), the audited or, if the audited is
unavailable, the unaudited balance sheets of the acquired Person (or part
thereof) as of the most recently ended calendar quarter and related statements
of income and cash flows for the most recently ended four calendar quarters and,
if available, for the calendar months ended in the calendar quarter during which
such Permitted Acquisition occurs;

 

(d)              concurrently with any delivery of financial statements under
clause (a) or (b) above, a certificate of its Financial Officer (i) certifying
as to whether a Default has occurred and, if a Default has occurred, specifying
the details thereof and any action taken or proposed to be taken with respect
thereto, (ii) setting forth reasonably detailed calculations demonstrating
compliance with Sections 6.10 and 6.11 and (iii) stating whether any change in
GAAP or in the application thereof has occurred since the date of the audited
financial statements for the 2015 fiscal year referred to in Section 3.04(b)
and, if any such change has occurred, specifying the effect of such change on
the financial statements accompanying such certificate;

 

(e)              concurrently with any delivery of financial statements under
clause (a) above, a certificate of the accounting firm that reported on such
financial statements stating whether they obtained knowledge during the course
of their examination of such financial statements of any Default (which
certificate may be limited to the extent required by accounting rules or
guidelines);

 

(f)               promptly after the same become publicly available, copies of
all periodic and other reports, proxy statements, registration statements and
other materials filed by any Consolidated Entity with the Securities and
Exchange Commission, or any Governmental Authority succeeding to any or all of
the functions of said Commission, or with any national securities exchange, or
distributed by any Consolidated Entity to its shareholders generally, as the
case may be; and

 

(g)              promptly following any request therefor, such other information
regarding the operations, business affairs and financial condition of any
Consolidated Entity (including without limitation any information required under
the United States PATRIOT Act (Title III of Pub. L. 107-56 (signed into law
October 26, 2001)), or compliance with the terms of this Agreement, as the
Administrative Agent or any Lender may reasonably request.

 

The information required to be delivered by paragraphs (a), (b) and (f) of this
Section 5.01 shall be deemed to have been delivered on the date on which the
Parent Borrower posts such information on its website on the Internet at
www.criver.com or when such information is posted on the SEC’s website on the
Internet at www.sec.gov; provided that the Parent Borrower shall give notice of
any such posting to the Administrative Agent (who shall then give notice of any
such posting to the Lenders); provided further, that the Parent Borrower shall
deliver paper copies of any such information to the Administrative Agent if the
Administrative Agent or any

 

 78



Lender requests the Parent Borrower to deliver such paper copies until written
notice to cease delivering such paper copies is given by the Administrative
Agent.

 

SECTION 5.02.        Notices of Material Events. The Parent Borrower will
furnish to the Administrative Agent and each Lender prompt written notice of the
following:

 

(a)              the occurrence of any Default;

 

(b)              the filing or commencement of any action, suit or proceeding by
or before any arbitrator or Governmental Authority against or affecting any
Consolidated Entity or any Affiliate thereof that, if adversely determined,
could reasonably be expected to result in a Material Adverse Effect;

 

(c)              the occurrence of any ERISA Event that, alone or together with
any other ERISA Events that have occurred, could reasonably be expected to
result in liability of the Consolidated Entities that could reasonably be
expected to result in a Material Adverse Effect; and

 

(d)              any other development that results in, or could reasonably be
expected to result in, a Material Adverse Effect.

 

Each notice delivered under this Section shall be accompanied by a statement of
its Financial Officer or other executive officer of the Parent Borrower setting
forth the details of the event or development requiring such notice and any
action taken or proposed to be taken with respect thereto.

 

SECTION 5.03.        Existence; Conduct of Business. Each Consolidated Entity
will do or cause to be done all things necessary to preserve, renew and keep in
full force and effect (i) its legal existence and (ii) the rights, licenses,
permits, privileges and franchises material to the conduct of its business
(except, in the case of this clause (ii), where failure to do so could not
reasonably be expected to result in a Material Adverse Effect); provided that
the foregoing shall not prohibit any merger, consolidation, liquidation,
dissolution or closure of a division permitted under Section 6.03.

 

SECTION 5.04.        Payment of Obligations. Each Consolidated Entity will pay
its obligations, including Tax liabilities, that, if not paid, could result in a
Material Adverse Effect before the same shall become delinquent or in default,
except where (a) the validity or amount thereof is being contested in good faith
by appropriate proceedings, (b) such Consolidated Entity has set aside on its
books adequate reserves with respect thereto in accordance with GAAP and (c) the
failure to make payment pending such contest could not reasonably be expected to
result in a Material Adverse Effect.

 

SECTION 5.05.        Maintenance of Properties; Insurance. Each Consolidated
Entity will (i) keep and maintain all property material to the conduct of its
business in good working order and condition, ordinary wear and tear excepted
and (ii) maintain, with financially sound and reputable insurance companies,
insurance in such amounts and against such risks as are

 

 79



customarily maintained by companies engaged in the same or similar businesses
operating in the same or similar locations.

 

SECTION 5.06.        Books and Records; Inspection Rights. Each Consolidated
Entity will keep proper books of record and account required for the Parent
Borrower to deliver the financial statements and information required by Section
5.01. Each Loan Party will permit any representatives designated by the
Administrative Agent or any Lender, upon reasonable prior notice, to visit and
inspect its properties, to examine and make extracts from its books and records,
and to discuss its affairs, finances and condition with its officers and
independent accountants (and by this provision each Loan Party authorizes such
accountants to discuss with such representatives thereafter, finances and
condition of each such Loan Party, whether or not such Loan Party is present),
all at such reasonable times and as often as reasonably requested and the Parent
Borrower shall reimburse the Administrative Agent and any Lender for the
reasonable expenses incurred in connection with the exercise of such rights
(except that the Parent Borrower shall only be required to reimburse the
Administrative Agent or any Lender for expenses incurred in connection with one
such visit or inspection per fiscal year, unless an Event of Default has
occurred and is continuing).

 

SECTION 5.07.        Compliance. Each Consolidated Entity will comply with all
Contractual Obligations and all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

 

SECTION 5.08.        Use of Proceeds and Letters of Credit.

 

(a)              The proceeds of the Term Loans shall be used (i) to refinance
any indebtedness and any other amounts outstanding under the Existing Credit
Agreement, pay a portion of the cash consideration for the Acquisition and pay
fees and expenses incurred in connection therewith and (ii) for general
corporate purposes (including working capital, capital expenditures, Permitted
Acquisitions and dividends on and repurchases of Capital Stock of the Parent
Borrower).

 

(b)              The proceeds of Revolving Loans shall be used for general
corporate purposes (including working capital, capital expenditures, Permitted
Acquisitions and dividends on and repurchases of Capital Stock of the Parent
Borrower).

 

(c)              Letters of Credit will be issued only to support obligations of
the Parent Borrower and any Wholly-Owned Guarantor incurred in the ordinary
course of business or pursuant to a Permitted Acquisition.

 

(d)              No part of the proceeds of any Loan, and no Letter of Credit,
will be used, whether directly or indirectly, for any purpose that entails a
violation of any of the Regulations of the Board, including Regulations U and X.

 

(e)              The Loan Parties will not directly or, to their knowledge,
indirectly use the proceeds from the Loans or Letters of Credit, or lend,
contribute or otherwise make available such proceeds to any Subsidiary, joint
venture partner, or any other Person for the purpose of (i)

 

 80



funding, in violation of applicable U.S., Japanese, United Kingdom, the United
Nations Security Council or European Union Sanctions, any activities of or
business with any Person that, at the time of such funding, is the target of
U.S., Japanese or European Union Sanctions, except to the extent permissible for
such Person despite the Sanctions with which it must comply and as may be funded
by the Lenders without violating any Sanctions; or (ii) funding any activities
of or business with any Sanctioned Country in violation of applicable U.S.,
Japanese, United Kingdom, the United Nations Security Council or European Union
Sanctions.

 

(f)               The Loan Parties will not knowingly use the proceeds from the
Loans or Letters of Credit in violation of Anti-Corruption Laws by the Parent
Borrower or any of its Subsidiaries.

 

SECTION 5.09.        Additional Material Subsidiaries; Additional Collateral.
(a) Promptly upon any Domestic Subsidiary becoming a Material Domestic
Subsidiary after the Eighth Amendment and Restatement Effective Date, the Parent
Borrower will (i) cause such Domestic Subsidiary (other than any such Domestic
Subsidiary that is treated as a disregarded entity for U.S. federal income tax
purposes if substantially all of its assets consist of Capital Stock of one or
more direct or indirect Foreign Subsidiaries) to guarantee the Obligations,
pursuant to a Guarantee substantially in the form of the Guarantee Agreement or
otherwise reasonably satisfactory to the Administrative Agent, (ii) (x) cause
the Obligations to be secured by a perfected first-priority lien on all of the
personal property (other than, for the avoidance of doubt, real property) of
such Domestic Subsidiary (provided that no more than 65% of the outstanding
voting Capital Stock of any Foreign Subsidiary owned by such Domestic Subsidiary
shall be subject to such Lien), pursuant to a Security Agreement, a Pledge
Agreement and other such documents and instruments including Uniform Commercial
Code financing statements required by law or reasonably requested by the
Administrative Agent to be filed, registered or recorded so that the
Administrative Agent, for its benefit and the ratable benefit of the Lenders,
shall have a legal, valid and enforceable perfected first-priority Lien on the
Collateral (and subject to any limitations and exceptions consistent with those
contained in any such documents or instruments) and (y) cause all outstanding
Capital Stock of such Domestic Subsidiary owned directly or indirectly by any
Loan Party to be subject to a perfected first-priority Lien (provided that no
more than 65% of the outstanding voting Capital Stock of any such Domestic
Subsidiary that is treated as a disregarded entity for U.S. federal income tax
purposes shall be required to become subject to such Lien if substantially all
of its assets consist of Capital Stock of one or more direct or indirect Foreign
Subsidiaries), pursuant to a Pledge Agreement and (iii) deliver such proof of
corporate, partnership or limited liability company action, incumbency of
officers, opinions of counsel and other documents as is consistent with those
delivered pursuant to Article IV or as the Administrative Agent shall have
reasonably requested.

 

(b)              Promptly upon any Foreign Subsidiary becoming a Material
Subsidiary after the Eighth Amendment and Restatement Effective Date, the Parent
Borrower and each other Material Domestic Subsidiary will (i) cause all of the
Capital Stock of such Foreign Subsidiary owned by the Parent Borrower and the
Material Domestic Subsidiaries to be pledged and delivered (provided that no
more than 65% of the outstanding voting Capital Stock of any Foreign Subsidiary
owned by the Parent Borrower and the Material Domestic Subsidiaries shall be
required to be pledged and delivered) to the Administrative Agent for its
benefit and the

 

 81



ratable benefit of the Lenders, pursuant to a Pledge Agreement (or other
agreement reasonably satisfactory to the Administrative Agent) and (ii) deliver
such proof of corporate, partnership or limited liability company action,
incumbency of officers, opinions of counsel and other documents as is consistent
with those delivered pursuant to Article IV or as the Administrative Agent shall
have reasonably requested.

 

(c)              Notwithstanding the foregoing or anything in the Loan Documents
to the contrary, the Parent Borrower shall not be obligated to comply with
Sections 5.09(a) and (b) above with respect to (i) ACP Mountain Holdings, Inc.
and its subsidiaries until December 31, 2018, (ii) Charles River Discovery
Research Services International, Inc. and its subsidiaries until June 30, 2019,
(iii) Charles River Discovery Research Services, Inc. and its subsidiaries until
June 30, 2019, and (iv) any pledge of the voting capital stock of Systems
Pathology Company, LLC, Accugenix, Inc., Charles River Laboratories Cleveland,
Inc., and Sunrise Farms, Inc. until June 30, 2019.

 

SECTION 5.10.        Cash Management. The Parent Borrower agrees to cause, to
the extent necessary to satisfy all of the Obligations, all Subsidiaries that
are not Loan Parties to either distribute assets or loan funds to the Parent
Borrower, to the extent permitted by applicable law.

 

SECTION 5.11.        Environmental Laws. The Parent Borrower will cause each
Consolidated Entity to comply with all applicable Environmental Laws, except
where the failure to do so, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.

 

SECTION 5.12.        Maintenance of Ratings. The Parent Borrower will cause
(a)(i) a Senior Implied Rating, in the case of Moody’s or (ii) an Issuer Credit
Rating, in the case of S&P, for the Parent Borrower and (b) credit ratings for
the Facility from Moody’s and S&P to be maintained at all times.

 

SECTION 5.13.        Further Assurances. (a) Each Loan Party will execute any
and all further documents, financing statements, agreements and instruments, and
take all such further actions (including the filing and recording of financing
statements and other documents), which may be required under any applicable law,
or which the Administrative Agent may reasonably request, to cause the
Administrative Agent, for the benefit of itself and the ratable benefit of the
Lenders, to maintain a legal, valid and enforceable perfected first priority
Lien on the Collateral (subject to the limitations, exceptions and
qualifications set forth in the Loan Documents), all at the expense of the Loan
Parties.

 

(b)              Each Loan Party will also provide to the Administrative Agent,
from time to time upon request, evidence reasonably satisfactory to the
Administrative Agent as to the perfection and priority of the Liens created or
intended to be created by the Security Documents.

 

 82



ARTICLE VI

Negative Covenants

 

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated (or cash collateralized to the
satisfaction of the Administrative Agent) and all LC Disbursements shall have
been reimbursed, the Parent Borrower (as to itself and its subsidiaries)
covenants and agrees with the Lenders that:

 

SECTION 6.01.        Indebtedness. No Consolidated Entity will create, incur,
assume or permit to exist any Indebtedness, except:

 

(a)              Indebtedness of any Loan Party pursuant to any Loan Document;

 

(b)              Indebtedness existing on the date hereof as set forth on
Schedule 6.01, and any extensions, renewals, refinancings or replacements of any
such Indebtedness so long as (i) the principal or face amount of, or interest
rate or fees or other amounts (exclusive of commissions and other similar
issuance costs) payable in connection with, any such Indebtedness is not
increased, (ii) the dates upon which payments are to be made are not advanced
and (iii) the subordination terms, if any, are not modified in any manner that
is adverse to the Lenders, in connection with any such extension, renewal,
refinancing or replacement;

 

(c)              Indebtedness of any Consolidated Entity to any other
Consolidated Entity permitted by Section 6.04;

 

(d)               (i) Indebtedness of any Consolidated Entity incurred to
finance the acquisition, construction or improvement of any assets, including
Capital Lease Obligations and any Indebtedness assumed in connection with the
acquisition of any such assets (including in a Permitted Acquisition) or secured
by a Lien on any such assets prior to the acquisition thereof, and extensions,
renewals, refinancings and replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof so long as such Indebtedness
is incurred prior to or within 180 days after such acquisition or the completion
of such construction or improvement and (ii) Indebtedness of the Foreign
Subsidiaries; provided that the aggregate principal amount of Indebtedness
permitted by this clause (d) shall not exceed $150,000,000 at any time
outstanding;

 

(e)               Indebtedness of any Consolidated Entity as an account party in
respect of trade letters of credit;

 

(f)               Permitted Additional Indebtedness of the Parent Borrower and
any guarantee thereof by the Guarantors;

 

(g)              Indebtedness not otherwise expressly permitted by this Section
6.01 in an aggregate principal or face amount outstanding at any time not to
exceed $150,000,000;

 

(h)              Hedging Agreements permitted under Section 6.05.

 

 83



SECTION 6.02.        Liens. No Consolidated Entity will create, incur, assume or
permit to exist any Lien on any property or asset now owned or hereafter
acquired by it, or assign or sell any income or revenues (including accounts
receivable) or rights in respect of any thereof, except:

 

(a)              Liens created under the Security Documents;

 

(b)              Permitted Encumbrances;

 

(c)              any Lien on any property or asset of any Consolidated Entity
existing on the date hereof and extensions and renewals thereof; provided that
(i) such Lien shall not apply to any other property or asset of any Consolidated
Entity and (ii) such Lien shall secure only those obligations which it secures
on the date hereof (and extensions and renewals thereof (but not increases
thereof));

 

(d)              any Lien existing on any property or asset prior to the
acquisition thereof by any Consolidated Entity or existing on any property or
asset of any Person that becomes a Subsidiary after the date hereof prior to the
time such Person becomes a Subsidiary; provided that (i) if such Lien secures
Indebtedness, such Indebtedness is permitted by clause (d), (e) or (g) of
Section 6.01, (ii) such Lien is not created in contemplation of or in connection
with such acquisition or such Person becoming a Subsidiary, as the case may be,
(iii) such Lien shall not apply to any other property or assets of any
Consolidated Entity and (iv) such Lien shall secure only those obligations which
it secures on the date of such acquisition or the date such Person becomes a
Subsidiary, as the case may be and any extensions, renewals, refinancings or
replacements thereof, subject to clause (b) of Section 6.01 with respect to any
Indebtedness permitted by such clause;

 

(e)              any Lien on assets acquired, constructed or improved by any
Consolidated Entity; provided that (i) such Lien secures Indebtedness permitted
by clause (d)(i) or (g) of Section 6.01, (ii) such Lien and the Indebtedness
secured thereby are incurred prior to or within 180 days after such acquisition
or the completion of such construction or improvement, (iii) the Indebtedness
secured thereby does not exceed the cost of acquiring, constructing or improving
such assets and (iv) such Lien shall not apply to any other property or assets
of any Consolidated Entity;

 

(f)               any Lien securing payment of any obligation under any Hedging
Agreement permitted by Section 6.01(h);

 

(g)              any Lien on any property or asset of a Foreign Subsidiary that
secures Indebtedness permitted by Section 6.01(d)(ii) or 6.01(g); and

 

(h)              any Liens arising under customary escrow arrangements (if any)
in connection with any senior unsecured or subordinated notes constituting
Permitted Additional Indebtedness for the benefit of the holders of such notes
on the proceeds thereof.

 

SECTION 6.03.        Fundamental Changes. (a) No Consolidated Entity will merge
into or consolidate with any other Person, or permit any other Person to merge
into or consolidate with

 

 84



it, or liquidate or dissolve, except that, if at the time thereof and
immediately after giving effect thereto no Default shall have occurred and be
continuing (i) any Subsidiary may merge into the Parent Borrower in a
transaction in which the Parent Borrower is the surviving corporation, (ii) any
Subsidiary may merge into any Wholly-Owned Subsidiary in a transaction in which
the surviving entity is a Wholly-Owned Subsidiary and, if any party to such
merger is a Loan Party, is or becomes a Loan Party, (iii) any Subsidiary may
liquidate or dissolve if the Parent Borrower determines in good faith that such
liquidation or dissolution is in the best interests of the Parent Borrower, is
not materially disadvantageous to the Lenders and could not reasonably be
expected to have a Material Adverse Effect, provided that if such Subsidiary is
a Guarantor, any assets or business not otherwise disposed of or transferred in
accordance with Section 6.06, or, in the case of any such business,
discontinued, shall be transferred to, or otherwise owned or conducted by, the
Parent Borrower or a Guarantor after giving effect to such liquidation or
dissolution; provided further that no Subsidiary Borrower may be liquidated or
dissolved if any Borrowing or Revolving Credit Exposure attributable to such
entity is outstanding at such time, (iv) any Foreign Subsidiary may merge into
any other Foreign Subsidiary that is a Wholly-Owned Subsidiary in a transaction
in which a Foreign Subsidiary that is a Wholly-Owned Subsidiary is the surviving
corporation, (v) any Wholly-Owned Subsidiary may merge into any Person in order
to consummate a Permitted Acquisition permitted by Section 6.04(e) so long as
after giving effect thereto the Person surviving such merger is a Subsidiary and
(vi) any Consolidated Entity may effect the closure of a division in such
Consolidated Entity.

 

(b)              No Consolidated Entity will engage to any material extent in
any business other than businesses of the type conducted by the Consolidated
Entities on the date of execution of this Agreement and businesses reasonably
related thereto.

 

SECTION 6.04.        Investments, Loans, Advances, Guarantees and Acquisitions.
No Consolidated Entity will purchase, hold or acquire (including pursuant to any
merger with any Person that was not a Wholly-Owned Subsidiary prior to such
merger) any Capital Stock, evidences of indebtedness or other securities
(including any option, warrant or other right to acquire any of the foregoing)
of, make or permit to exist any loans or advances to, Guarantee any obligations
of, or make or permit to exist any investment or any other interest in, any
other Person, or purchase or otherwise acquire (in one transaction or a series
of transactions) any assets of any other Person constituting a business unit (or
any material portion thereof) (any of the foregoing being “investments”),
except:

 

(a)              Permitted Investments;

 

(b)              investments (including Guarantees) by the Consolidated Entities
in any other Consolidated Entity;

 

(c)              investments received in connection with the bankruptcy or
reorganization of, or settlement of delinquent accounts and disputes with,
customers and suppliers, in each case in the ordinary course of business;

 

(d)              extensions of trade credit in the ordinary course of business;

 

 85



(e)              Permitted Acquisitions by any Consolidated Entity so long as
(i) after giving effect to such Permitted Acquisition, the Borrower is in
compliance with the covenants set forth in Sections 6.10 and 6.11, in each case,
on a pro forma basis, recomputed as at the last day of the most recently ended
fiscal quarter of the Consolidated Entities as if such Permitted Acquisition had
occurred on the first day of the period for testing such compliance or (ii) the
aggregate amount of cash and non-cash consideration (including the concurrent
repayment or assumption of Indebtedness exclusive of earn-outs and other
contingent payments) paid in respect of such Permitted Acquisition does not
exceed $50,000,000;

 

(f)               investments consisting of Hedging Agreements permitted by
Section 6.05;

 

(g)              investments consisting of non-cash consideration received
pursuant to a disposition of assets permitted by Section 6.06;

 

(h)              investments by or investments in Foreign Subsidiaries (not
otherwise permitted by this Section 6.04) in an aggregate amount at any time
outstanding not to exceed $30,000,000;

 

(i)               so long as no Event of Default shall have occurred or would
result therefrom, other investments constituting minority investments in Capital
Stock of Persons engaged in a commercial business activity similar to the
principal business activities of the Parent Borrower on the Eighth Amendment and
Restatement Effective Date, or reasonably related or ancillary or complementary
thereto, at any time outstanding shall not exceed $200,000,000 minus the amount
of investments in excess of $20,000,000 made in reliance on Section 6.04(l)
below;

 

(j)               investments consisting of accounts receivable and/or related
ancillary rights or assets, or interests therein by any Consolidated Entity in
any Receivables Subsidiary;

 

(k)              investments held by any Person at the time it becomes a
Subsidiary pursuant to a Permitted Acquisition and not made in contemplation of
or in connection with such Permitted Acquisition;

 

(l)               the Guaranty by Charles River Laboratories, Inc. of certain
lease payment obligations of Charles River Clinical Services Northwest Inc.
(“CRCSN”) (f/n/a Northwest Kinetics, Inc.) (or any successor lessee) under a
lease dated April 1, 2005, as amended from time to time, by and between Pacific
Avenue Professional Plaza, LLC, Outrigger Apartments, L.L.C. and CRCSN; provided
that to the extent the aggregate liability under such Guaranty exceeds
$20,000,000 such excess shall be treated as an investment made in reliance on
Section 6.04(i) above to the extent an investment in the amount of such excess
would then be permitted under such Section 6.04(i); and

 

(m)             the Acquisition.

 

SECTION 6.05.        Hedging Agreements. No Consolidated Entity will enter into
any Hedging Agreement, other than Hedging Agreements entered into in the
ordinary course of

 

 86



business to hedge or mitigate risks to which such Consolidated Entity is exposed
in the conduct of its business or the management of its liabilities.

 

SECTION 6.06.        Disposition of Assets. No Consolidated Entity will Dispose
of any asset, including any Capital Stock, except:

 

(a)              Dispositions of cash, Permitted Investments and other current
assets, inventory and used or surplus equipment in the ordinary course of
business;

 

(b)              Dispositions to any other Consolidated Entity; provided that
the sum of the aggregate fair market value of all assets Disposed of by a Loan
Party to any Consolidated Entity that is not a Loan Party (excluding
Dispositions consisting of cash contributions otherwise permitted by this
Agreement) during the term of this Agreement together with all Dispositions
permitted under clause (d) of this Section 6.06 shall not exceed 20% of the
total tangible assets of the Consolidated Entities as of the last day of the
most recently ended fiscal quarter of the Consolidated Entities as determined on
a consolidated basis in accordance with GAAP;

 

(c)              Dispositions of accounts receivable and/or related ancillary
rights or assets, or interests therein to any Receivables Subsidiary pursuant to
a Receivables Financing Program;

 

(d)             Dispositions of assets (including Capital Stock of Subsidiaries)
that are not permitted by any other clause of this Section 6.06; provided that
the sum of the aggregate fair market value of all assets Disposed of during the
term of this Agreement in reliance upon clause (d) of this Section 6.06,
together with all assets Disposed of by a Loan Party to any Consolidated Entity
that is not a Loan Party pursuant to clause (b) of this Section 6.06, shall not
exceed 20% of the total tangible assets of the Consolidated Entities as of the
last day of the most recently ended fiscal quarter of the Consolidated Entities
as determined on a consolidated basis in accordance with GAAP;

 

(e)             [Reserved]; and

 

(f)              Dispositions of assets not otherwise permitted by this Section
6.06; provided, that the sum of the aggregate fair market value of all assets
Disposed of during any fiscal year shall not exceed $25,000,000;

 

provided that (x) all Dispositions permitted by clauses (a) through (d) of this
Section 6.06 shall be made for fair value as agreed to in an arm’s length
transaction and (y) any sale, transfer or Disposition permitted by clauses (b)
or (d) of this Section 6.06 for consideration in excess of $25,000,000 shall be
for at least 50% cash consideration and any non-cash consideration received in
connection with such sale, transfer or disposition shall be permitted under
Section 6.04(g).

 

SECTION 6.07.        Transactions with Affiliates. No Consolidated Entity will
sell, lease or otherwise transfer any property or assets to, or purchase, lease
or otherwise acquire any property or assets from, or otherwise engage in any
other transactions with, any of its Affiliates, except:

 

 87



(a)             transactions in the ordinary course of business at prices and on
terms and conditions not less favorable to such Consolidated Entity than could
be obtained on an arm’s-length basis from unrelated third parties;

 

(b)             transactions between or among Consolidated Entities not
involving any other Affiliate (in each case to the extent not otherwise
prohibited by other provisions of this Agreement);

 

(c)             any payment, dividend, distribution or setting aside of property
not otherwise prohibited by this Agreement, any transaction permitted by Section
6.03 and any investment permitted by Section 6.04; and

 

(d)             the sale, transfer or other disposition of accounts receivable
and/or related ancillary rights or assets or interests therein by any
Consolidated Entity to a Receivables Subsidiary pursuant to a Receivables
Financing Program.

 

SECTION 6.08.        Restrictive Agreements. No Consolidated Entity will,
directly or indirectly, enter into, incur or permit to exist any agreement or
other arrangement that prohibits, restricts or imposes any condition upon (a)
the ability of any Consolidated Entity to create, incur or permit to exist any
Lien upon any of its property or assets to secure the Obligations, or (b) the
ability of any Consolidated Entity to pay dividends or other distributions with
respect to any shares of its Capital Stock or to make or repay loans or advances
to any other Consolidated Entity or to Guarantee Indebtedness of any other
Consolidated Entity; provided that (i) the foregoing shall not apply to
restrictions and conditions imposed by law or by any of the Loan Documents, (ii)
the foregoing shall not apply to any restrictions and conditions existing on the
date hereof which are identified on Schedule 6.08 (but shall apply to any
extension or renewal of, or any amendment or modification expanding the scope
of, any such restriction or condition), (iii) the foregoing shall not apply to
customary restrictions and conditions contained in agreements relating to the
sale of a Subsidiary or any asset pending such sale, provided such restrictions
and conditions apply only to the Subsidiary or the asset that is to be sold and
such sale is permitted hereunder, (iv) clause (a) of the foregoing shall not
apply to restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted by Section 6.01(d) or Section 6.01(g) if such
restrictions or conditions apply only to the property or assets securing such
Indebtedness and (v) clause (a) of the foregoing shall not apply to customary
provisions in leases restricting the assignment thereof.

 

SECTION 6.09.        Amendment of Material Documents. No Consolidated Entity
will amend, modify or waive (whether via merger, consolidation, amendment or
otherwise) any of its rights under its certificate of incorporation, by-laws,
declaration of trust or other organizational documents if such amendment,
modification or waiver could reasonably be expected to result in a Material
Adverse Effect.

 

SECTION 6.10.        Interest Coverage Ratio. The Consolidated Entities will not
permit the Interest Coverage Ratio as determined as of the end of each fiscal
quarter of the Consolidated Entities to be less than 3.50 to 1.00.

 

 88



SECTION 6.11.        Leverage Ratio. The Consolidated Entities will not permit
the Leverage Ratio as determined as of the end of each fiscal quarter of the
Consolidated Entities to be greater than 4.50 to 1.00, with such level stepping
down to 4.00 to 1.00 on the last day of the Consolidated Entities’ second fiscal
quarter of 2019, to 3.75 to 1.00 on the last day of the Consolidated Entities’
fourth fiscal quarter of 2019 and to 3.50 to 1.00 on the last day of the
Consolidated Entities’ first fiscal quarter of 2020;

 

provided that, (i) after such level has stepped down to 3.75 to 1.00 and (ii)
upon the U.S. Administrative Agent’s receipt of a QMA Notice and subject to the
limitations set forth in the definition of Qualifying Material Acquisition, such
ratio shall be increased by 0.50 to 1.00 for the four consecutive fiscal
quarters ended immediately after the applicable Consummation Date;
provided further that (x) if the Consummation Date is the last day of a fiscal
quarter, subject to clause (y), the increased ratio set forth above shall apply
as of such date and the three consecutive immediately following fiscal quarters
and (y) if the applicable QMA Notice Date occurs after the date on which the
financial statements for the fiscal quarter (or, if applicable, fiscal year)
ended immediately after (or, if applicable, on) the applicable Consummation Date
are due pursuant to Sections 5.01(a) or (b), such increased ratio shall only
apply for the three consecutive fiscal quarters ended immediately after such
initial fiscal quarter ended immediately after (or, if applicable, on) the
applicable Consummation Date); provided further, that such an increase shall
only be permitted twice during the term of this Agreement.

 

ARTICLE VII

Events of Default

 

If any of the following events (“Events of Default”) shall occur:

 

(a)             any Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise, provided that, if any such failure shall
result from the malfunctioning or shutdown of any wire transfer or other payment
system reasonably employed by the applicable Borrower to make such payment or
from an inadvertent error of a technical or clerical nature by applicable
Borrower or any bank or other entity reasonably employed by the applicable
Borrower to make such payment, no Event of Default shall result under this
paragraph (a) during the period (not in excess of two Business Days) required by
the applicable Borrower to make alternate payment arrangements;

 

(b)             any Borrower shall fail to pay any interest on any Loan or any
Loan Party shall fail to pay any fee or any other amount (other than an amount
referred to in clause (a) of this Article) payable under any Loan Document, when
and as the same shall become due and payable and such failure shall continue
unremedied for a period of three Business Days;

 

(c)             any representation or warranty made or deemed made by or on
behalf of any Consolidated Entity in or in connection with any Loan Document or
any amendment or modification hereof or thereof or waiver hereunder or
thereunder, or in any report, certificate, financial statement or other document
furnished pursuant to or in connection with any Loan

 

 89



Document or any amendment or modification hereof or thereof or waiver hereunder
or thereunder, shall prove to have been incorrect in any material respect (if
not qualified as to materiality or of Material Adverse Effect) and in any
respect (if qualified as to materiality or of Material Adverse Effect) when made
or deemed made or furnished;

 

(d)             any Loan Party shall fail to observe or perform any covenant,
condition or agreement contained in Section 5.02, 5.03 (with respect to the
existence of such Loan Party) or 5.08 or in Article VI;

 

(e)             any Loan Party shall fail to observe or perform any covenant,
condition or agreement contained in any Loan Document (other than those
specified in clause (a), (b) or (d) of this Article), and such failure shall
continue unremedied for a period of 30 days after notice thereof from the
Administrative Agent to the Parent Borrower (which notice will be given at the
request of any Lender);

 

(f)              any Consolidated Entity shall fail to make any payment (whether
of principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable (subject to any
applicable grace period);

 

(g)             any event or condition occurs that results in any Material
Indebtedness becoming due prior to its scheduled maturity or that enables or
permits the holder or holders of any Material Indebtedness or any trustee or
agent on its or their behalf to cause any Material Indebtedness to become due,
or to require the prepayment, repurchase, redemption or defeasance thereof,
prior to its scheduled maturity; provided that this clause (g) shall not apply
to secured Indebtedness that becomes due as a result of the voluntary sale or
transfer of the property or assets securing such Indebtedness or to any escrow
refund settlement or special mandatory redemption with respect to any Specified
Prefunding Financings.

 

(h)             an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of any Consolidated Entity (other than Subsidiaries that are not
Material Subsidiaries) or its debts, or of a substantial part of its assets,
under any Federal, state or foreign bankruptcy, insolvency, receivership or
similar law now or hereafter in effect or (ii) the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for any
Consolidated Entity (other than Subsidiaries that are not Material Subsidiaries)
or for a substantial part of its assets, and, in any such case, such proceeding
or petition shall continue undismissed for 60 days or an order or decree
approving or ordering any of the foregoing shall be entered;

 

(i)              any Consolidated Entity (other than Subsidiaries that are not
Material Subsidiaries) shall (i) voluntarily commence any proceeding or file any
petition seeking liquidation, reorganization or other relief under any Federal,
state or foreign bankruptcy, insolvency, receivership or similar law now or
hereafter in effect, (ii) consent to the institution of, or fail to contest in a
timely and appropriate manner, any proceeding or petition described in clause
(h) of this Article, (iii) apply for or consent to the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
any Consolidated Entity (other than Subsidiaries that are not Material
Subsidiaries) for a substantial part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding,

 

 90



(v) make a general assignment for the benefit of creditors or (vi) take any
action for the purpose of effecting any of the foregoing;

 

(j)              any Consolidated Entity shall become unable, admit in writing
its inability or fail generally to pay its debts as they become due;

 

(k)             one or more judgments for the payment of money in an aggregate
amount exceeding $50,000,000 in the aggregate (not covered by insurance from a
responsible insurance company or indemnified by a creditworthy indemnitor that
is not denying its liability with respect thereto) shall be rendered against any
Consolidated Entity or any combination thereof and the same shall remain
undischarged for a period of 30 consecutive days during which execution shall
not be effectively stayed, or any action shall be legally taken by a judgment
creditor to attach or levy upon any assets of any Consolidated Entity to enforce
any such judgment;

 

(l)               an ERISA Event shall have occurred that, when taken together
with all other ERISA Events that have occurred, could reasonably be expected to
result in a Material Adverse Effect;

 

(m)            (i) any Security Document shall for any reason cease to create in
favor of the Administrative Agent for its benefit and the ratable benefit of the
Lenders a legal, valid and enforceable perfected first-priority Lien on the
Collateral as security for the Obligations, except to the extent that such
cessation (A) relates, during the term of this Agreement, to an aggregate fair
market value of assets that represent less than $4,000,000, (B) results from the
failure of the Administrative Agent to maintain possession of certificates
representing securities pledged or to file continuation statements under the
Uniform Commercial Code of any applicable jurisdiction or (C) is covered by a
lender’s title insurance policy and the subject insurer promptly after the
occurrence of the resulting cessation shall have acknowledged in writing that
the same is covered by such title insurance policy; or (ii) any Loan Document
executed by any Loan Party shall at any time after its execution and delivery
(except in accordance with its terms or pursuant to an agreement of the parties
thereof) and for any reason cease to be in full force and effect or shall be
declared null and void, or the validity or enforceability thereof shall be
contested by any Consolidated Entity or any Consolidated Entity shall deny in
writing it has any further liability or obligation thereunder; or

 

(n)             a Change in Control shall occur;

 

then, and in every such event (other than an event with respect to any Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent, at the request
of the Required Lenders, shall by notice to the Parent Borrower, take any or all
of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately,
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other Obligations (other than the Obligations arising
under or in connection with any Hedging Agreements), shall become due and
payable immediately, without

 

 91



presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrowers and (iii) enforce its rights under the Guarantee
Agreement and each Security Document on behalf of itself as Administrative
Agent, the Lenders and the Issuing Bank; and in case of any event with respect
to any Borrower described in clause (h) or (i) of this Article, the Commitments
available to such Borrower (and in the case of any such event with respect to
the Parent Borrower, the Commitments available to any Borrower) shall
automatically terminate and the principal of the Loans then outstanding
thereunder, together with accrued interest thereon and all fees and other
Obligations (other than the Obligations arising under or in connection with any
Hedging Agreements), shall automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrowers.

 

ARTICLE VIII

The Administrative Agent

 

SECTION 8.01.        Authorization and Action.

 

(a)             Each of the Lenders and the Issuing Bank hereby irrevocably
appoints the Administrative Agent as its agent and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof, together with such
actions and powers as are reasonably incidental thereto.

 

(b)             The bank serving as the Administrative Agent hereunder shall
have the same rights and powers in its capacity as a Lender as any other Lender
and may exercise the same as though it were not the Administrative Agent, and
such bank and its Affiliates may accept deposits from, lend money to and
generally engage in any kind of business with any Consolidated Entity or other
Affiliate thereof as if it were not the Administrative Agent hereunder.

 

(c)             The Administrative Agent shall not have any duties or
obligations except those expressly set forth in the Loan Documents. Without
limiting the generality of the foregoing, (a) the Administrative Agent shall not
be subject to any fiduciary or other implied duties, regardless of whether a
Default has occurred and is continuing, (b) the Administrative Agent shall not
have any duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated by the
Loan Documents, whether upon, before or after an Event of Default, that the
Administrative Agent is required to exercise in writing by the Required Lenders
(or such other number or percentage of the Lenders as shall be necessary under
the circumstances as provided in Section 10.02), and (c) except as expressly set
forth in the Loan Documents, the Administrative Agent shall not have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to any Consolidated Entity that is communicated to or obtained by the
bank serving as Administrative Agent or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 10.02) or in the absence of its own gross
negligence or willful misconduct. The Administrative Agent shall be deemed not
to have knowledge of any Default unless and

 

 92



until written notice thereof is given to the Administrative Agent by a Loan
Party or a Lender, and the Administrative Agent shall not be responsible for or
have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with any Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth in any Loan Document, (iv) the validity, enforceability, effectiveness or
genuineness of any Loan Document or any other agreement, instrument or document,
or (v) the satisfaction of any condition set forth in Article IV or elsewhere in
any Loan Document, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.

 

(d)             The Administrative Agent shall be entitled to rely upon, and
shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing believed
by it to be genuine and to have been signed or sent by the proper Person. The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to be made by the proper Person, and shall not
incur any liability for relying thereon. The Administrative Agent may consult
with legal counsel (who may be counsel for any Consolidated Entity), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

 

(e)             The Administrative Agent may perform any and all its duties and
exercise its rights and powers by or through any one or more sub-agents
appointed by the Administrative Agent. The Administrative Agent and any such
sub-agent may perform any and all its duties and exercise its rights and powers
through their respective Related Parties. The exculpatory provisions of the
preceding paragraphs shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.

 

(f)              Subject to the appointment and acceptance of a successor
Administrative Agent as provided in this paragraph, the Administrative Agent may
resign at any time by notifying the Lenders, the Issuing Bank and the Parent
Borrower. Upon any such resignation, the Required Lenders shall have the right,
in consultation with the Parent Borrower, to appoint a successor. If no
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may, on
behalf of the Lenders and the Issuing Bank, appoint a successor Administrative
Agent which shall be a bank with an office in New York, New York, or an
Affiliate of any such bank. Upon the acceptance of its appointment as
Administrative Agent hereunder by a successor, such successor shall succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder. The fees payable by the
Parent Borrower to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Parent Borrower
and such successor. After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 10.03 shall continue in effect for the
benefit of such retiring Administrative

 

 93



Agent, its sub-agents and their respective Related Parties in respect of any
actions taken or omitted to be taken by any of them while it was acting as
Administrative Agent.

 

(g)             Each Lender acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or related agreement or any document furnished hereunder
or thereunder.

 

(h)             Subject to the foregoing provisions of this Article VIII, the
Administrative Agent shall, on behalf of the Lenders, (i) execute each Loan
Document other than this Agreement on behalf of the Lenders, (ii) hold and apply
the Collateral, and the proceeds thereof, at any time received by it in
accordance with the provisions of the Loan Documents, (iii) exercise any and all
rights, powers and remedies of the Lenders under the Loan Documents, including
the giving of any consent or waiver or the entering into of any amendment,
subject to the provisions of Section 10.02, (iv) execute, deliver and file
financing statements, assignments and other such agreements, and possess
instruments on behalf of the Lenders and (v) in the event of acceleration of the
obligations of the Borrowers hereunder, exercise the rights of the Lenders under
the Loan Documents upon and at the direction of the Required Lenders.

 

(i)              The Co-Syndication Agents and the Co-Documentation Agents shall
not have any right, power, obligation, liability, responsibility or duty under
any of the Loan Documents other than those applicable to all Lenders. Without
limiting the foregoing, the Co-Syndication Agents shall and the Co-Documentation
Agents shall not have or be deemed to have a fiduciary relationship with any
Lender. Each Lender hereby makes the same acknowledgements with respect to the
Co-Syndication Agents and the Co-Documentation Agents as it makes with respect
to the Administrative Agent or any other Lender in this Article VIII.

 

SECTION 8.02.        Certain ERISA Matters. (a) Each Lender (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, and each joint lead arranger and their respective
Affiliates, and not, for the avoidance of doubt, to or for the benefit of the
Borrower or any other Loan Party, that at least one of the following is and will
be true:

 

(i)      such Lender is not using “plan assets” (within the meaning of the Plan
Asset Regulations) of one or more Benefit Plans in connection with the Loans,
the Letters of Credit or the Commitments,

 

(ii)     the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class

 

 94



exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, and the conditions for exemptive relief thereunder are and will
continue to be satisfied in connection therewith,

 

(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement, or

 

(iv)    such other representation, warranty and covenant as may be agreed to in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

 

(b)        In addition, unless sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or such Lender has not provided
another representation, warranty and covenant as provided in sub-clause (iv) in
the immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, and each joint lead arranger and their respective
Affiliates, and not, for the avoidance of doubt, to or for the benefit of the
Borrower or any other Loan Party, that:

 

(i)      none of the Administrative Agent, or any joint lead arranger or any of
their respective Affiliates is a fiduciary with respect to the assets of such
Lender (including in connection with the reservation or exercise of any rights
by the Administrative Agent under this Agreement, any Loan Document or any
documents related to hereto or thereto),

 

(ii)     the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is independent (within the meaning of 29 CFR § 2510.3-21, as amended
from time to time) and is a bank, an insurance carrier, an investment adviser, a
broker-dealer or other person that holds, or has under management or control,
total assets of at least $50 million, in each case as described in 29 CFR §
2510.3-21(c)(1)(i)(A)-(E),

 

 95



(iii)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the obligations),

 

(iv)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is a fiduciary under ERISA or the Code, or both, with respect to the
Loans, the Letters of Credit, the Commitments and this Agreement and is
responsible for exercising independent judgment in evaluating the transactions
hereunder, and

 

(v)     no fee or other compensation is being paid directly to the
Administrative Agent, or any joint lead arranger or any their respective
Affiliates for investment advice (as opposed to other services) in connection
with the Loans, the Letters of Credit, the Commitments or this Agreement.

 

(c)        The Administrative Agent, and each joint lead arranger hereby informs
the Lenders that each such Person is not undertaking to provide impartial
investment advice, or to give advice in a fiduciary capacity, in connection with
the transactions contemplated hereby, and that such Person has a financial
interest in the transactions contemplated hereby in that such Person or an
Affiliate thereof (i) may receive interest or other payments with respect to the
Loans, the Letters of Credit, the Commitments and this Agreement, (ii) may
recognize a gain if it extended the Loans, the Letters of Credit or the
Commitments for an amount less than the amount being paid for an interest in the
Loans, the Letters of Credit or the Commitments by such Lender or (iii) may
receive fees or other payments in connection with the transactions contemplated
hereby, the Loan Documents or otherwise, including structuring fees, commitment
fees, arrangement fees, facility fees, upfront fees, underwriting fees, ticking
fees, agency fees, administrative agent or collateral agent fees, utilization
fees, minimum usage fees, letter of credit fees, fronting fees, deal-away or
alternate transaction fees, amendment fees, processing fees, term out premiums,
banker’s acceptance fees, breakage or other early termination fees or fees
similar to the foregoing.

 

ARTICLE IX

Parent Borrower Guarantee

 

(a)              The Parent Borrower hereby absolutely, irrevocably and
unconditionally guarantees, as primary obligor and not merely as a surety, the
due and punctual payment of the Subsidiary Borrowers’ Obligations.

 

(b)              The Parent Borrower, to the extent constituting a Qualified
Keepwell Provider, hereby absolutely, irrevocably and unconditionally undertakes
to provide such funds or other support as may be needed from time to time by
each other Loan Party to honor all of its

 

 96



obligations under the Guarantee Agreement in respect of any Hedging Obligation
(provided, however, that the Parent Borrower shall only be liable under this
clause (b) of Article IX for the maximum amount of such liability that can be
hereby incurred without rendering its obligations under this Article IX voidable
under applicable law relating to fraudulent conveyance or fraudulent transfer,
and not for any greater amount). The obligations of the Parent Borrower under
this clause (b) of Article IX shall remain in full force and effect until the
Commitments have expired or terminated and the principal of and interest on each
Loan and all fees payable hereunder have been paid in full and all Letters of
Credit have expired or terminated (or cash collateralized to the satisfaction of
the Administrative Agent) and all LC Disbursements shall have been reimbursed.
The Parent Borrower intends that this clause (b) of Article IX constitute, and
this clause (b) of Article IX shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each other Loan Party for all
purposes of section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

(c)              To the extent permitted by applicable law, the Parent Borrower
waives presentment to, demand of payment from and protest to any Subsidiary
Borrowers of any of the Subsidiary Borrowers’ Obligations, and also waives
notice of acceptance of the Subsidiary Borrowers’ Obligations and notice of
protest for nonpayment. The obligations of the Parent Borrower hereunder shall
not be affected by (a) the failure of any Guaranteed Party to assert any claim
or demand or to enforce or exercise any right or remedy against any Subsidiary
Borrowers under the provisions of this Agreement, any other Loan Document or
otherwise or (b) any rescission, waiver, amendment or modification of any of the
terms or provisions of this Agreement, any other Loan Document or any other
agreement or the release or other impairment of any Collateral or the release of
any Subsidiary Borrowers.

 

(d)              The Parent Borrower further agrees that its agreement under
this Article IX constitutes a promise of payment when due (whether or not any
bankruptcy or similar proceeding shall have stayed the accrual or collection of
any of the Subsidiary Borrowers’ Obligations or operated as a discharge thereof)
and not merely of collection, and waives any right to require that any resort be
had by any Guaranteed Party to any balance of any deposit account or credit on
the books of any Guaranteed Party in favor of any Subsidiary Borrowers or any
other Person or to any other remedy against any Subsidiary Borrowers or any
Collateral.

 

(e)              The Parent Borrower guarantees that the Subsidiary Borrowers’
Obligations will be paid strictly in accordance with the terms of the Loan
Documents, regardless of any law, regulation or order now or hereafter in effect
in any jurisdiction affecting any of such terms or the rights of a Guaranteed
Party with respect thereto. This is a present and continuing guarantee of
payment and not of collection, and the liability of the Parent Borrower under
this Article IX shall be absolute and unconditional, in accordance with its
terms, and shall remain in full force and effect without regard to, and shall
not be released, suspended, discharged, terminated or otherwise affected by, any
circumstance or occurrence whatsoever, including, without limitation: (a) any
lack of validity or enforceability of this Agreement, any other Loan Document or
any other agreement or instrument relating thereto; (b) any change in the time,
place or manner of payment of, or in any other term of, all or any of the
Subsidiary Borrowers’ Obligations, or any other amendment or waiver of or any
consent to any departure from this Agreement or any other Loan Document,
including, without limitation, any increase in the

 

 97



Subsidiary Borrowers’ Obligations resulting from the extension of additional
credit to any Subsidiary Borrowers or otherwise; (c) any taking, exchange,
release or non-perfection of any collateral, or any taking, release, or
amendment or waiver of, or consent to, or departure from, any other guarantee,
for all or any of the Subsidiary Borrowers’ Obligations; (d) any change,
restructuring or termination of the structure or existence of any Subsidiary
Borrowers; (e) any bankruptcy, receivership, insolvency, reorganization,
arrangement, readjustment, composition, liquidation or similar proceedings with
respect to any Subsidiary Borrowers or the properties or creditors of any of
them; (f) the occurrence of any Default or Event of Default under, or any
invalidity or any unenforceability of, or any misrepresentation, irregularity or
other defect in, this Agreement or any other Loan Document; (g) any default,
failure or delay, willful or otherwise, on the part of any Subsidiary Borrowers
to perform or comply with, or the impossibility or illegality of performance by
any Subsidiary Borrowers of, any term of this Agreement or any other Loan
Document; (h) any suit or other action brought by, or any judgment in favor of,
any beneficiaries or creditors of, any Subsidiary Borrowers for any reason
whatsoever, including, without limitation, any suit or action in any way
attacking or involving any issue, matter or thing in respect of this Agreement
or any other Loan Document; (i) any lack or limitation of status or of power,
incapacity or disability of any Subsidiary Borrowers or any partner, principal,
trustee or agent thereof; or (j) any other circumstance which might otherwise
constitute a defense available to, or a discharge of, any Subsidiary Borrowers
or a third party guarantor.

 

(f)               The obligations of the Parent Borrower under this Article IX
shall not be subject to any reduction, limitation, impairment or termination for
any reason, and shall not be subject to any defense or setoff, counterclaim,
recoupment or termination whatsoever, by reason of the invalidity, illegality or
unenforceability of the Subsidiary Borrowers’ Obligations, any impossibility in
the performance of the Subsidiary Borrowers’ Obligations or other circumstance.
Without limiting the generality of the foregoing, the obligations of the Parent
Borrower under this Article IX shall not be discharged or impaired or otherwise
affected by the failure of any Guaranteed Party to assert any claim or demand or
to enforce any remedy under this Agreement or any other agreement related
thereto, by any waiver or modification in respect of any thereof, by any
default, failure or delay, willful or otherwise, in the performance of the
Subsidiary Borrowers’ Obligations, or by any other act or omission which may or
might in any manner or to any extent vary the risk of the Parent Borrower or
otherwise operate as a discharge of the Parent Borrower or any other Subsidiary
Borrowers as a matter of law or equity.

 

(g)              The Parent Borrower further agrees that its obligations under
this Article IX shall continue to be effective or be reinstated, as the case may
be, if at any time payment, or any part thereof, of any Subsidiary Borrowers’
Obligation is rescinded or must otherwise be restored by any Guaranteed Party
upon the bankruptcy or reorganization of any Subsidiary Borrowers or otherwise.

 

(h)              In furtherance of the foregoing and not in limitation of any
other right which any Guaranteed Party may have at law or in equity against the
Parent Borrower by virtue of this Article IX, upon the failure of any Subsidiary
Borrower to pay any of its Subsidiary Borrowers’ Obligations when and as the
same shall become due, whether at maturity, by acceleration, after notice of
prepayment or otherwise, the Parent Borrower hereby promises to

 

 98



and will, upon receipt of written demand by the Administrative Agent, forthwith
pay, or cause to be paid, in cash the amount of such unpaid Subsidiary
Borrowers’ Obligation.

 

(i)                Until the Commitments shall have expired or been terminated
and the principal of and interest on each Loan and all fees payable under this
Agreement shall have been paid in full and all Letters of Credit shall have
expired or terminated (or cash collateralized to the satisfaction of the
Administrative Agent) and all LC Disbursements shall have been reimbursed, the
Parent Borrower hereby irrevocably agrees to subordinate any and all rights of
subrogation, reimbursement, exoneration, contribution or indemnification or any
right to participate in any claim or remedy of any Guaranteed Party
(collectively, the “Subrogation Rights”), in any such case, arising in
connection with any payment or payments with respect to the principal of or
premium, if any, or interest on the Subsidiary Borrowers’ Obligations, whether
or not such claim, remedy or right arises in equity, or under contract, statute
or common law, including the right to take or receive, directly or indirectly,
in cash or other property or by set-off or in any other manner, payment or
security on account of such claim or other rights. To effectuate such
subordination, the Parent Borrower hereby agrees that it shall not be entitled
to any payment in respect of any Subrogation Right until the Commitments shall
have expired or been terminated and the principal of and interest on each Loan
and all fees payable under this Agreement shall have been paid in full and all
Letters of Credit shall have expired or terminated (or cash collateralized to
the satisfaction of the Administrative Agent) and all LC Disbursements shall
have been reimbursed. If any amount shall be paid to the Parent Borrower in
violation of the preceding sentence, such amount shall be deemed to have been
paid to the Parent Borrower for the benefit of, and held in trust for, the
benefit of the Guaranteed Parties.

 

(j)               This Article IX is a continuing guarantee and shall remain in
full force and effect until the Commitments shall have expired or been
terminated and the principal of and interest on each Loan and all fees payable
under this Agreement shall have been paid in full and all Letters of Credit
shall have expired or terminated (or cash collateralized to the satisfaction of
the Administrative Agent) and all LC Disbursements shall have been reimbursed.
No failure or delay on the part of any Guaranteed Party in exercising any right,
power or privilege hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any right, power or privilege hereunder preclude
any other or further exercise thereof or the exercise of any other right, power
or privilege. The rights and remedies herein expressly specified are cumulative
and not exclusive of any rights or remedies which any Guaranteed Party would
otherwise have. No notice to or demand on the Parent Borrower in any case shall
entitle the Parent Borrower to any other or further notice or demand in similar
or other circumstances or constitute a waiver of the rights of any Guaranteed
Party to any other or further action in any circumstances without notice or
demand.

 

ARTICLE X

Miscellaneous

 

SECTION 10.01.    Notices. Except in the case of notices and other
communications expressly permitted to be given by telephone, all notices and
other communications provided for

 

 99



herein shall be in writing and shall be delivered by hand or overnight courier
service, mailed by certified or registered mail or sent by telecopy, as follows:

 

(a)              if to the Parent Borrower, to it at Charles River Laboratories
International, Inc., 251 Ballardvale Street, Wilmington, Massachusetts 01887,
Attention of General Counsel (Telecopy No. (978) 694-9504);

 

(b)              if to any Subsidiary Borrower, to it c/o Charles River
Laboratories International, Inc., 251 Ballardvale Street, Wilmington,
Massachusetts 01887, Attention of General Counsel (Telecopy No. (978) 694-9504);

 

(c)              if to JPMorgan Chase Bank, N.A., to it at JPMorgan Chase Bank,
N.A., Loan and Agency Services, 10 South Dearborn, 7th Floor, Chicago, IL,
60603-2003, Attention of Ladesiree Williams (Telecopy No. (888) 292-9533), with
a copy to (i) JPMorgan Chase Bank, N.A., Two Corporate Drive, Shelton,
Connecticut 06484, Attention of D. Scott Farquhar (Telecopy No. (203) 944-8495)
and, in regard to matters relating to Letters of Credit (ii) JPMorgan Chase
Bank, N.A., Letter of Credit contact, 10 South Dearborn, L2, Chicago, IL,
60603-2003, Attention of Chicago LC Agency Activity Team (Telecopy No. (312)
256-2608);

 

(d)              if to J.P. Morgan Europe Limited, to it at J.P. Morgan Europe
Limited, 25 Bank Street, Canary Wharf, London E14 5JP, United Kingdom,
Attention: Loan Agency (Telecopy: 44-207-777-2360; Telephone: 44-207-742-9941)
with a copy to (i) JPMorgan Chase Bank, N.A., Loan and Agency Services, 10 South
Dearborn, 7th Floor, Chicago, IL, 60603-2003, Attention of Ladesiree Williams
(Telecopy No. (888) 292-9533), and (ii) JPMorgan Chase Bank, N.A., Two Corporate
Drive, Shelton, Connecticut 06484, Attention of D. Scott Farquhar (Telecopy No.
(203) 944-8495);

 

(e)              if to JPMorgan Chase Bank, N.A., Tokyo Branch, to it at
JPMorgan Chase Bank, N.A., Tokyo Branch, 7-3, Marunouchi 2-chome, Chiyoda-ku,
Tokyo, Japan 100-6432, Attn: Loan Operations (Naoko Morimoto) (Telecopy: (813)
6388-2534; Telephone: (813) 6736-6716 with a copy to (i) JPMorgan Chase Bank,
N.A., Loan and Agency Services, 10 South Dearborn, 7th Floor, Chicago, IL,
60603-2003, Attention of Ladesiree Williams (Telecopy No. (888) 292-9533), and
(ii) JPMorgan Chase Bank, N.A., Two Corporate Drive, Shelton, Connecticut 06484,
Attention of D. Scott Farquhar (Telecopy No. (203) 944-8495);

 

(f)               if to any other Lender, to it at its address (or telecopy
number) set forth in its Administrative Questionnaire.

 

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given on the date of receipt.

 

Additionally, notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender. The

 

 100



Administrative Agent or the Parent Borrower may, in its discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications.

 

Each Loan Party agrees that the Administrative Agent may, but shall not be
obligated to, make Communications available to the other Lenders by posting the
Communications on Debt Domain, Intralinks, Syndtrak, ClearPar or a substantially
similar Electronic System.

 

Any Electronic System used by the Administrative Agent is provided “as is” and
“as available.” The Agent Parties (as defined below) do not warrant the adequacy
of such Electronic Systems and expressly disclaim liability for errors or
omissions in the Communications. No warranty of any kind, express, implied or
statutory, including any warranty of merchantability, fitness for a particular
purpose, non-infringement of third-party rights or freedom from viruses or other
code defects, is made by any Agent Party in connection with the Communications
or any Electronic System. In no event shall the Administrative Agent or any of
its Related Parties (collectively, the “Agent Parties”) have any liability to
any Loan Party, Issuing Bank or any Lender or any other Person or entity for
damages of any kind, including direct or indirect, special, incidental or
consequential damages, losses or expenses (whether in tort, contract or
otherwise) arising out of any Borrower’s, any Issuing Bank’s any Loan Party’s or
the Administrative Agent’s transmission of communications through an Electronic
System, except to the extent that such damages, losses or expenses are
determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party. “Communications” means, collectively, any notice, demand,
communication, information, document or other material provided by or on behalf
of any Loan Party pursuant to any Loan Document or the transactions contemplated
therein which is distributed by the Administrative Agent or any Lender by means
of electronic communications pursuant to this Section, including through an
Electronic System. “Electronic System” means any electronic system, including
e-mail, e-fax, Intralinks®, ClearPar®, Debt Domain, Syndtrak and any other
internet or extranet-based site, whether such electronic system is owned,
operated or hosted by the Administrative Agent and any of its respective Related
Persons or any other Person, providing for access to data protected by passcodes
or other security system.

 

SECTION 10.02.    Waivers; Amendments. (a) No failure or delay by the
Administrative Agent, the Issuing Bank or any Lender in exercising any right or
power hereunder or under any other Loan Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent, the Issuing
Bank and the Lenders hereunder and under the other Loan Documents are cumulative
and are not exclusive of any rights or remedies that they would otherwise have.
No waiver of any provision of any Loan Document or consent to any departure by
any Loan Party therefrom shall in any event be effective unless the same shall
be permitted by paragraph (b) of this Section, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the

 

 101



Administrative Agent, any Lender or the Issuing Bank may have had notice or
knowledge of such Default at the time.

 

(b)              Neither this Agreement nor any other Loan Document nor any
provision hereof or thereof may be waived, amended or modified except pursuant
to an agreement or agreements in writing entered into by the Borrowers and the
Required Lenders or by the Borrowers and the Administrative Agent with the
consent of the Required Lenders; provided that no such agreement shall (i)
increase the Commitment of any Lender without the written consent of such
Lender, (ii) reduce the principal amount of any Loan or LC Disbursement or
reduce the rate of interest thereon, or reduce any fees payable hereunder,
without the written consent of each Lender affected thereby, (iii) postpone the
scheduled date of payment of the principal amount of any Loan or LC
Disbursement, or any interest thereon, or any fees payable hereunder, or reduce
the amount of, waive or excuse any such payment, or postpone the scheduled date
of expiration of any Commitment, or extend the expiration date of any Letter of
Credit to a date which is after the Maturity Date without the written consent of
each Lender affected thereby, (iv) (A) release all or substantially all of the
Guarantors from their respective Guarantees under a Guarantee Agreement or limit
their liability in respect of such Guarantees or such Guarantee Agreement or
their obligation to enter into and provide a Guarantee pursuant to a Guarantee
Agreement without the written consent of each Lender, or (B) release the Parent
Borrower from its obligations under Article IX prior to the satisfaction of all
the Subsidiary Borrowers’ Obligations without the written consent of the
Super-Majority Facility Lenders, (v) release the Lien of the Administrative
Agent on all or substantially all of the Collateral, without the written consent
of each Lender, (vi) change Section 2.22(b),(c) or (d) in a manner that would
alter the pro rata sharing of payments required thereby, without the written
consent of each Lender, (vii) change any of the provisions of this Section or
the definition of “Required Lenders” or “Majority Facility Lenders” or any other
provision hereof specifying the number or percentage of Lenders required to
waive, amend or modify any rights hereunder or make any determination or grant
any consent hereunder, without the written consent of each Lender, (viii)
consent to the assignment or transfer by any Loan Party of its rights or
obligations hereunder or under the other Loan Documents, without the written
consent of each Lender or (ix) modify the currency in which a Lender is required
to make extensions of credit hereunder without the written consent of each
Lender affected thereby; provided  further that no such agreement shall amend,
modify or otherwise affect the rights or duties of the Administrative Agent, the
Issuing Bank or the Swingline Lender hereunder without the prior written consent
of the Administrative Agent, the Issuing Bank or the Swingline Lender, as the
case may be.

 

(c)             Notwithstanding the foregoing, technical and conforming
modifications to the Loan Documents may be made with only the consent of the
Parent Borrower and the Administrative Agent to the extent necessary (i) to
correct, amend or cure any ambiguity, inconsistency or defect or correct any
typographical error or other manifest error in any Loan Document or (ii) to
integrate any Incremental Facility in a manner consistent with Section 2.25.

 

SECTION 10.03.    Expenses; Indemnity; Damage Waiver. (a) The Parent Borrower
shall pay (i) all reasonable out-of-poc et expenses incurred by the
Administrative Agent, the Co-Syndication Agents and their Affiliates, including
the reasonable fees, charges and disbursements of counsel for the Administrative
Agent and the Co-Syndication Agents, in

 

 102



connection with the syndication of the credit facilities provided for herein,
the preparation and administration of the Loan Documents or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable out-of-pocket expenses incurred by the Issuing Bank in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder and (iii) all out-of-pocket expenses incurred
by the Administrative Agent, the Issuing Bank or any Lender, including the fees,
charges and disbursements of any counsel for the Administrative Agent, the
Issuing Bank or any Lender, in connection with the enforcement or protection of
its rights in connection with the Loan Documents, including its rights under
this Section, or in connection with the Loans made or Letters of Credit issued
hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.

 

(b)             The Parent Borrower shall indemnify the Administrative Agent,
the Issuing Bank and each Lender, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses, including the fees, charges and disbursements of any counsel
for any Indemnitee, incurred by or asserted against any Indemnitee arising out
of, in connection with, or as a result of (i) the execution or delivery of the
Loan Documents or any agreement or instrument contemplated hereby or thereby,
the performance by the parties to the Loan Documents of their respective
obligations hereunder or thereunder or the consummation of the Transactions or
any other transactions contemplated hereby or thereby, (ii) any Loan or Letter
of Credit or the use of the proceeds therefrom (including any refusal by the
Issuing Bank to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (iii) any actual or alleged presence or
release of Hazardous Materials on or from any property owned or operated by any
Consolidated Entity, or any Environmental Liability related in any way to any
Consolidated Entity, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory and regardless of whether any Indemnitee is a
party thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from (x) the gross negligence or
willful misconduct of such Indemnitee or (y) the breach by such Indemnitee of
any if its obligations hereunder.

 

(c)             To the extent that the Parent Borrower fails to pay any amount
required to be paid by it to the Administrative Agent, the Issuing Bank or the
Swingline Lender under paragraph (a) or (b) of this Section, each Lender
severally agrees to pay to the Administrative Agent, the Issuing Bank or the
Swingline Lender, as the case may be, such Lender’s Aggregate Exposure
Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought or if indemnification is sought after the date
upon which the Revolving Commitments shall have terminated and the Loans shall
have been paid in full, ratably in accordance with such Aggregate Exposure
Percentages immediately prior to such date) of such unpaid amount; provided that
the unreimbursed expense or indemnified loss, claim,

 

 103



damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent, the Issuing Bank or the Swingline
Lender in its capacity as such.

 

(d)              To the extent permitted by applicable law, the Borrowers shall
not assert, and hereby waive, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement or any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the Transactions, any Loan or Letter of Credit
or the use of the proceeds thereof.

 

(e)              All amounts due under this Section 10.03 shall be payable
promptly after written demand therefor.

 

SECTION 10.04.    Successors and Assigns. (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit), except that the Borrowers
may not assign or otherwise transfer any of their respective rights or
obligations hereunder or under any other Loan Document without the prior written
consent of each Lender (and any attempted assignment or transfer by any Borrower
without such consent shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate of the Issuing Bank that issues any Letter of Credit)
and, to the extent expressly contemplated hereby, the Related Parties of each of
the Administrative Agent, the Issuing Bank and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

 

(b)           (2) Subject to the conditions set forth in paragraph (b)(ii)
below, any Lender may assign to one or more assignees (provided no such assignee
shall be a natural person, a Defaulting Lender or a Borrower or an Affiliate of
any Borrower) all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the corresponding
Loans at the time owing to it, and to the extent applicable, the LC Exposure at
the time held by it) with the prior written consent (such consent not to be
unreasonably withheld) of:

 

(A)             the Parent Borrower, provided that no consent of the Parent
Borrower shall be required for an assignment to a Lender, an Affiliate of a
Lender, an Approved Fund or, if an Event of Default has occurred and is
continuing, any other assignee;

 

(B)              the Administrative Agent, provided that no consent of the
Administrative Agent shall be required for an assignment of all or any portion
of a Term Loan to a Lender, an Affiliate of a Lender or an Approved Fund; and

 

(C)              the Issuing Bank and the Swingline Lender, provided that no
consent of the Issuing Bank and the Swingline Lender shall be required for an
assignment of all or any portion of a Term Loan or Term Commitment.

 

 104



(ii)               Assignments shall be subject to the following additional
conditions:

 

(A)             except in the case of an assignment to a Lender or an Affiliate
of a Lender or an assignment of the entire remaining amount of the assigning
Lender’s Commitment, the amount of the Commitment of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent) shall not be less than $5,000,000 (in the case of Revolving Facilities)
and $1,000,000 (in the case of the Term Facilities) unless each of the Parent
Borrower and the Administrative Agent otherwise consent, (iii) each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement,

 

(B)              the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 to be paid by the assignor, and

 

(C)              the assignee, if it shall not be a Lender prior to the date of
such assignment, shall deliver to the Administrative Agent an Administrative
Questionnaire; and provided further that any consent of the Parent Borrower
otherwise required under this paragraph shall not be required if an Event of
Default has occurred and is continuing and any consent requested by a Lender of
the Parent Borrower and the Administrative Agent under this Section 10.04(b)
shall be deemed granted by the Parent Borrower or the Administrative Agent, as
the case may be, if it does not respond to such request within 20 days after the
written request is delivered to the Parent Borrower and the Administrative Agent
in accordance with this Agreement. Subject to acceptance and recording thereof
pursuant to paragraph (d) of this Section, from and after the effective date
specified in each Assignment and Assumption the assignee thereunder shall be a
party hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.19, 2.20, 2.21 and 10.03). Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (e) of this Section.

 

(c)             The Administrative Agent, acting for this purpose as a
non-fiduciary agent of the Borrowers, shall maintain at one of its offices in
The City of New York a copy of each Assignment and Assumption delivered to it
and a register for the recordation of the names and

 

 105



addresses of the Lenders, and the Commitment of, and principal amount of the
Loans and LC Disbursements owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrowers, the Administrative Agent, the Issuing Bank and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Parent Borrower, the Issuing Bank and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.

 

(d)              Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section 10.04 and any written consent to such assignment required by
paragraph (b) of this Section 10.04, the Administrative Agent shall accept such
Assignment and Assumption and record the information contained therein in the
Register. No assignment shall be effective for purposes of this Agreement unless
it has been recorded in the Register as provided in this paragraph.

 

(e)              Any Lender may, without the consent of the Borrowers, the
Administrative Agent, the Issuing Bank or the Swingline Lender, sell
participations to one or more banks or other entities (a “Participant”; provided
no such Participant shall be a natural person, a Defaulting Lender or a Borrower
or an Affiliate of any Borrower) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans owing to it); provided that (i) such Lender’s obligations under
this Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrowers, the Administrative Agent, the Issuing Bank and the
other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the first proviso to Section
10.02(b) that affects such Participant. Subject to paragraph (f) of this
Section, each Loan Party agrees that each Participant shall be entitled to the
benefits of Sections 2.19, 2.20 and 2.21 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section 10.04. To the extent permitted by law, each Participant also shall
be entitled to the benefits of Section 10.08 as though it were a Lender,
provided such Participant agrees to be subject to Section 2.22(d) as though it
were a Lender. Each Lender that sells a participation, acting solely for this
purpose as a non-fiduciary agent of the Loan Parties, shall maintain a register
on which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under this Agreement (the “Participant Register”). The entries
in the Participant Register shall be conclusive absent manifest error, and such
Lender, each Loan Party and the Administrative Agent shall treat each person
whose name is recorded in the Participant Register pursuant to the

 

 106



terms hereof as the owner of such participation for all purposes of this
Agreement, notwithstanding notice to the contrary.

 

(f)              A Participant shall not be entitled to receive any greater
payment under Section 2.19, 2.20 and 2.21 than the applicable Lender would have
been entitled to receive with respect to the participation sold to such
Participant, unless the sale of the participation to such Participant is made
with the Parent Borrower’s prior written consent. A Participant that would be a
Foreign Lender if it were a Lender shall not be entitled to the benefits of
Section 2.21 unless such Participant agrees, for the benefit of the applicable
Loan Party, to comply with Section 2.21(g) and (h) as though it were a Lender.

 

(g)             Any Lender may at any time pledge or assign a security interest
in all or any portion of its rights under this Agreement to secure obligations
of such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank, and this Section 10.04 shall not apply to any such pledge
or assignment of a security interest; provided that no such pledge or assignment
of a security interest shall release a Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

 

(h)             Notwithstanding anything to the contrary contained herein, any
Lender (a “Granting Lender”) may grant to a special purpose funding vehicle (an
“SPC”) of such Granting Lender, identified as such in writing from time to time
by such Granting Lender to the Administrative Agent and the Parent Borrower, the
option to provide to the Borrowers all or any part of any Loan that such
Granting Lender would otherwise be obligated to make to the Borrowers pursuant
to Section 2.01 or 2.04, provided that (i) nothing herein shall constitute a
commitment to make any Loan by any SPC, (ii) if an SPC elects not to exercise
such option or otherwise fails to provide all or any part of such Loan, such
Granting Lender shall be obligated to make such Loan pursuant to the terms
hereof and (iii) all credit decisions (including without limitation any
decisions with respect to amendments and waivers) will continue to be made by
such Granting Lender. The making of a Loan by an SPC hereunder shall utilize the
Commitment of the applicable Granting Lender to the same extent, and as if, such
Loan were made by such Granting Lender. Each party hereto hereby agrees that no
SPC shall be liable for any payment under this Agreement for which a Lender
would otherwise be liable, for so long as, and to the extent, the related
Granting Lender makes such payment. In furtherance of the foregoing, each party
hereto hereby agrees that, prior to the date that is one year and one day after
the payment in full of all outstanding senior indebtedness of any SPC, it will
not institute against, or join any other person in instituting against, such SPC
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings or similar proceedings under the laws of the United States or any
State thereof. In addition, notwithstanding anything to the contrary contained
in this Section, any SPC may (i) with notice to, but without the prior written
consent of, the Parent Borrower or the Administrative Agent and without paying
any processing fee therefor, assign all or a portion of its interests in any
Loans to its Granting Lender in connection with liquidity and/or credit
facilities to or for the account of such SPC to fund such Loans and (ii) subject
to the provisions of Section 10.12, disclose on a confidential basis any
non-public information relating to its Loans to any rating agency, commercial
paper dealer or provider of a surety, guarantee or credit or liquidity
enhancement to such SPC.

 

 107



SECTION 10.05.    Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, the Issuing
Bank or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the Commitments have not expired or terminated. The provisions of
Sections 2.19, 2.20 and 2.21 and 10.03 and Article VIII shall survive and remain
in full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loans, the expiration or termination
of the Letters of Credit and the Commitments or the termination of this
Agreement or any provision hereof.

 

SECTION 10.06.    Counterparts; Integration; Effectiveness.

 

(a)            This Agreement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. The Loan Documents and the separate letter agreements with respect to
fees payable to the Administrative Agent constitute the entire contract among
the parties relating to the subject matter hereof and thereof and supersede any
and all previous agreements and understandings, oral or written, relating to the
subject matter hereof. Except as provided in Section 4.01, this Agreement shall
become effective when it shall have been executed by the Administrative Agent
and when the Administrative Agent shall have received counterparts hereof which,
when taken together, bear the signatures of each of the other parties hereto,
and thereafter shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns.

 

(b)            Delivery of an executed counterpart of a signature page of this
Agreement by telecopy shall be effective as delivery of a manually executed
counterpart of this Agreement. The words “execution,” “signed,” “signature,”
“delivery,” and words of like import in or relating to any document to be signed
in connection with this Agreement and the transactions contemplated hereby shall
be deemed to include Electronic Signatures, deliveries or the keeping of records
in electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act; provided that nothing herein shall require the
Administrative Agent to accept electronic signatures in any form or format
without its prior written consent.

 

 108



SECTION 10.07.    Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

 

SECTION 10.08.    Right of Setoff. If an Event of Default shall have occurred
and be continuing, each Lender and each of its Affiliates is hereby authorized
at any time and from time to time, to the fullest extent permitted by law, to
set off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Lender or Affiliate to or for the credit or the account of the Borrowers
against any of and all the obligations of such Borrower now or hereafter
existing under this Agreement held by such Lender, irrespective of whether or
not such Lender shall have made any demand under this Agreement and although
such obligations may be unmatured. The rights of each Lender under this Section
are in addition to other rights and remedies (including other rights of setoff)
which such Lender may have.

 

SECTION 10.09.    Governing Law; Jurisdiction; Consent to Service of Process;
Judgment Currency. (a) This Agreement shall be construed in accordance with and
governed by the law of the State of New York.

 

(b)            Each Borrower hereby irrevocably and unconditionally submits, for
itself and its property, to the exclusive jurisdiction of the Supreme Court of
the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Agreement or any other Loan Document, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State or, to the extent permitted by law, in
such Federal court. Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law (it
being understood that recognition and/or enforcement of a judgment in Japan
would occur in a manner provided by applicable Japanese law).

 

(c)            Each Borrower hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement in any court referred to
in paragraph (b) of this Section 10.09. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

 

(d)            Each Subsidiary Borrower hereby irrevocably appoints the Parent
Borrower as its authorized agent for service of process in any suit, action or
proceeding with respect to this Agreement, and agrees that service of process
upon such agent, and written notice of said service to such Subsidiary Borrower
by the Person serving the same, each in the manner provided for notices in
Section 10.01, shall be deemed in every respect effective service of process
upon such Borrower in any such suit, action or proceeding. Each other party to
this

 

 109



Agreement irrevocably consents to service of process in the manner provided for
notices in Section 10.01. Nothing in this Agreement will affect the right of any
party to this Agreement to serve process in any other manner permitted by law
(it being understood that service of process for any proceeding for the
recognition and/or enforcement of a judgment in Japan would occur in a manner
provided by applicable Japanese law).

 

(e)            The Obligations of each Borrower shall, notwithstanding any
judgment in a currency (the “judgment currency”) other than the currency in
which the sum originally due to such party or such holder is denominated (the
“original currency”), be discharged only to the extent that on the Business Day
following receipt by such party of any sum adjudged to be so due in the judgment
currency such party may in accordance with normal banking procedures purchase
the original currency with the judgment currency; if the amount of the original
currency so purchased is less than the sum originally due to such party in the
original currency, such Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify such party against such loss,
and if the amount of the original currency so purchased exceeds the sum
originally due to any party to this Agreement, such party, agrees to remit to
such Borrower such excess.

 

SECTION 10.10.    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

 

SECTION 10.11.    Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

SECTION 10.12.    Confidentiality. Each of the Administrative Agent, the Issuing
Bank and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority, (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (d)
to any other party to this Agreement, (e) in connection with the exercise of any
remedies under any Loan Document or any suit, action or proceeding relating to
this Agreement or any Loan Document or the

 

 110



enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to any
assignee of or Participant in, or any prospective assignee of or Participant in,
any of its rights or obligations under this Agreement, (g) with the consent of
the Parent Borrower or (h) to the extent such Information (i) becomes publicly
available other than as a result of a breach of this Section or (ii) becomes
available to the Administrative Agent, the Issuing Bank or any Lender on a
nonconfidential basis from a source other than a Consolidated Entity. For the
purposes of this Section, “Information” means all information received from any
Consolidated Entity relating to any Consolidated Entity or its business, other
than any such information that is available to the Administrative Agent, the
Issuing Bank or any Lender on a nonconfidential basis prior to disclosure by any
Consolidated Entity and information pertaining to this agreement routinely
provided by arrangers to data service providers, including league table
providers, that serve the lending industry; provided that, in the case of
information received from any Consolidated Entity after the date hereof, such
information is clearly identified at the time of delivery as confidential. Any
Person required to maintain the confidentiality of Information as provided in
this Section 10.12 shall be considered to have complied with its obligation to
do so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

 

Each Lender acknowledges that information furnished to it pursuant to this
Agreement or the other Loan Documents may include material non-public
information concerning the Parent Borrower and its Affiliates and their related
parties or their respective securities, and confirms that it has developed
compliance procedures regarding the use of material non-public information and
that it will handle such material non-public information in accordance with
those procedures and applicable law, including Federal and state securities
laws.

 

All information, including requests for waivers and amendments, furnished by a
Borrower or the Administrative Agent pursuant to, or in the course of
administering, this Agreement or the other Loan Documents will be
syndicate-level information, which may contain material non-public information
about the Parent Borrower and its Affiliates and their related parties or their
respective securities. Accordingly, each Lender represents to the Borrowers and
the Administrative Agent that it has identified in its administrative
questionnaire a credit contact who may receive information that may contain
material non-public information in accordance with its compliance procedures and
applicable law, including Federal and state securities laws.

 

SECTION 10.13.    Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan, together
with all fees, charges and other amounts which are treated as interest on such
Loan under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together

 

 111



with interest thereon to the date of repayment, shall have been received by such
Lender. Notwithstanding the forgoing, if the Yen Revolving Lender shall have
received interest and/or Charges in an amount that exceeds the Maximum Rate, the
excess interest and Charges shall be (i) applied to the principal of such Loan,
(ii) if it exceeds such unpaid principal of such Loan, applied to the principal
of other Loans held by such Yen Revolving Lender, or (iii) if it exceeds such
unpaid principal of other Loans, refunded to the Japanese Borrower. The Japanese
Borrower represents and warrants to the Yen Revolving Lenders that, as of the
date of this Agreement, it falls into Article 2, Paragraph 1, Item 1 of the Act
on Specified Commitment Line Contract (Act No. 4 of 1999).

 

SECTION 10.14.    Joint Creditors. Each of the Loan Parties, each of the Lenders
and the Administrative Agent agrees that the Administrative Agent shall be a
joint creditor (together with the relevant Lender) of each and every obligation
of the Loan Parties towards each of the Lenders under or in connection with the
Loan Documents and that, accordingly, the Administrative Agent will have its own
independent right to demand performance by the Loan Parties of those
obligations. However, any discharge of any such obligation to the Administrative
Agent or the relevant Lender shall, to the same extent, discharge the
corresponding obligation owing to the other.

 

SECTION 10.15.    Collateral Release. In the event that any Loan Party conveys,
sells, leases, assigns, transfers or otherwise disposes of all or any portion of
any of the Capital Stock or assets of any Guarantor to a person that is not (and
is not required to become) a Loan Party in a transaction not prohibited by
Section 6.06, the Administrative Agent shall promptly (and the Lenders hereby
authorize the Administrative Agent to) take such action and execute any such
documents as may be reasonably requested by the Parent Borrower and at the
Parent Borrower’s expense to release any Liens created by any Loan Document in
respect of such Capital Stock or assets, and, in the case of a disposition of
the Capital Stock of any Guarantor in a transaction permitted by Section 6.06
and as a result of which such Guarantor would cease to be a Subsidiary,
terminate such Guarantor’s obligations under the Guarantee Agreement as well as
any Liens created by any Loan Documents in respect of the assets of such
Guarantor.

 

SECTION 10.16.    USA Patriot Act. Each Lender hereby notifies the Borrowers
that pursuant to the requirements of the USA Patriot Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)) (the “Act”), it is required to
obtain, verify and record information that identifies the Borrowers, which
information includes the name and address of the Borrowers and other information
that will allow such Lender to identify the Borrowers in accordance with the
Act.

 

SECTION 10.17.    No Advisory or Fiduciary Responsibility. In connection with
all aspects of each transaction contemplated hereby (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document), each Borrower acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that: (a) (i) no fiduciary, advisory or agency
relationship between the Borrowers and their Subsidiaries and any Co-Document
Agent, any Co-Syndication Agent, any lead arranger or joint bookrunner, the
Administrative Agent, any Issuing Bank, any Swingline Lender or any Lender is
intended to be or has been created in respect of the transactions contemplated
hereby or by the other Loan

 

 112



Documents, irrespective of whether any Co-Document Agent, any Co-Syndication
Agent, any lead arranger or joint bookrunner, the Administrative Agent, any
Issuing Bank, any Swingline Lender or any Lender has advised or is advising the
Borrower or any Subsidiary on other matters, (ii) the arranging and other
services regarding this Agreement provided by the Co-Document Agents, the
Co-Syndication Agents, the lead arranger and joint bookrunners, the
Administrative Agent, the Issuing Banks, the Swingline Lenders and the Lenders
are arm’s-length commercial transactions between the Borrowers and their
Affiliates, on the one hand, and the Co-Document Agents, the Co-Syndication
Agents, the lead arranger and joint bookrunners, the Administrative Agent, the
Issuing Banks, the Swingline Lenders and the Lenders, on the other hand, (iii)
the Borrowers have consulted their own legal, accounting, regulatory and tax
advisors to the extent that it has deemed appropriate and (iv) the Borrowers are
capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents; and (b) (i) the Co-Document Agents, the Co-Syndication Agents, the
lead arranger and joint bookrunners, the Administrative Agent, the Issuing
Banks, the Swingline Lenders and the Lenders each is and has been acting solely
as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for the Borrowers or any of their Affiliates, or any other Person;
(ii) none of the Co-Document Agents, the Co-Syndication Agents, the lead
arranger and joint bookrunners, the Administrative Agent, the Issuing Banks, the
Swingline Lenders and the Lenders has any obligation to the Borrowers or any of
their Affiliates with respect to the transactions contemplated hereby except
those obligations expressly set forth herein and in the other Loan Documents;
and (iii) the Co-Document Agents, the Co-Syndication Agents, the lead arranger
and joint bookrunners, the Administrative Agent, the Issuing Banks, the
Swingline Lenders and the Lenders and their respective Affiliates may be
engaged, for their own accounts or the accounts of customers, in a broad range
of transactions that involve interests that differ from those of the Borrower
and its Affiliates, and none of the Co-Document Agents, the Co-Syndication
Agents, the lead arranger and joint bookrunners, the Administrative Agent, the
Issuing Banks, the Swingline Lenders and the Lenders has any obligation to
disclose any of such interests to the Borrower or its Affiliates. To the fullest
extent permitted by Law, the Borrower hereby waives and releases any claims that
it may have against any of the Co-Document Agents, the Co-Syndication Agents,
the lead arranger and joint bookrunners, the Administrative Agent, the Issuing
Banks, the Swingline Lenders and the Lenders with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

 

SECTION 10.18.    Elimination of Anti-Social Forces 

 

(a)            The Japanese Borrower and the other Loan Parties represent and
warrant to the Yen Revolving Lenders that, as of the date of this Agreement, and
as of the date of each Yen Revolving Loan as though made on said date, neither
the Japanese Borrower nor any other Loan Party is, (i) an organized crime group
(boryokudan), (ii) member of an organized crime group (boryokudan in), (iii) a
person who was a member of an organized crime group during the past five (5)
years, (iv) a sub member of an organized crime group (boryokudan junkoseiin),
(v) a corporation related to an organized crime group (boryokudan kankeikigyo),
(vi) a racketeer attempting to extort money from a company by threatening to
cause trouble at the general stockholders' meeting (soukaiya), (vii) a racketeer
attempting to extort money from a company

 

 113



by advocating social causes (shakaiundo tou hyobo goro), (viii) special
intelligence organized crime group (tokushu chino boryoku shudan tou), or (ix)
any other person or organization equivalent to any of the above (those set out
in items (i) through (viii) shall be referred to as “Boryokudan Member Etc.”).

 

(b)            The Japanese Borrower and the other Loan Parties represent and
warrant to the Lender that, as of the date of this Agreement, and as of the date
of each Yen Revolving Loan as though made on said date, neither the Japanese
Borrower nor any other Loan Party has, (i) any relationship that may be deemed
as having its management controlled by Boryokudan Member Etc., (ii) any
relationship that may be deemed as having substantial involvement of Boryokudan
Member Etc. in its management, (iii) any relationship that may be deemed as
utilizing Boryokudan Member Etc. for the purpose of receiving unjustifiable
profit for him/her, itself, or third parties, or for the purpose of causing
damages to third parties, (iv) any relationship that may be deemed as having
involvement in Boryokudan Member Etc., such as providing funds, etc., or
providing accommodation to Boryokudan Member Etc., or (v) any relationship
between officers or people substantially involved in its management and
Boryokudan Member Etc. that may be subject to public criticism.

 

(c)            The Japanese Borrower and the other Loan Parties hereby covenant
that the Japanese Borrower and the other Loan Parties shall not fall under or
have any relationship in any of the items set forth in clauses (a) and (b) of
this Section 10.18, from and after the execution date of this Agreement.

 

(d)            The Japanese Borrower and each other Loan Party covenants that it
shall not, by itself or cause any third parties to, (i) make claims with
forceful behavior and acts of violence, (ii) assert unjustifiable claims
exceeding the scope of responsibility under the law, (iii) use threatening
action or statements, or violent acts and behaviors in connection with any
transaction, (iv) engage in acts and behaviors which may damage the credibility
or obstruct the business of any Lender by spreading false rumors or the use of
fraudulent means or force, or (v) engage in other acts and behavior equivalent
to those set out in each of the above items.

 

(e)            Notwithstanding anything to the contrary herein, in the event
that, (i) any of the Japanese Borrower or the other Loan Parties are deemed as a
Boryokudan Member Etc. or fall under any of the items set forth in clause (a) or
(b) of this Section 10.18, (ii) any of the Japanese Borrower or the other Loan
Parties engage in actions that fall under any of the items set forth in clause
(d) of this Section 10.18, or (iii) there is a breach of any of the
representations and warranties or covenants under clauses (a) through (d) of
this Section 10.18, and in each such case it is not appropriate to continue
trade with the Japanese Borrower or the other Loan Parties, upon request from
any Yen Revolving Lender (which shall be made through the Administrative Agent)
to the Japanese Borrower and the other Loan Parties, all Obligations owed by the
Japanese Borrower and the other Loan Parties to such Yen Revolving Lender
arising under its Yen Revolving Commitment shall be accelerated and the Japanese
Borrower and the other Loan Parties shall immediately perform such Obligations.
Upon payment of any Obligations owing in accordance with clause (e) of this
Section, the applicable Yen Revolving Lender’s Yen Revolving Commitment shall
terminate and it shall cease to be a party to this Agreement with respect to its
Yen Revolving Commitment.

 

 114



(f)             The Japanese Borrower and each other Loan Party hereby waive and
shall not assert any claim for any damages against any Yen Revolving Lender
arising from this Section 10.18, including in the event that the Japanese
Borrower and the other Loan Parties suffer any loss or damages due to the
application of clause (e) thereof. Further, in the event any Yen Revolving
Lender suffers any damages arising from this Section 10.18, the Credit Parties
shall be responsible to such Yen Revolving Lender, and shall fully compensate
such Yen Revolving Lender, for such damages.

 

SECTION 10.19.    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the Write-Down and
Conversion Powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

 

(a)            the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

(b)            the effects of any Bail-In Action on any such liability,
including, if applicable:

 

(i)     a reduction in full or in part or cancellation of any such liability;

 

(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or

 

(iii)   the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

 

[Signature Pages to Follow]

 

 115



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 



  CHARLES RIVER LABORATORIES
INTERNATIONAL, INC.                         By: /s/ David R. Smith       Name:
David R. Smith       Title: Corporate Executive Vice President and Chief
Financial Officer  

 




  CHARLES RIVER NEDERLAND B.V.                         By: /s/ Jeroen de Groot  
    Name: Jeroen de Groot       Title: Authorized Person  

 






  Charles River UK Limited                         By: /s/ David Smith      
Name: David Smith       Title: Director  







 

 

  Charles River LABORATORIES JAPAN, INC.                         By: /s/ David
Smith       Name: David Smith       Title: Director





 



 

 

  Charles River Laboratories Luxembourg S.a.r.l.                         By: /s/
Wilbert Frieling       Name: Wilbert Frieling       Title: A Manager  





 



 





[Signature Page to Credit Agreement]





  JPMORGAN CHASE BANK, N.A.
  as a Lender, Issuing Bank, Swingline Lender and as Administrative Agent      
                  By: /s/ D. Scott Farquhar       Name: D. Scott Farquhar      
Title: Executive Director  



 

 



  J.P. MORGAN EUROPE LIMITED,
as Administrative Agent                         By: /s/ Steven Connolly      
Name: Steven Connolly       Title: Executive Director  



 

 



  JPMORGAN CHASE BANK, N.A., TOKYO BRANCH,
as Administrative Agent                         By: /s/ Satoshi Yamamoto      
Name: Satoshi Yamamoto       Title: Executive Director  






[Signature Page to Credit Agreement]





  BanK of America, N.A.,
  as a Lender and an Issuing Bank                         By: /s/ Linda Alto    
  Name: Linda Alto       Title: Senior Vice President  




 

[Signature Page to Credit Agreement]





  CITIZENS BANK, N.A.,
as a Lender and an Issuing Bank                         By: /s/ R. Scott Haskell
      Name: R. Scott Haskell       Title: Managing Director  



 



[Signature Page to Credit Agreement]





  TD BANK, N.A.,
  as a Lender and an Issuing Bank                         By: /s/ Alan Garson  
    Name: Alan Garson       Title: Senior Vice President  



 



[Signature Page to Credit Agreement]







  WELLS FARGO BANK, NATIONAL ASSOCIATION,
  as a Lender and an Issuing Bank                         By: /s/ Jordan Harris
      Name: Jordan Harris       Title: Director  



 



[Signature Page to Credit Agreement]









 

Signature Page to
Charles River Laboratories International, Inc.
Eighth Amended and Restated Credit Agreement

 

DNB CAPITAL LLC,
as a Lender

                        By: /s/ Thomas Tangen       Name: Thomas Tangen      
Title:

Senior Vice President

Head of Healthcare

              By: /s/ Deven Patel       Name: Deven Patel       Title: Vice
President  



 



[Signature Page to Credit Agreement]

 







 

Signature Page to
Charles River Laboratories International, Inc.
Eighth Amended and Restated Credit Agreement

 

U.S. Bank National Association, as a Lender

                        By: /s/ Maria Massimino        Name: Maria Massimino   
    Title: Vice President   

 

 



[Signature Page to Credit Agreement]

 





 

Signature Page to
Charles River Laboratories International, Inc.
Eighth Amended and Restated Credit Agreement

 

The Bank of Tokyo-Mitsubishi UFJ, Ltd., as a Lender

                        By: /s/ Teuta Ghilaga        Name: Teuta Ghilaga      
Title: Director                                

 

 



[Signature Page to Credit Agreement]

 





 

Signature Page to
Charles River Laboratories International, Inc.
Eighth Amended and Restated Credit Agreement

 

Citibank, N.A., as a Lender

                        By: /s/ Timicka Anderson        Name: Timicka Anderson 
      Title: Vice President & Director                                



[Signature Page to Credit Agreement]

 



 

Signature Page to
Charles River Laboratories International, Inc.
Eighth Amended and Restated Credit Agreement

 

Sumitomo Mitsui Banking Corporation, as a Lender

                        By: /s/ Katsuyuki Kubo       Name: Katsuyuki Kubo      
Title: Managing Director                                

 



[Signature Page to Credit Agreement]

 



 

Signature Page to
Charles River Laboratories International, Inc.
Eighth Amended and Restated Credit Agreement

 

Key Bank National Association, as a Lender

                        By: /s/ Douglas Gardner       Name: Douglas Gardner    
  Title: Vice President                                



 



[Signature Page to Credit Agreement]

 





 

Signature Page to
Charles River Laboratories International, Inc.
Eighth Amended and Restated Credit Agreement

 

Santander Bank, N.A.,
as a Lender

                        By: /s/ Karen Ng       Name: Karen Ng       Title:
Senior Vice President                                

 



[Signature Page to Credit Agreement]

 





 

Signature Page to
Charles River Laboratories International, Inc.
Eighth Amended and Restated Credit Agreement

 

Sun Trust Bank,
as a Lender

                        By: /s/ Johnetta Bush       Name: Johnetta Bush      
Title: Director                                

 



[Signature Page to Credit Agreement]

 



 

Signature Page to
Charles River Laboratories International, Inc.
Eighth Amended and Restated Credit Agreement

 

People’s United Bank, National Association,
as a Lender

                        By: /s/ Darci Buchanan       Name: Darci Buchanan      
Title: Senior Vice President - Relationship Manager                            
   

 



[Signature Page to Credit Agreement]

 



 

Signature Page to
Charles River Laboratories International, Inc.
Eighth Amended and Restated Credit Agreement

 

Bank of the West,
as a Lender

                        By: /s/ Harry Yergey       Name: Harry Yergey      
Title: Managing Director





              By: /s/ Michael Weinert       Name: Michael Weinert       Title:
Director  

 



[Signature Page to Credit Agreement]

 



 

Signature Page to
Charles River Laboratories International, Inc.
Eighth Amended and Restated Credit Agreement

 

Goldman Sachs Bank USA,
as a Lender

                        By: /s/ Annie Carr       Name: Annie Carr       Title:
Authorized Signatory                                

 



[Signature Page to Credit Agreement]



